Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 1 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-vocy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0505

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Nau

 

General Comment
The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

These changes do not align with our desire for a safer society.

WASHSTATEC020173
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 2 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-i44m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0506

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristin Kokal

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC0201 74
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 3 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-i5y2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0507

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Bronstein

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S.

Commerce Department. The rule change would facilitate firearms exports to oppressive regimes, remove
safeguards that help

keep organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries

and causes mass migration. Firearms are used to kill people every day around the world in acts of
organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less!

WASHSTATEC020175
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 4 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-5se8
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-201 7-0046-0508

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Matthew Tarpley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC0201 76
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 5 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-wwilr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0509

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Sisson

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Do not allow this to happen!

WASHSTATEC020177
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 6 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3qwj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0510

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joe Pfister

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less.

WASHSTATEC020178
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 7 of 903

 

As of: November 29, 2018

hel | RY Tracking No. 1k2-942p-fen2

Comments Due: July 09, 2018

 

UBLIC SUB

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046-05 11

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: bruce muller

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im the
name of national security, even to countries where there are scrious human nights concerns, such as the Philippines
and Turkey. [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate fircarms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a icthal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.[7]

ji] Trump move would make it casier for U.S. eun manufacturers to export firearms, The Washington Times, Mav
14, 2018.

(2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

[3] Ibid, The Boston Globe

i4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 23, 2017.

this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.
(7| "U.S. requires group to remove 3-D sun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC020179
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 8 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-c93v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0512

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Hubbard

 

General Comment

Tam adamantly opposed to this change. Our gun culture is absurd.

WASHSTATEC020180
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 9 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-10uh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0513

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Virzi

 

General Comment

Stop the exportation of weapons of mass distruction. We don't need to expand the carnage we love with
here to other countries.

WASHSTATEC020181
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 10 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-fs6e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0514

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Hoelke

 

General Comment

This is a BAD idea!

WASHSTATEC020182
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 11 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-bbu3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0515

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Lo

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020183
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 12 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-kwyn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0516

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Atkinson

 

General Comment

| oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Thank you.

Sincerely,

Lisa Atkinson

WASHSTATEC020184
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 13 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-kbnl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0517

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lawrence Bojarski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

WASHSTATEC020185
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 14 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-fpwb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0518

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Balan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC020186
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 15 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-sn5p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0519

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Fish

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020187
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 16 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8s8f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0520

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Dorrian

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020188
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 17 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-1y98
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0521

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Balfour

 

General Comment

A tule change that would move the handling of export licenses of serniautomatic assault weapons and
other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the US.
Commerce Department (focused on promoting American business) would open new floodgates for arms
sales internationally, with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020189
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 18 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-wwi2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0522

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Willams

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020190
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 19 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-a6s9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0523

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Kikuchi

 

General Comment

The NRA should be paying into the cost of making our schools safe instead of having the taxpayers foot
this bill. | consider them directly responsible for this problem!!

WASHSTATEC020191
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 20 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ibej
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0524

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Coahran

 

General Comment

With the unending series of wanton, violent acts that are committed, it seems, on at least a monthly basis,
the last thing we need is something that will expedite the purchase and ownership of guns for the sake of
commercial profit.

WASHSTATEC020192
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 21 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-elkh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0525

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: meghan e

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

No more violence!

WASHSTATEC020193
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 22 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-409c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0526

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jody berman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020194
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 23 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-45 li
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0527

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tatum Hammer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020195
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 24 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-dwdb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0528

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathy Wootan

 

General Comment

As a mother, grandmother and former social worker, 1am appalled by our country's inability to get a
handle on gun violence.

I'm tired of hearing that the problem isn't guns, it's mentally ill people. Every country in the world has its
share of mentally

ill citizens -- and their proportions are pretty much the same in every society -- and yet the US is the only
developed country

that has routine mass shootings. That tells me it's about the guns, so that's where we need to start.

WASHSTATEC020196
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 25 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-hppd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0529

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kyrie Collins

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. This transter of authority would open new floodgates for arms
sales internationally, with serious implications for our national security. It can not be permitted!

WASHSTATEC020197
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 26 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-6984
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0530

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lois Johnson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Furthermore, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020198
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 27 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-0590
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0531

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Graff

 

General Comment

This control is still warranted. This is a gave away for weapon manufacturers.

WASHSTATEC020199
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 28 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-98d)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0532

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Morris

 

General Comment

Changing firearms regulation and classification as proposed in this rule would be the height of madness.
It is a blatant attempt by the NRA and gun manufacturers to pull a mmaround maneuver. Under no
circumstances should firearms be reclassified: Their sale and export should remain the purvey of the US
Government and Congress. Doing anything else would open a floodgate of arms shipments to all kinds of
dangerous forces outside the US. Please, please do not consider even the possibility of changing the
current ruling.

WASHSTATEC020200
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 29 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-mhar
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0533

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Mcintyre

 

General Comment

I disagree with the proposed change. This would make our gun control issue worse and share the
problem!

WASHSTATEC020201
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 30 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-w547
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0534

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Stout

 

General Comment

I oppose the rule change to switch firearms export regulations from the US State Department to the
Commerce Department. This change would allow large weapons sales abroad without regard to national
security or taking human rights violations into consideration. The Commerce Department is not
adequately funded to manage this oversight and leaves the US without sufficient control over arms sales
that could go to terrorists and organized crime syndicates. This is just a plain bad idea.

WASHSTATEC020202
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 31 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-pztd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0535

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Anonymous

 

General Comment

I wont paste a form letter, but I will say, do the right thing, say no to all changes right now, this is wrong,
the NRA is wrong. Don't be like the NRA, be a PATRIOT, do the right thing.

WASHSTATEC020203
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 32 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-4s4w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0536

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: L Hernandez

 

General Comment

This would be a very bad move. There are already too many automatic and semi-automatic weapons in
the wrong hands.

Automatic weapons have no business in the hands of the general public in the United States, let alone
around the world.

Only military and police personnel should have the automatic type weapons. Bump-stocks should be
banned, period.

WASHSTATEC020204
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 33 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-6cfp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0537

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: KARIN WINSTON

 

General Comment

Exact opposite of what we should be doing. We already supply too many weapons to criminals and gangs
in south and Central America- which is why the innocent civilians are at our doorstep in the first place.
Now they want to make it easier to send more? The NRA isnt satisfied with 33000+ American deaths per
year? Plus another 75,000 injuries?

WASHSTATEC020205
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 34 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-37qq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0538

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marci Diamond

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Control of the export of firearms that could fall into the
hands of those who would harm Americans is a national security issue.

WASHSTATEC020206
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 35 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8e0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0539

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Sparkes

 

General Comment

I completely oppose any rule changes that would transfer the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. American firearm manufacturers cause enough
bloodshed and violence here at home. There is no reason this mayhem should be easier to export to
peaceful, civilized and non-violent nations. Thank you very much.

WASHSTATEC020207
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 36 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-mx8y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0540

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Slattery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020208
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 37 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-b52d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0541

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: c. martinez

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020209
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 38 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-d206
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0542

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjean Doden

 

General Comment

Why spread our violence problems to the rest of the world? Keep this under the Department of State!

WASHSTATEC020210
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 39 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-36vo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0543

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Costello

 

General Comment

I oppose the regulation change that would shift gun export responsibility to the Commerce Dept. State
Dept has handled it well in past. No need for change.

WASHSTATEC020211
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 40 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-rsfn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0544

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Holbert

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020212
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 41 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-zn6o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0545

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roderic Krapf

 

General Comment

Tam very much opposed to the new rule change that gives the Commerce Department control over the
export of firearms. More weapons anywhere in the world have not caused bad situations to be better, but
rather, to make them worse. Arms manufacturers are only interested in profits, not human lives or
volatile political crises that could result in thousands of deaths.

The easy access to guns in America helps keep us number | in the world in citizens killed by guns. Other
places in the world do not need the means to excel at such grisly numbers.

I trust the State Department to make better choices on export of firearms.

WASHSTATEC020213
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 42 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-uzei
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0546

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barb Crumpacker

 

General Comment

Gun limits are important for the safety & peace of mind of citizens of the world.

WASHSTATEC020214
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 43 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-o071
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0547

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Heath

 

General Comment

I oppose the rule change that would switch the regulations of firearms exports from the State Department
to the Commerce Department. Our State Department is much better suited to deciding these matters and
has been doing so for years. The world is dangerous enough without making this switch.

WASHSTATEC020215
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 44 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-visu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0548

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Hearon

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020216
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 45 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-v8o0h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0549

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Abrahamsen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms should be considered as a controlled substance
given the potential for them to be used to harm our allies or used against our national interests. Strict
regulation is necessary to ensure that weapons do not end up in the wrong hands.

WASHSTATEC020217
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 46 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-m3gd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0550

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Rushton

 

General Comment

Permits for sales of arrns overseas should be based on sound American policy putting safety of
Americans and American interests first and above all. A permitting process based on what is most
profitable to gun manufacturers must be firmly rejected. They are responsible for too many deaths
already. We should not be arming those around the world who will do even more harm.

A transfer of this process from the Dept of State to the Dept of Commerce for the financial benefit of
manufacturers of weapons is completely contrary to legitimate American policy and interests.

WASHSTATEC020218
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 47 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-utml
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0551

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Bonney

 

General Comment

The thought of allowing unlimited sales, including allowing 3D duplicating of any firearms, is
unbelievably appalling and terrifying. The potential for destroying billions of lives in a short time period
is beyond measure. Eventually all the destroyers will have only each other to destroy, and the world will
be devoid of people.

WASHSTATEC020219
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 48 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-948n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0552

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edith Simpson

 

General Comment
Iam against moving regulation of exports of firearms to the Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. This means that firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

WASHSTATEC020220
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 49 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-p2y1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0553

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Herrick

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The US should be finding ways to be a better
neighbor and citizen in the world, not merely export violence in pursuit of profits.

WASHSTATEC020221
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 50 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-310n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0554

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helen & David Aminolf

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Isn't what is going on in our country bad enough?!

WASHSTATEC020222
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 51 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-z5wr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0555

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Van Walsen

 

General Comment

We should not export military arms. With the government we have, these exports might be used to send
us into a war,

WASHSTATEC020223
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 52 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nbzi
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-0556

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Barbara Patchen

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countnes.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking. [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less.

WASHSTATEC020224
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 53 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-cgiq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0557

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Wade

 

General Comment
Helio,
Speaking as a US Army veteran I think this is an extremely bad idea.

I'm concerned that this change from State to Commerce will export our American problem of gun
violence to the rest of the world.

The easy access to deadly weapons is primary in the US and is core to our murder and suicide rates. The
risk of a random person having a weapon is the justification by Law Enforcement's use of deadly force,

even when the victim is cooperative.

The proposed change serves no one's interests except the weapons makers and their supporters.

WASHSTATEC020225
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 54 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8bf5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0558

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Gates

 

General Comment

I oppose switching the regulation of firearms from the State Department to the Commerce Department.
This action would make it easier for organized crime and terrorist organizations to purchase weapons and
further fuel violence in oppressive regimes.

WASHSTATEC020226
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 55 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-rjot
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0559

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Best

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020227
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 56 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-d5tk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0560

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Bartkowicz

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC020228
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 57 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-w5tv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0561

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Larry Norgaard

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2.1t would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3.1t would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7

WASHSTATEC020229
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 58 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-uyq4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0562

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samuel Gerkin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020230
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 59 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-zxg2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0563

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Valencia

 

General Comment

The State Department should handle firearm exports and licensing. It would be contrary to goals of the
war against terror/ISSIS to allow, for commerces sake, the regulation of gun exports and licensure to be
under the jurisdiction of the commerce dept.

This is common sense. Gun exports and licensure should stay under the purview of state, NOT
commerce. -Jenn Valencia

WASHSTATEC020231
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 60 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-gckw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0564

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Garcia

 

General Comment

I oppose this change of rules switching the authority from the State Department to the Commerce
Department for regulating the export of firearms. This is extremely dangerous proposal and there has
been no clear-cut rationale put forth for this change.

WASHSTATEC020232
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 61 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-wj70
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0565

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Kemper

 

General Comment

The Unites States has a gun problem. Anyone who doesn't think so has been in a dark room for most of
her life. The United States has the highest percent of gun ownership, the highest number of guns,
extremely high rates of murder and gun related crime compared with most of the world. The United
States government must take measures to address this problem. Making it easier to obtain a gun is not an
answer, it is an abdication of responsibility to its citizens.

WASHSTATEC020233
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 62 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-9ply
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0566

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: robert norton

 

General Comment

Sad

WASHSTATEC020234
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 63 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-x24w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0567

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Gross

 

General Comment

I oppose the rule change that would switch the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department.
Thanks.

WASHSTATEC020235
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 64 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-iak8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0568

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Craig Evans

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020236
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 65 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-7qww
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0569

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Lawson

 

General Comment

The United States must stand behind promoting peace at home and abroad. We must not switch the
regulation of firearms exports from the State Department to the Commerce Department, facilitating
firearms exports to oppressive regimes, removing safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. The United States must prioritize global stabilization
and peace. Keep the regulation of firearm exports under the authority of the State Department and keep
our country's security as a priority more important than short term profits. Thanks you.

WASHSTATEC020237
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 66 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nwns
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0570

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RON FRITZ

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020238
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 67 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nt4c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0571

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Toniann Reading

 

General Comment

T adamantly oppose this proposed rule change!

WASHSTATEC020239
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 68 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-25d6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0572

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Patterson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I'm concerned that switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration.

WASHSTATEC020240
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 69 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-idlq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0573

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Douglas Estes

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020241
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 70 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-fi5i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0574

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Walker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The rule change would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020242
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 71 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3fmt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0575

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Seeing as terrorist groups and other organizations accused of serious human rights violations have been
able to make excellent use of non-automatic and semi-automatic low-caliber weapons, those sorts of
firearms should remain on the USML. I strongly oppose the proposed rule change

WASHSTATEC020243
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 72 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-movu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0576

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kay Smith

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. Sales of firearms to other countries should not be treated
as a business matter.

WASHSTATEC020244
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 73 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-6w7s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0577

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JL Angell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

WASHSTATEC020245
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 74 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-xeka
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0578

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tisa Anders

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need the State Department to continue with safety on
this matter, not profits. In other words, let's continue to value and cherish people.

WASHSTATEC020246
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 75 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-pyvw4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0579

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudia Cumes

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is the opposite of the type of common sense change
we need to see.

WASHSTATEC020247
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 76 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3 1x5
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-0530
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Berger

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. Thev are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the nde chanec, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national securitv, even to countries where there are serious human rights
concems, such as the Philippmes and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Hts
Bureau of Industry and Secunty does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaming weapons, and further fuel violence that
destabilizes countries and causes mass migration

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

it would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020248
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 77 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-e621
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0581

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Lebert

 

General Comment

Iam opposed to switching the regulation of firearms exports from the State Department to the Commerce
Department as tt would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020249
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 78 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-xzxs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0582

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faith Shafman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC020250
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 79 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-a2ai
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0583

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M.A. Maier

 

General Comment

I strongly oppose this rule change that would move the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020251
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 80 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-tflx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0584

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barry Cheney

 

General Comment

I oppose the plan to change the licensing of weapon exports from the State Department to the Commerce
Department. The world is flooded with too many weapons which fuel wars and terrorism. Please dont
change this.

WASHSTATEC020252
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 81 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-e)t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0585

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eugene O'Neill

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020253
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 82 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-2m5t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0586

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Brown

 

General Comment

This is the most irresponsible action EVER to be taken by our Government. Let us show maturity for the
sake of this world we live it. Almost Every day now there are mass killings and its only getting worse. Sit
up and recognize the direction of this action. The NRA has enough money to be satisfied along with
Donald Trump, our Dictator.

WASHSTATEC020254
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 83 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-98ul
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0587

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leanne Yerby

 

General Comment

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration. That is why I oppose this nile change that would switch the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC020255
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 84 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-cpdi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0588

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Godzeno

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020256
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 85 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-d5zk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0589

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Bliss

 

General Comment

Iam opposed to allowing American semi automatic weapons to be sold over seas. Allowing the NRA to
sell weapons overseas is insane. The NRA will be arming the very people that are killing our own people.
Have you lost your minds?

WASHSTATEC020257
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 86 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-i93s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0590

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Randye Bloom

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

As a citizen who cares about the safety of our citizens as well as people all over the world L ask you to act
in our behalf keep guns out of the hands of people who have no nght to own them. Hero semi automatic
weapons out of the hands of people who are not protecting our citizens. We have had massacres in our
country. Do not allow this to continue. History will show what happened in our country. Do the right
thing and protect all citizens everywhere. Stand up and be counted as one of the brave and good people.

WASHSTATEC020258
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 87 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-z24a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0591

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherry Schiebel

 

General Comment

I believe that guns in the wrong hands are the cause of the recent rash of mass murders. We must never
allow unfettered access to weapons of any kind. But now that ARIS assault weapons, and bump stocks
which allow the conversion of single round shot weapons into multiple shot weapns, we need to make
restrictions on ownership stronger, not weaker.

Please think of all the children killed by those whose only form of expression is violence. Please think
about all those families who have lost mothers and fathers. This was something that could have been
prevented if there were waiting periods that would allow background checks to limit the purchase of guns
to responsible individuals. But we also need to eliminate AR 15's and bump stocks from the market
place.

If it were you child or parent who died, I believe you might have a different perspective.

WASHSTATEC020259
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 88 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-iu07
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0592

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous anonymous

 

General Comment

Tam writing to IMPLORE YOU to keep Americans as well as world citizens safe from the increase in
violence and danger in our world if the regulation of firearms exports from the State Department to the
Commerce Department goes through. It would facilitate firearms exports to unstable, oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

PLEASE - Our families are depending on you to not give in to profiteering pressure! All of our lives are
worth so much more than to turn our planet into a nightmare of ever-increasing violence - it is bad

enough as itis.

PLEASE - if you have a moral, ethical, and spiritual aspect to your being (and I would hope you do),
please help protect us from increasing the number of gun sales around the world.

WASHSTATEC020260
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 89 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-I5tu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0593

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress would have no knowledge of or control over
large weapons sales to foreign countries. Commerce Department doesn't have the resources or the
expertise to adequately enforce export controls.

WASHSTATEC020261
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 90 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-Sojg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0594

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Banzhaf

 

General Comment

Fire arms need to remain classed as military so they may be better regulated.

WASHSTATEC020262
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 91 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-478r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0595

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Lombardi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020263
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 92 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-v4wz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0596

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maxwell Klare

 

General Comment

This change is unacceptable, there is no reason to export our serious gun problems to other countries for
nothing more than greed. lam a gun owner who does not like or support the NRA in any way, lam
responsible, [took hunters safety over 50 years ago and was taught you kill it you eat it. This philosophy
seems to have been lost and replaced with paranoia, that everyone is out to harm you and the solution is
to heavily arm you self. I don't want to live in that environment, there is no reason [, or anyone else
should be subject to this greedy madness.

WASHSTATEC020264
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 93 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-2fve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0597

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jun Whang

 

General Comment

We strongly oppose this change since it creates a serious risk to our national security by facilitating the
export and sale of dangerous firearms to foreign agents.

WASHSTATEC020265
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 94 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-wk7s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0598

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gregry Loomis

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020266
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 95 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-Stxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0599

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Merkey

 

General Comment

Should the NRA have carte blanche to push its agenda overseas? Absolutely not. | don't imagine
European and other foreign governments want our baggage.

WASHSTATEC020267
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 96 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-xhd0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0600

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allen Altman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020268
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 97 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-qutp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0601

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Sanders

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020269
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 98 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-13sz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0602

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Slavik

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The NRA and gun manufacturers want guns
everywhere, for everyone, not just here in the United States, but around the world. They are pushing hard
for a rule change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the US.
Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security.

WASHSTATEC020270
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 99 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-k7ig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0603

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ross & lori Bryant

 

General Comment

What are you idiots trying to do, send us back to the Stone age. It doesn't make any difference who has a
gun. Like the saying goes ‘guns don't kill people, people kill people's. Looking g at this saying it Dawn's
on me that it doesn't sound right. I guess it doesn't matter does it?

WASHSTATEC020271
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 100 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-evib
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0604

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Perry Levin
Organization: Amalgamated Limousine

 

General Comment

There are more than enough guns circulating in the population. We do not need more guns; we need
more restrictions.

WASHSTATEC020272
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 101 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-g4aj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0605

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janiece Staton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

The Commerce Department has inadequate staff to be monitoring the flow of firearms into and out of the
USA. Thus, dangerous players on the domestic and foreign fronts would have far greater access to the
destructive devices they seek. In addition, the shift would eliminate the State Departments Blue Lantern
program, that has been in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them.

Furthermore, it would remove licensing requirements for brokers, increasing the risk of trafficking.
Finally, it would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. My Congress members must have direct knowledge and
formal input regarding the flow of arms that leave USA soil. The security of my family, neighborhood,
nation, and planet depend upon thoughtful, responsible, ethical oversight and monitoring of all weapons
of war and extortion. I do not trust military-industrial complex corporations nor the Commerce
Department to be effective or reliable in this regard.

WASHSTATEC020273
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 102 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-hhb2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0606

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

It seers amazing to me that a president who claims to be creating new immigration barriers under the
guise of national security will allow an easier way for fire arms to be sold to foreign buyers. This seems
like a move that would make our borders less secure and our nation less secure as well as those around
the world than the many innocent families secking asylum whom are turning away from our borders and
imprisoning. This proposed rule is a bad decision for other reasons as well:

-lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

-It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020274
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 103 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-6gt2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0607

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: GEORGIA MORGAN

 

General Comment

I oppose this rule change. Switching the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department puts people all over the world at risk, for the benefit of a few gun
manufacturers, because the Commerce Department just does not have the resources to adequately enforce
export controls. Its Bureau of Industry and Security does not have staff everywhere. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020275
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 104 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3vg6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0608

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacqueline Birnbaum

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

WASHSTATEC020276
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 105 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-vr23
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0609

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rev. Allan B. Jones

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It appears to be a poorly disguised effort to increase arms
sales around the world, and lead to more ujnnecessary deaths and other suffering. Thank you.

WASHSTATEC020277
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 106 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-9fbt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0610

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Priscilla Skerry

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Tam very concerned about this tactic by the NRA. It must be stopped.. for the safety of our Nation and
all of the world's citizens. I expect responsible action be taken to prevent the NRA from getting away
with this. Thank you.

Priscilla Skerry
Portland, Maine 04102

WASHSTATEC020278
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 107 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-loem1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0611

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faith Parker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This woild seriously jeaopardize national security as
well as the security of other free democracies. It would be a decision in favor of big business interest
rather than a decision in th inrpterests of safety and security

WASHSTATEC020279
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 108 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nv9k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0612

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherry Monie

 

General Comment

The proposed rule to move the regulation of firearms exports from the State Department to the
Commerce Department would be a total disaster and is nothing but a give-away to the gun industry.

This proposal is a bad idea for many reasons, but most important among them are the following. The
change would (1) facilitate firearms exports to oppressive regimes, (2) remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and (3)
further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020280
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 109 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-f697
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0613

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Pettit

 

General Comment

Tam equally ashamed and appalled that this rule has been proposed. I see no reason why this rule must be
changed, but obviously the NRA sees it worthwhile to weaken any gun regulation that it can find. The
NRA, however, cannot understand why this rule change will harm us far more than any terrorist plot will.

It will remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, you, the State Department,
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch will
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe. More
worrisome is the fact that a savvy gunsmith or a monster of a human being could alter their plans or
knowingly provide plans that would allow a firearm to be converted from semi-automatic only into a
fully-automatic weapon. The notion that anybody, anywhere, at any time could print a weapon more fit
for the military than for civilian usage is extremely troubling. This would allow common criminals to
outgun police departments, security forces, and peacekeepers, and it would allow groups such as neo-
Nazis, various "alt-right" organizations, and anti-government extremists to possess weaponry that could
turn a standoff or a shooting into a literal bloodbath like the one at Mandalay Bay in 2017. For this
reason alone, this rule cannot be changed, but there are other rules changes coming that should further
drive home reason why this proposed rule cannot be allowed to take effect:

-It will remove licensing requirements for gun brokers, thereby increasing the risk of trafficking;

-The Commerce Department simply does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have the same amount of staff as the State Department's
program, which means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents will face far fewer hurdles to obtaining large caches of American guns and
ammunition;

-This rule change will eliminate the State Departments Blue Lantern program--which has been in place
since 1940, and which carries out hundreds of pre-license and post-shipment inspections and publicly

WASHSTATEC020281
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 110 of 903

reports on them, thereby providing transparency to what could easily become a corrupted and dangerous
process;

-And finally, Congress will no longer be automatically informed about sizable weapons sales that it could
stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. The end result may well be that weapons made by American
countries will be turned back upon us during terrorist attacks or military campaigns, and there will be
Hell to pay back home if this news ever reaches our shores.

This proposed rule will arm the enemies of democracy, freedom, and peace in one fell swoop--all so that

firearms manufacturers can give their CEOs and shareholders an extra bonus when pay day comes
around.

WASHSTATEC020282
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 111 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ew39
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0614

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Petrauskas

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This rule change would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and

further fuel violence that destabilizes countries and causes mass migration.

This rule change puts money in gun makers pockets and puts us all in more danger. Dont change the rule.

WASHSTATEC020283
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 112 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-241i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0615

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Bernard

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place because:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirernents for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

For all of these reasons, please do not allow the switching the regulation of firearms exports from the
State Department to the Commerce Department. Thank you, Kathy Bernard

WASHSTATEC020284
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 113 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-w00x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0616

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Earl Grove

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

*** Submit comments now to the State Department and the Commerce Department through the below
links. You can write in something like: I oppose this rule change that would switch the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department. You can also copy
and paste in other parts of this email, too, in order to make your case.

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Theres no time to waste - submit comments now to the State Department and the Commerce Department
opposing this rule change!

WASHSTATEC020285
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 114 of 903

*When you click through the pages, for your official comments, you can copy and paste the points in this
email or use your own voice to make unique comments.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Submit comments now to the State Department and the Commerce Department opposing the rule change.

*You can copy and paste the points in this email or use your own voice to make unique comments to the
State and Commerce Departments.

U.S. Department of State: https://action. momsrising.org/go/382897t= 1 Od&akid= 1 1004%2E2374855%
2EE62M3s

U.S. Department of Commerce: https://action.momsrising.org/go/38290?t=12&akid=11004%

26237485 5%2EE62M35

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Thank you for taking action to help make our country and our world a safer place.

-- Gloria, Kristin, Monifa, Dorie, and the entire MomsRising/Mams con Poder team

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

WASHSTATEC020286
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 115 of 903

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC020287
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 116 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-oj16
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0617

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Devoss

 

General Comment

I oppose changing the rules for regulating fire arms export from the State Department to the Commerce
Department for the following reasons:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020288
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 117 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ld7h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0618

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufactures are ugly examples of corporate greed at its worst. Arm more people that
should not have access to firearms and make the world an even more dangerous place. Sounds very
smart. (Sarcasm)

WASHSTATEC020289
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 118 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ft44
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0619

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jamilah Elder

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you,
Jamilah Elder

WASHSTATEC020290
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 119 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-9]lju
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0620

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Beeston

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020291
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 120 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8fv2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0621

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathy balan

 

General Comment

Tam so against this, itis a dangerous, unecessary move guidng by greed. THIS SHOULD NOT
HAPPEN

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020292
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 121 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-thgd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0622

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose the change of rules governing who may make international arms sales in the U.S. Arms
should not be considered just another item in the overall commerce of the nation. Lives are at stake and
the risks associated with arms sales should be managed with the nation’s safety in mind, not the profit of
those who would exploit this potential option for personal gain.

WASHSTATEC020293
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 122 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8006
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0623

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Kram

 

General Comment

I oppose the transfer of regulations that control the sale of firearms from the Department of State to the
Department of Commerce. This is not in keeping with national security and might allow arm sales to
regimes that are dangerous.

Please stop this transfer!

WASHSTATEC020294
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 123 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-7i5k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0624

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynn Frederiksen

 

General Comment

I completely OPPOSE the effort to move the regulation of arms sales from the state department to the
department of commerce.

WASHSTATEC020295
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 124 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-urjp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0625

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brigid Murphy

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

WASHSTATEC020296
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 125 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-idom
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0626

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Adolphe

 

General Comment

If this change goes through, extremely dangerous military-grade automatic weapons could be easily sold
to terrorists, US enemies, and just about anybody with money. This is a recipe for uncontrolled,
undeclared war, horrible violent crimes, and disaster. This would remove licensing requirements and
open the floodgates for unheard of violence. We have a chance to halt this dangerous move. Stop them
now,

WASHSTATEC020297
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 126 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nsud
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0627

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose gun sales being switched to the commerce department.

WASHSTATEC020298
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 127 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3k4s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0628

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rev. Alison Hyder

 

General Comment
Tam horrified by the proposal to change the oversight of US arms sales. I believe that this department is
the best agency tro monitor the destination of all dangerous arms. Please do not allow the U.S.

Commerce Department to manage something this crucial to national security.

Thank you.

WASHSTATEC020299
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 128 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-s2m9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0629

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angela Gantos

 

General Comment

I oppose this rule change.

WASHSTATEC020300
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 129 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-23xk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0630

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eileen Battles

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020301
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 130 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-x430
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0631

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Blair

 

General Comment

Your support for weapons of war in the hands of private citizens and the NRA is unconscionable and
egregious!!

WASHSTATEC020302
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 131 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-7dme
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0632

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: tia pearson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

This makes it so much easier for home-grown terrorists to work with foreign countries without any
oversight. The Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020303
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 132 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-h40g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0633

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Hunyady

 

General Comment

Tam against this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020304
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 133 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-kjy8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0634

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Thomae

 

General Comment

To take the sale and foreign distribution of highly lethal firearms out of the regulation and oversight of
the State Department and place it under the capitalistic Commerce Department which has neither the
staff, nor the experience, nor the will to exercise any control over the amounts and kinds of person killing
machines that are allowed to be sold to foreign countries is potentially very dangerous to the safety and
welfare of our citizens, home and abroad. We could easily be arming those who wish to destroy our
nation and would use these against our citizens when they are in other countries.

Firearms are dangerous enough they should have to undergo serious inspection and regulation whenever
they are sold. The greed of a few should not be allowed to jeopardize the safety of many. That is not the
way a successful and developing nation

handles commercial activities. It is irresponsible.

WASHSTATEC020305
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 134 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-frdk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0635

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Cederholm

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales

that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

WASHSTATEC020306
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 135 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-5ru9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0636

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nikki Sachs

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. lam against this change.

WASHSTATEC020307
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 136 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-zacj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0637

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kacie Shelton

 

General Comment

Please do not switch firearms regulation from the State Department to the Commerce Department. The
Commerce Department does not have the funding to investigate thoroughly.

There is no need to eliminate working programs, such as the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Ultimately, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration -- in turn overwhelming other US
programs and organizations. This is a self-defeating proposal; please reject it.

WASHSTATEC020308
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 137 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-z9lp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0638

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Pfister

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

I respectfully request that you do not allow this change to take place. Thank you.

WASHSTATEC020309
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 138 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8911]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0639

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Heinle

 

General Comment

Tam opposed to the NRA or gun industry selling automatic weapons to foreign governments or
individuals of foreign nations. This is not in our best interest as far as the security of our citizens.

WASHSTATEC020310
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 139 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-uf85
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0640

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane DiFante

 

General Comment

Arms sales should stay under the department of state for national security reasons. State understands who
our friends and enemies are and how gun sales could be turned against us.t

WASHSTATEC020311
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 140 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-in07
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0641

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Homstad

 

General Comment

Do not shift these actions to the U.S. Commerce Department. This would be dangerous. This is the
responsibility of the U.S. State Department and should remain so.

WASHSTATEC020312
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 141 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-qqcs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0642

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nataliya Gurshman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020313
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 142 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-dnml
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0643

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Morgan Clark

 

General Comment

I object to this proposal and demand that weapons exports continue to be treated as military armaments.
The proposal would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them, would
remove licensing requirements for brokers, increasing the risk of trafficking, and would remove the State
Departments block on the 3D printing of firearms. I demand this proposal be rejected.

WASHSTATEC020314
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 143 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-rirb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0644

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara White

 

General Comment

Please do not move regulation of arms exportation from the State Departrnent to the Commerce
Department. It would increase trafficking, make our nation and others less safe, and make us more
vulnerable to terrorism

WASHSTATEC020315
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 144 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-7klv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0645

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Louis Brendan Curran

 

General Comment

Oppose this very strongly - firearms are not t-shirts or soybeans - sales require much much more political
regulation and oversight than Commerce would give them - block this NRA end-run immediately!!!

WASHSTATEC020316
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 145 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-eS5ie
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0646

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020317
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 146 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-py2b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0647

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kerry Driscoll

 

General Comment

Do not transfer oversight of weapons exports to the commerce department. It is not commerce, it is war
materiel.

WASHSTATEC020318
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 147 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-uuv7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0648

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wayne & Roberta Wunderlin

 

General Comment
1 OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS

EXPORT FROM THE U 8
STATE DEPT. TO THE U 8 COMMERCE DEPT. THIS WOULD BE MUCH MORE DANGEROUS

WASHSTATEC020319
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 148 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-kges
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0649

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tom §

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It does not make for a safer world, but simply lines the
pockets of gun makers.

WASHSTATEC020320
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 149 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-Sazs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0650

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: nick burns

 

General Comment

I do not support the rule change to switch the regulations of firearms export from the U_S. State
Department to the U.S. Commerce Department.

This is bad policy, which would increase gun trafficking, and eliminate appropriate Congressional
oversight

WASHSTATEC020321
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 150 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-109m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0651

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Dunn

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

WASHSTATEC020322
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 151 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-i5nd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0652

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Wright

 

General Comment

If you play Twisted Metal 4 and you want weapons & freeze (99 of everything, including lightning) the
first cheat you must enter at the password box is: Down, Start, R1, Up & start

second cheatis: O<*Ri and O

WASHSTATEC020323
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 152 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8olr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0653

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: john north

 

General Comment

I absolutely oppose any rule change that switches the regulations of firearms export from the U_S. State
Department to the U.S. Commerce Department.

WASHSTATEC020324
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 153 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-o00qb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0654

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Glenn Williams

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. My main concern is that if weapons are no longer
classified as "military" under the Commerce Department, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.

Also, the Commerce Department does not have the resources to adequately control export laws.

Turge you not to allow this rule change.

WASHSTATEC020325
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 154 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-195)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0655

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elapully Ganapathy

 

General Comment

Please do not allow control of fire arm sales from State Department to Commerce department. Such a
change would have detrimental effects as below.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020326
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 155 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-n6ex
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0656

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security

WASHSTATEC020327
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 156 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-khmt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0657

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Rettig

 

General Comment

Tam writing to strongly object to the proposed changes in the United States’ proposed rule on
International Traffic in Arms Regulations.

Right now, firearms exports are classified as military. This is why firearm exports are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to
foreign countries.

If the regulation of firearm exports is changed to regulation by the Department of Commerce, then
firearms will spread across the world and firearms will find their way back into the United States, where
they can be used against innocent children. In fact, if the Department of Commerce is in control of
firearms exports, then Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems.

Please do not shift control of firearms exports to the Department of Commerce. Such a move will

generate bloodshed across the globe and here are home in America. We must avoid such a future and
prevent more gun and firearm violence.

WASHSTATEC020328
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 157 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-mglw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0658

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Jacques

 

General Comment

Tam totally opposed to the proposed rule change the would transfer the export of guns from the State
Dept. to the Dept. of Commerce. Currently Congress has the ability to block the sale of large batches of
guns to foreign countries. If foreign gun sales end up under the Dept.. of Commerce, Congress won't
even know about them. The U.S. already exports far too many weapons which often seem to end up in
the hands of terrorists and criminals. The last thing the world needs is for the U.S. to export still more
guns to still more terrorists an criminals. This proposed change is just another giveaway to gun
manufacturers who don't care about anything except profits. It is utterly irresponsible and will result in
countless unnecessary deaths. | am appalled that the federal government is even considering this,

WASHSTATEC020329
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 158 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-pxkn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0659

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Keys

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.
Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime,

terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of

American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes

countries and causes

mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearrns. When Defense
Distributed founder Cody

Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating

arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,

WASHSTATEC020330
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 159 of 903
anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of

firearms in the US.
and around the globe.

Again, as a citizen of the United States, | oppose this rule change that takes regulatory control from U.S.
State Department

and transfers that control to the U.S. Commerce Department

Sincerely,

Thomas J. Keys

WASHSTATEC020331
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 160 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-5srq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0660

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Claman

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department for a number of reasons. One, it would reduce needed
oversight of gun sales and open the way for more bad actors (such as immoral dictators, terrorists, mob
bosses, violent criminals, the insane, etc.) to easily access large numbers of weapons that could be used
against innocent people. Two, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Three, frankly, the Commerce Department just does not have the resources to adequately enforce export
controls on weapons or much else. Its Bureau of Industry and Security does not have staff in all the
places where it would be needed, which means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer barriers to obtaining large
supplies of American guns and ammunition. Finally, it would clearly make things a lot scarier for people
all over the world!

WASHSTATEC020332
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 161 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ggin
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0661

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Teresa Nicola

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020333
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 162 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3112
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0662

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maryann Smith

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. .
The Commerce Department just does not have the resources to adequately enforce export controls. The
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and armmunition. The rule change would make the
world a far more dangerous place:It would eliminate the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020334
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 163 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-sxqd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0663

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Dunham

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

-lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020335
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 164 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-eja7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0664

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Haefeli

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S. State
Department to the U.S. Commerce Department.

Among other things, this rule change would:

* eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

* remove licensing requirements for brokers, increasing the risk of trafficking.

* remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

WASHSTATEC020336
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 165 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-blsd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0665

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Kornreich

 

General Comment

*** Submit comments now to the State Department and the Commerce Department through the below
links. You can write in something like: I oppose this rule change that would switch the regulations of
firearms export from the US. State Department to the U.S. Commerce Department.

WASHSTATEC020337
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 166 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-Sucu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0666

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Krajec

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020338
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 167 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3ffe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0667

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carmen Nichols

 

General Comment

Details on how the rule change would make the world a far more dangerous place:

Lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds

of pre-license and post-shipment inspections and publicly reports on them.

2.1 would remove licensing requirements for brokers, increasing the risk of trafficking.

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed

founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully

charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a

3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D

printing of firearms in the U.S. and around the globe.

This in no way helps with gun violence. When are we going to work on that? When will the lives of

people be more
important than the sales of weapons?

WASHSTATEC020339
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 168 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-polg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0668

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: walter garvin

 

General Comment
Stop the NRA madness and unfettered access to weapons. Stop the slaughter of children in schools. Stop

the slaughter of people in the cinema's. Stop the slaughter of people at shopping malls. Stop it here in the
US. Don't allow the NRA to weaponize the world. Enough already.

WASHSTATEC020340
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 169 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-7mq3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0669

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Vander Poel

 

General Comment

Every day brings news of another misstep by this administration. This action will not help any situation,
except for the thickness of the wallets of arms producers.

The United States has had a reputation for making war without any sense. | know that to be true: I spent
time in Viet Nam in the USMC in the late 1960s.

I worry that my grandchildren will not be able to travel freely in the world, as there will be so much more
hatred directed towards Americans by all the peoples we have wronged.

Taking the control of arms exports away from the Department of State and the Congress is an
egregiously bad decision.

WASHSTATEC020341
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 170 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-frjg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0670

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rob Jackson

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

When does the madness stop?

WASHSTATEC020342
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 171 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-mbqd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0671

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Wiles

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020343
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 172 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-lds7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0672

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deb Stringham

 

General Comment

Tam very strongly opposed to moving oversight of international gun sales from the State department to
the Commerce department. The gun industry should NOT profit at the expense of our national

WASHSTATEC020344
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 173 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-xztx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0673

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hope Mays

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We can't keep people from other countries from coming
here and send guns to the countries from which they are seeking refuge.

WASHSTATEC020345
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 174 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-5oef
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0674

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Higgins

 

General Comment

I oppose the proposed changes in the U.S. Munitions List Categories 1, I, and IU for the following
reasons,

1. Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

2. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

3. It would remove licensing requirements for brokers, increasing the risk of trafficking.

4. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Do not change the regulations.

WASHSTATEC020346
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 175 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-yseu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0675

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: C. Flannery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. Itis VERY important that the state department be fully
aware of the sale of large quantities of firearms. There should also be a limit on how many firearms are
sold each year. The world needs less guns not more!!! The guns that are made should only be in the
hands of people with extensive training.

WASHSTATEC020347
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 176 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-g0su
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0676

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Laurson

 

General Comment

Encourage gun safety law and strong gun control laws.

WASHSTATEC020348
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 177 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-pfq8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0677

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julic Blum

 

General Comment
I oppose the rule change. Firearms exports should continue to be classified as military.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

WASHSTATEC020349
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 178 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-u8uu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0678

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: EVE TILSEN

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking [

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

So Lask: ARE YOU OUT OF YOUR MINDS?

JUST SAY NO.

WASHSTATEC020350
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 179 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-628c¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0679

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Box
Organization: Austin Community College

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020351
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 180 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-s08y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0680

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: karen toscos

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is a ridiculous change. You are supposed to
safeguard the nation against gun violence, instead you are supporting it in a backhanded way.

WASHSTATEC020352
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 181 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-2)25
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0681

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing to express my opposition of switching the regulation of firearms exports from the State
Department to the Commerce Department. This change would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration. I believe we currently have too few regulations over firearms in our country and in our
international relations, and do not feel like this is the correct direction to take our arms regulation.

WASHSTATEC020353
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 182 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-t064
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0682

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alix Keast

 

General Comment

I oppose this rule change, moving international gun sales oversight from the State Department to the
Chamber of Commerce, who will promote more gun sales to individuals overseas, including machine
gun style guns- which are not appropriate for US non-military or any other non-military population to
own. This is not a good idea for anyone except gun sales corporations. Please do not pass this dangerous
legislation.

WASHSTATEC020354
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 183 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-b84z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0683

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cause Haun
Organization: MomsRising

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would mean that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC020355
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 184 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-weps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0684

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Booth

 

General Comment

Please keep approval of firearm exports in the State Departrnent. Don{t approve this rule change.

WASHSTATEC020356
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 185 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-exbe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0685

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donald Walsh
Organization: individual

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020357
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 186 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-2517
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0686

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Hemm

 

General Comment

I oppose the rule change that would switch the regulation of firearms export from the US State
Department to the US Commerce Department. We need FEWER guns in our nation and around the
world, NOT more!!

WASHSTATEC020358
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 187 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-tlcx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0687

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandi Cornez

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7].

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020359
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 188 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-3x25
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0688

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daphne Wong

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020360
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 189 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-40k6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0689

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: BHASKAR DASGUPTA

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. The rule change would make the world a far more
dangerous place in at least the following manner:

a. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

b. It would remove licensing requirements for brokers, increasing the risk of trafficking.

c. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020361
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 190 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-r0k9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0690

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victoria Meguid

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Congress should know when large amounts of firearms are being sold to other countries. guns go to
Mexico illegally and look what has happened there- thousands of deaths in the last year with American
guns.

Just like many of the other changes in this country in the last 18 months this is dangerous this is not what
we should be doing to keep a peaceful world. it is just lining the pockets of the gun makers.

Be responsible.

Thank you.

WASHSTATEC020362
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 191 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-vOnb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0691

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Silvers

 

General Comment

I strongly oppose the change in regulation that would mean Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey. The Commerce
Department just does not have the resources to adequately enforce export controls. Its Bureau of Industry
and Security does not have statf everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC020363
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 192 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ub16
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0692

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Cleveland

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020364
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 193 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-db9g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0693

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Wright

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020365
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 194 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ph6a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0694

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David M. Dunn

 

General Comment

I do not care what lies are being shoveled at you by #45, the N.R_A., or the republicans.

The proposed change to allow an agency devoted to commerce to do this is reprehensible, wrong, and in
the long run foolishness that will hurt our country.

Don't do this!

WASHSTATEC020366
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 195 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-z14t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0695

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Keith

 

General Comment

I oppose this rule change. It would switch the regulations of firearms export from the U.S. State dept. to
the Commerce dept. T

WASHSTATEC020367
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 196 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-c9vx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0696

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brooke Berman

 

General Comment

I am horrified to learn that the government is thinking of switching the regulation of firearrns exports
from the State Department to the Commerce Department. This would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration. It is not in our best interest as Americans; we already have a massive gun
problem, let's please not turn that into a free market issue but instead keep our focus on public safety.

As the mother of a seven year old child, I find myself having to explain guns and gun violence constantly
because EVERYWHERE WE TURN there is some slick ad featuring a character with guns. Guns are not
"Business as Usual" commerce; they should be handled like a controlled substance.

Thank you.

WASHSTATEC020368
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 197 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-4fyf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0697

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Harper

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC020369
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 198 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-rua9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0698

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheilagh Creighton

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

1] It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre- license and post-shipment inspections and publicly reports on them [4]

2] It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3] It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WASHSTATEC020370
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 199 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-1062
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0699

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CURTISS DURAND, MD

 

General Comment
MOST GUNS ARE MEANT TO HARM PEOPLE. INJURE AND KILL THEM. THIS IS WRONG.
JESUS WAS THE WORLDS GREATEST PACIFIST. THIS TRUTH HAS UNIVERSALLY BEEN
NEGLECTED AND EVEN DENIED.

JUNS AND BOMBS SHOULD BE OUTLAWED NOT MADE EASIER TO DISPLAY AND
DISTRIBUTE AROUND THE GLOBE.

IKE KNEW THIS AND WARNED THE WORLD ABOUT THIS DANGER WHILE HE WAS STILL
PRESIDENT.

OUTLAW GUNS AND BOMBS. STOP THEIR DISTRIBUTION.

CURTISS DURAND, MD

WASHSTATEC020371
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 200 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-7ymu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0700

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The State Department should by all means retain the authority to handle export licenses of semiautomatic
assault weapons and other powerful firearms. The transfer of that authority to the Commerce Department
would kill a program that carries out post-shipment & pre-license inspections, eliminate licensing
requirements that hamper trafficking, and open the way for anyone to make 3d printed weapons. Also,
the State Department alone can give notice to Congress to block weapons sales that could jeopardize our
security. For all these reasons, the proposed transfer should be abandoned, as it would make us
considerably less safe.

WASHSTATEC020372
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 201 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-txn9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0701

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Huizenga

 

General Comment

Oversight of firearms should not be switched to the Department of Commerce from the State
Department. This would mean a

lack of safety for the American people in the case of a national emergency as the Commerce Department
does not have the

ability to stop the delivery of arms to those who should not have them, nor the finances to do so.

WASHSTATEC020373
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 202 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-tnrn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0702

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Van Grouw

 

General Comment

Tam vehemently opposed to changing control of international sale of arms from the State Department to
the Commerce Department because switching the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020374
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 203 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-stp6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0703

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Miller

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020375
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 204 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-xcia
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0704

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Pope

 

General Comment

I object to this change based on the fact that the Commerce Department does not have the resources to
adequately enforce export controls & the Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations & other violent
and dangerous agents would face fewer obstacles to obtaining large supplies of American guns and
ammunition.

WASHSTATEC020376
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 205 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ts62
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0705

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Isaiah Plovnick

 

General Comment

I vehemently oppose this irresponsible, unethical, and frankly amoral rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC020377
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 206 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-asmg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0706

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Dixon

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020378
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 207 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ski4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0707

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mari Mennel-Bell

 

General Comment

I very much oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department!
Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020379
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 208 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ukwd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0708

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeremy Becker

 

General Comment

Absolutely not. The oversight for the sale of firearms and other weapons of destruction must not be
shifted to an administrative organization setup to promote said sales. I do not approve.

WASHSTATEC020380
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 209 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-sdbe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0709

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Shane

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition. Switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

WASHSTATEC020381
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 210 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-aqby
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0710

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deb Stringham

 

General Comment

Iam very strongly opposed to moving oversight of international firearms sales from the State Department
to the Commerce department. To do so would seriously weaken our national security and that of the
world in general. Among other things, it would be a terrible idea to no longer have the State Department's
ban on making weapons via 3D printing. State Department, please do your job and protect us.

WASHSTATEC020382
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 211 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-do3t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0711

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do NOT change the rules.
Keep the authority with the U.S. State Department

WASHSTATEC020383
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 212 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-xmlz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0712

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Weston

 

General Comment

Do not change this rule. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020384
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 213 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-n811
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0713

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Davis

 

General Comment

America has the highest number of guns--and gun deaths--of ANY developed country in the world. Mass
shootings are becoming commonplace, to the horror and embarrassment of every logically thinking,
peace-loving citizen. WHY in the world would we want to export our PROBLEM to the rest of the
world? NO--the NRA... and American gun manufacturers... should NOT have the ability to architect
the demise of our fellow human beings. NO LEGALIZED GUN TRAFFICKING!!!

WASHSTATEC020385
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 214 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-lefy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0714

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Jastromb

 

General Comment

Do not change arms enforcement from the State Department to the Commerce Department. THe
Commerce Department does not have the means to prohibit sales to countries that should not have
American weapons.

WASHSTATEC020386
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 215 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-s}18
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0715

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Glasser

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020387
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 216 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ajpj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0716

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nina Diamante

 

General Comment

Make all guns sales in U.S.A. illegal, huge fines for selling or buying guns with huge jail sentences for
manufacturing, selling or buying guns. Also illegal to buy or sell ammunition. We have had enough
children & people killed or maimed in this country and in schools.

WASHSTATEC020388
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 217 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8ell
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0717

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra and Bruce Seaton

 

General Comment

Iam strongly opposed to gun sale regulations being transferred to the department of commerence.

WASHSTATEC020389
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 218 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-tnti
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0718

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Feldman

 

General Comment
To Whom it may concern:

There is a push to transfer control of firearms to the Department of Commerce which does not have the
resources to oversee the transfer of these weapons particularly if they are allowed to be sold in other
countries. Our country's security would be at msk once these weapons leave our boundaries. Below are
several other very important reasons why this transfer should not happen.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020390
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 219 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-7x0c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0719

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terrence Verigan

 

General Comment

Firearms are dangerous. | oppose the proposed changes in the U.S. Munitions List Categories L I, and
Ill for the following reasons;

1. Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

2. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

3. It would remove licensing requirements for brokers, increasing the risk of trafficking.

4. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Do not change the regulations.

WASHSTATEC020391
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 220 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-kwuf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0720

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joe Buhowsky

 

General Comment

All firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020392
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 221 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-37tk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0721

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stefanie Angsioco

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020393
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 222 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-stx2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0722

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M Timmins

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020394
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 223 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-zdt5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0723

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Thompson

 

General Comment

I oppose the proposed change of oversight for export sales of military weapons from the US Senate to the
Commerce Department.

I believe the Senate is the proper regulator for this important responsibility. Oversight of military
weapons is first and foremost about security and human lives, not about a commodity.

Thank you,

Sincerely
Sara Thompson

WASHSTATEC020395
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 224 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-6y9r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0724

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack Stansfield

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020396
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 225 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-snmy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0725

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elise Margulis

 

General Comment

It's a very bad idea to eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. [

Removing licensing requirements for brokers will increase the risk of trafficking.

Removing the State Departments block on the 3D printing of firearm is a terrible plan. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Sincerely,
Elise Margulis

WASHSTATEC020397
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 226 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-5qvm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0726

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Zahra

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020398
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 227 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-llv5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0727

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We do not need more guns ANYWHERE in the world. The State Department is more likely to look out
for our national interest than is the Commerce Department. Gun dissemination should not be seen as a
money-making enterprise. The State Department should retain whatever control it has.

WASHSTATEC020399
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 228 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nuve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0728

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Cunningham

 

General Comment

I oppose the rule change to allow semi-automatic weapons to be licensed through the department of
commerce instead of the state department. The US is already the leader in gun violence and the last thing
we need to do is export our problem.

WASHSTATEC020400
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 229 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-8icz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0729

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chip Sharpe

 

General Comment

Iam aware that the State Departments Blue Lantern program provides critical controls over arms exports.
We cannot allow less regulated sales of weapons to further tarnish the world's view of our nation as a
rogue state willing to inflict destruction wherever a market for murderous firearms can be found.
Commerce Department does not have the resources to govern international arms sales. Please do not
allow current regulations to be weakened.

WASHSTATEC020401
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 230 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-Iclz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0730

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gina Bates

 

General Comment

IT OPPOSE the rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Guns are already out of control. We do NOT need any more.

LEAVE THE RULE IN PLACE, UNCHANGED!

WASHSTATEC020402
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 231 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-fxbb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0731

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Haslag

 

General Comment

Sir,

I would like to address the proposed rule change on which department should control gun sales. Right
now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Considering the national security interest AND the inability of Commerce to actually handle the job, I
propose that doing this would be clearly the wrong thing to do.

WASHSTATEC020403
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 232 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-g3y4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0732

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Voigt

 

General Comment

Tam in opposition to the Department of State proposesal to amend the International Traffic in Arms
Regulations (TAR) to revise Categories I (firearms, close assault weapons and combat shotguns), I
(guns and armament) and IT (ammunition and ordnance) of the U.S. Munitions List (USML) to describe
more precisely the articles warranting export and temporary import control on the USML. Items removed
from the USML would become subject to the Export Administration Regulations (EAR).

I strongly oppose the changing the International Traffic in Arms Regulations!!!! I believe it is a national
security risk to change the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national secur

Firearms exports must remain classified as military and under the regulation of the State Department, so
that Congress can block sales of large batches of firearms to foreign countries. Congress must remain
automatically informed about sizable weapons sales that it could stop for national security, and to prevent
assaults weapons being sold to countries where there are serious human rights concerns!

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

I believe that the rule change would make the world a far more dangerous place:

WASHSTATEC020404
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 233 of 903

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020405
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 234 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-698a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0733

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Zareen Kapadia

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would remove the State Departments block on the 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how
to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

WASHSTATEC020406
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 235 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-zird
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0734

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donald Harland
Organization: Self

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

In addition this rule change would have these dangerous, and reckless impacts on firearm exports.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearrns. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

It is vital to the safety of our nation and the world that this rule change is not approved.

WASHSTATEC020407
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 236 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-r940
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0735

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Don Gentz

 

General Comment

I wish to express my opposition to the rule change that would allow the Commerce Department (focused
on promoting American business) --not the State Department (focused on safeguarding our nation) -- to
handle export licenses of semiautomatic assault weapons and other powerful firearms. The Commerce
Department just does not have the resources to adequately enforce export controls. Its Bureau of Industry
and Security does not have statf everywhere. The marketing of these weapons to firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would create many long-
term and intractable problems in international relations and imperil lives everywhere. The safety and
security of our nation and the marketing of large caches of American guns and ammunition are
incompatible. Please do not take part in making the world a more dangerous and violent place.

WASHSTATEC020408
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 237 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-ze9y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0736

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Norman West

 

General Comment

The last thing we need are more guns here or anywhere. We are already drowning in too many guns;
most supplied by us, in Yemen and Syria and the USA and everywhere. Now the NRA wants less
control, less regulation, more murder and more mayhem.

WASHSTATEC020409
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 238 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-f4r8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0737

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William White
Organization: Retired

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. There should be extremely tight rules concerning any
export of guns or weaponry in world increasingly plagued with violence. Please assure such a deadly
factor for civilization be treated with the urgency it deserves. Thank you.

WASHSTATEC020410
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 239 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-bux7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0738

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Louise Kaufman

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

This change would mean that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020411
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 240 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-cxla
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0739

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James McConkey

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020412
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 241 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nvas
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0740

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Reetta Raag

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020413
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 242 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-bd9f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0741

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Haslag

 

General Comment

Sir,

I would like to address the proposed rule change on which department should control gun sales. Right
now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Considering the national security interest AND the inability of Commerce to actually handle the job, I
propose that doing this would be clearly the wrong thing to do.

WASHSTATEC020414
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 243 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-nbvg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0742

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020415
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 244 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-yk5k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0743

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marianne Hunter

 

General Comment

My family and I have just learned the the NRA is lobbying to move regulations of sales from US gun
manufacturers from this Department to that of Commerce Dept. This UTTERLY UNACCEPTABLE!

No other nation in the world has a civilian population that is armed as ours is here. Who are the
customers for these weapons? Terrorists, paramilitary groups and criminals. Will US weapons be used to
kill our own military personnel? To kill our allies and friends? To kill vulnerable population groups? To
kill American tourists? Without a doubt!

Putting regulation of weapons sales in the hands of Commerce is a complete renunciation of every effort
to control the flow of weapons that can and will be used against Americans (and other humans)! This is
such insanity, it crossed the line to treason, as it aids and abets the enemies of the United States of
America.

You must use everything in your power to stop this descent into chaos.
Sincerely, Marianne Hunter and family

WASHSTATEC020416
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 245 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-mb4k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0744

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret A Go

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020417
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 246 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-1r9p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0745

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shoshana Serxner-Merchant

 

General Comment

The last thing the world needs is more military style weapons available to more people. These regulations
should not be transferred to the Department of Commerce, which is only interested in more sales,
regardless of what the results are. The US has enough troubles with the influence of the NRA, where
automatic assault rifles are readily available, resulting in mass shootings. Do we really want to export
that to the rest of the world and to any terrorist organization out there?

WASHSTATEC020418
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 247 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-j2tu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0746

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: maxine sheets-johnstone

 

General Comment
STOP THE PROLIFERATION OF GUNS AND ASSAULT WEAPONS AND THE
AUGMENTATION
OF THE GUN MANUFACTURING INDUSTRIES!!!

DO NOT SHIFT EXPORT POLICY CONCERNING GUNS FROM THE DEPARTMENT OF STATE
TO THE DEPARTMENT OF COMMERCE!!!

WASHSTATEC020419
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 248 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-5he3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0747

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Fletcher

 

General Comment

I write to strongly urge you not to move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the US. State Department, which is focused on safeguarding
our nation, to the U.S. Commerce Department, which is focused on promoting American business. This
transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security.

Keeping firearms exports classified as military allows Congress to monitor and block sales of large
batches of firearms to foreign countries. lam deeply concerned that with the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

In addition, I don't believe that the Commerce Department has the resources to adequately enforce export
controls.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Specifically,

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020420
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 249 of 903

The proposed rule change would make the world a far more dangerous place. Please do not put the
financial interests of firearms sellers ahead of the safety and well-being of citizens everywhere.

WASHSTATEC020421
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 250 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-19t6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0748

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Linder

 

General Comment

Moving the handling of export licenses of semiautomatic assault weapons and other powerful firearms
from the U.S. State

Department to the U.S. Commerce Department is dangerous, reckless, ludicrous, and absolutely
irresponsible. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious hurnan rights concerns and terrorist threats. The U.S.
Commerce Department is for businesses and not capable to manage firearms, and therefore, there would
be firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition. The State
Department is for national security and firearms are a national security issue. Do not move the handling
of export licenses for weapons out of the State Department!

WASHSTATEC020422
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 251 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-gf6r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0749

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Hall

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S. State
Department to the U.S. Commerce Department. This could cause terrible consequences not only to our
country but to the entire world.

WASHSTATEC020423
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 252 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-mapw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0750

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vickie Obermeyer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020424
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 253 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-e7m4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0751

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chuck Graver

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020425
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 254 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-h25u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0752

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Iszauk

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020426
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 255 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-f2o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0753

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Todd Heiler

 

General Comment

This action is not advised. lt will threaten national security by making it easier for terrorists and other
enemies to have access to these weapons and to turn those weapons on Americans. The NRA and gun
manufacturers have a right to make money, but not if that ight endangers national security. Second
amendment rights do not trump the right to life and security. National security and personal safety should
not be sacrificed for the sake of greed. I speak as a military veteran and as someone who has served in
law enforcement and private security. I also hold a Bachelor of Science degree in Criminal Justice. thank
you.

WASHSTATEC020427
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 256 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-cvSw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0754

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kata Orndorit

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department ts not set up to evaluate if a
particular sale could be dangerous to our country. Please do not make this rule change.

WASHSTATEC020428
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 257 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-zml5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0755

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Meece

 

General Comment

The NRA wants gun companies to be able to sell more semi-automatic weapons to foreign countries. So
they want less effective regulation. Please stop this change. It endangers many lives and our national
security. We don't want terrorists to get easier access to these weapons.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020429
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 258 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-c44w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0756

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Shutkin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

-t would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

-It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC020430
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 259 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-5nm8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0757

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shelley Kilbon

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

* It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

* It would remove licensing requirements for brokers, increasing the risk of trafficking.

* Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020431
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 260 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-b2mz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0758

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jamison Haase

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020432
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 261 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-35qy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0759

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: mary sherman

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This is jsut looking for more violence abroad and
toward our citizens as welll as the peoples of this world. Seriously, how can you even consider this? Tam
strongly against it.

Mary Sherman

WASHSTATEC020433
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 262 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-lock
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0760

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Lambeau

 

General Comment

It is the proliferation of guns including assault weapons that is creating so many mass shootings in this
country!!! Any move to make weapons more easily available be passing oversight to the commerce
department would just increase the problem!!!!

WASHSTATEC020434
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 263 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942p-84c¢3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0761

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karri Schlegel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition.

This absolutely does NOT make our country safer! It only benefits the firearm manufacturers and sellers.
This is not a reasonable or smart change in regulations.

WASHSTATEC020435
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 264 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-e2ey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0762

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles La Rosa

 

General Comment

Iam opposed to changing the purview of firearms export from the Department of State to the Department
of Commerce. It appears that primary purpose of the change, as promoted by the NRA, is to loosen the
restriction on the export of firearms including military-style semi-automatic weapons.

One of the primary reasons that individuals and families from Central American countries seek to gain
asylum in the U.S. or to enter illegally is for personal safety and to escape the high levels of crime and
violence in their countries of origin. A large percentage of the weapons used illegally in these countries
are sourced in the U.S. They are smuggled into these countries from the U_S. through the efforts of
unlawful and unscrupulous gun dealers and criminals.

So, as we attempt to stem the flow of asylum seekers and migrants, both legal and illegal, from these
countries, we are at the same time contributing to the conditions that spur them to leave their homes.

I do not see how the transfer of oversight from State to Commerce will improve the current situation,
which is what we should be doing, and not making a bad situation even worse.

Such a transfer would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020436
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 265 of 903

I strongly urge you not to make this change and thereby make it easier for gun to move out of the U.S.
into the hands of criminals and criminal gangs in Central America and other countries.

Please see references below.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC020437
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 266 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-xu26
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0763

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: mary sherman

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This is jsut looking for more violence abroad and
toward our citizens as welll as the peoples of this world. Seriously, how can you even consider this?

WASHSTATEC020438
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 267 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-pax7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0764

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Kojm

 

General Comment

The State Department should continue to regulate the sale of arms outside of the US. Switching the
regulation of firearms exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

My additional concerns are that this switch would:

* eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

* remove licensing requirements for brokers, increasing the risk of trafficking.

* remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The State Department should please continue to do its job of regulating arms sales to keep America safe.

WASHSTATEC020439
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 268 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-uvle
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0765

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Kaplan

 

General Comment

No new permissions to allow international traffic in Arms regulations: US Munitions List Categories 1,
Il, and IL. This is dangerous to public safety.

WASHSTATEC020440
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 269 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-06ps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0766

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

t switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020441
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 270 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-sslw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0767

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: PATRICIA SYKES

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This change would enrich gun manufactures at the
expense of innacent people across the world.

There is already 50 much violence in the world, so many repressive governments, terrorists groups, drug
cartels, organized crime and the like that use guns to kill, maim, and terrorize. Why would we want to
make it easier for the bad guys to get weapons while simultaneously reducing oversight and tracking?
Who benefits from this change? Why is this change needed? What is the rationale behind this change?
The State Department is responsible for safe-guarding our nation; their goal should be to restrict access
to military-grade weapons. On the other hand, the Commerce Department is responsible for promoting

American businesses; their goal would be to promote American weapons.

What happens when military-grade weapons end up in the hands of rebels who then stage a coup ina
foreign country? If we allow that to happen, we are responsible for the fallout.

There are currently more refugees world-wide than at any other time since the aftermath of WWIL.
Making it easier to obtain military grade weapons will result in more violence, more bloodshed, more

human rights violations, more political violence, and more refugees.

Congress should be participating in the efforts to make America safer. How can they do so without
oversight or knowledge of where military grade weapons are going?

T urge you to consider the consequences of this rule change.

WASHSTATEC020442
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 271 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-k83n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0768

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Lewis

 

General Comment

We need stricter gun regulation, not opening doors to more guns. Truly, how many guns are enough??? |
say none!

WASHSTATEC020443
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 272 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-nive
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0769

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Kennedy Riggs

 

General Comment

Iam writing in opposition of changing the regulations regarding the export of firearms. Switching the
regulation of firearms exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

Firearms manufacturers should not be allowed free reign in the distribution of their product due to the
dangerousniess posed to populations worldwide.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,

WASHSTATEC020444
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 273 of 903

2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC020445
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 274 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-vymu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0770

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Those wanting to make this change seem to have lost all sense of conscience and moral values.

We need to be reducing proliferation of gun sales rather than increasing them which this proposal would
do.

WASHSTATEC020446
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 275 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-hjk9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0771

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Richman

 

General Comment

Please do not switch gun sales oversight to the Dept of Commerce, which might open the world market
to massive US gun sales. The world is quite violent enough.

WASHSTATEC020447
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 276 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-nljq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0772

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Gnat

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department, thereby greatly weakening Congressional oversight
of overseas arms sales. There are more than enough wars going on right now, and the US should not be
in the business of creating more, or expanding the ones we have. There's much at stake in this world
besides CORPORATE PROFITS!

WASHSTATEC020448
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 277 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-6jne
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0773

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Sullivan

 

General Comment
How much will Trump make on this horrible idea?
Do NOT do this. NRA makes enough money.

We do NOT need more guns in the world.

WASHSTATEC020449
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 278 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-puz6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0774

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ketth MaCuk

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020450
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 279 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-0201
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0775

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Yvonne Moody

 

General Comment

Please keep gun sales under the department of State, not Commerce.

WASHSTATEC020451
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 280 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-3zv7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0776

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patti Buchanan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. feel the State Department needs to know what is
happening with all weapons.

WASHSTATEC020452
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 281 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-asev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0777

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judy Bierbaum

 

General Comment

We do not need to export our insanity and infatuation with guns

WASHSTATEC020453
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 282 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-brqr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0778

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Rogers

 

General Comment

We've got enough people killing one another! I don't think we need to export more guns carte blanche,
with no oversight. Definitely not!

WASHSTATEC020454
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 283 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-ylis
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0779

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Timothy Stoltzfus-Dueck

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020455
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 284 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-sx7k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0780

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Wolfe

 

General Comment

Please do all possible to keep weapons classified as military equipment and under your jurisdiction,
especially export of same. They should not be treated as ordinary "good" for sale worldwide. They
should not be under control of the U.S. Commerce Department as they are not like any other items under
control of the Commerce Department.

Thank you in advance for considering my statement.

WASHSTATEC020456
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 285 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-x9lk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0781

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charmagne Haight

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020457
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 286 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-2t77
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0782

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Khambholja

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC020458
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 287 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-nkxg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0783

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Burt

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Commerce is too interested in making sales without the regulations that help keep these firearms out of
the hands of oppressive regimes, organized crime, and potential terrorist organizations.

I want to keep the safeguards at work in the US State Dept. where there is more interest and personnel to
follow the regulations that have been set up.

I do not want to make it easier to export weapons and esp. not have firearms regulated by the Dept of

Commerce.
I urge you not to make this change.
Sincerely,

WASHSTATEC020459
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 288 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-Iw18
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0784

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Grace Dunlevy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020460
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 289 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-19qg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0785

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Schiffer

 

General Comment

STOP this insane spread of fire arms before there is open warfare in the streets of every global city. We
don't need more guns. We need more gun control! Just how many people have to die at the hands of
maniacs brandishing every type of gun...inchiding assault weapons?!

WASHSTATEC020461
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 290 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-cc6t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0786

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Pierson

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC020462
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 291 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-3dfm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0787

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie McCord

 

General Comment

Classifying cur weapons as "commerce" rather than “military” for foreign sale sounds like a wonderful
way to get lots more weapons into the hands of our enemies.

WASHSTATEC020463
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 292 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-71d5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0788

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Hirth

 

General Comment

I oppose switching regulation of fire arms exports from the State Department to the Department of
Commerce. This could lead to the wider spread of arms and ammunition to bad players throughout the
world.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

WASHSTATEC020464
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 293 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-p3ik
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0789

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alicia Frecker

 

General Comment

Letting the sale of guns across our national borders be classified as purely “business” (e.g., Commerce)
rather than an issue of both foreign and domestic safety is ridiculous. It1s pure greed and lacks common
sense. | strongly oppose it.

Thank you, Alicia Frecker

WASHSTATEC020465
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 294 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-i4run
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0790

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julia Colingsworth

 

General Comment

I strongly oppose moving the export of weapons from the State Department to the Commerce
Department. This would make it more possible for dangerous regimes to purchase assault weapons.

WASHSTATEC020466
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 295 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-j6uv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0791

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arlene Smith

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020467
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 296 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-wtsr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0792

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Mattei

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020468
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 297 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942qg-wqw0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0793

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sasha Kay

 

General Comment

I oppose this rule change because it would mean that Congress is no longer automatically informed about
sizable weapons sales, even to countries where there are serious human rights concerns. That would
prevent Congress from knowing enough to block sales of large batches of firearms to hostile countries.

WASHSTATEC020469
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 298 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-zsir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0794

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Troy West

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020470
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 299 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-9c2t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0795

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Gellatly

 

General Comment
Aloha,
I am writing to request that oversight of firearms exports remain with the U.S.Department of State, rather
than shift to the Department of Commerce. There are numerous reasons for this, but chief among them is
common sense. Commerce is charged with selling things. The Department of State has a loftier purpose,

and within its purview is public safety, here and abroad.

Shifted to Commerce, guns become just another commodity, regardless of their deadly purpose and
impact. At State there is civility and restraint, plus ngid guidelines honoring American responsibility.

Surely Commerce has better options for would-be customers than those very items that bring such pain
and suffering to our own citizens.

Thank you very much.

aloha, Peter Gellatly

WASHSTATEC020471
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 300 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-z4de
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0796

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Barrington

 

General Comment
To Whom It May Concern,

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Thank you for your consideration.

WASHSTATEC020472
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 301 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-opdl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0797

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John MacDaniel

 

General Comment

BAN TRUMP AND HIS MINIONS OF ARROGANT IDIOTS!

WASHSTATEC020473
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 302 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-md55
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0798

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Connie Allison

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020474
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 303 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-2etu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0799

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Brewer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Do not make it easier for the US companies to sell
weapons around the world. Weapons are not benign commerce. Weapons Commerce should be regulated
more and controlled more, not less.

WASHSTATEC020475
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 304 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-71s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0800

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Bodine

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020476
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 305 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-29pc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0801

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Coughlin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less.

WASHSTATEC020477
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 306 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-wd3o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0802

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vonny Eckman

 

General Comment

T understand that SOMEONE wants to change the sales of firearms to other countries from the Dept. of
State to the Dept. of Commerce. I am completely against this move and against sales of weaponry of any
kind in the first place. After sixteen years of war and MORE, counting my lifetime it's much more than
that, we have the audacity to expect other countries to end their war building capacity and NOW we want
to make guns a wholesale commodity! Capitalist to the core!

I disapprove highly of this move and I feel the same about a show of force in a stupid military parade!

Thank you for listening and taking action to stop this insanity!

WASHSTATEC020478
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 307 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-9idi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0803

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wallace limura

 

General Comment

I oppose moving the supervision of arms sales from the State Department to the Commerce Department
because the Commerce Department is not as well equipped to do the job as the State Department.

WASHSTATEC020479
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 308 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-pbim
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0804

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DAVID DIEM

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020480
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 309 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-ermz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0805

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helene Mayer

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security.

The NSSF has already bragged that the rule would lead to a 20% increase in American gun exports. We
can see the gun lobbys influence in the rules description of semiautomatic assault rifles like the AR-15 as
civilian products. Weapons such as these were not designed for personal use; they were designed for
battlefield, which is why they are the weapons of choice for mass shooters.

WASHSTATEC020481
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 310 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-l3gu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0806

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phyllis Scaringe

 

General Comment

To: US Department of StateWith all due respect: we must take a stand against allowing the international
Traffic in Arms Regulations: U.S. Munitions List Categories 1, ILI to go forward.
Sincerely, Phyllis Scaringe

WASHSTATEC020482
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 311 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-rpc5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0807

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020483
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 312 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-ndr2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0808

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Transferring regulations from the state department to commerce would be disastrous: it would open the
door for terrorists anywhere to get hold of munitions and to manufacture them via 3D technology.

WASHSTATEC020484
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 313 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-8vip
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0809

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Ickes

 

General Comment

I oppose switching responsibility for the regulation of firearms exports from the US State Department to
the US Commerce Department.

- This would eliminate the State Departments "Blue Lantern" program, which has been in place since
1940, carrying-out hundreds of pre-license and post-shipment inspections and publicly reporting on
them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. Background - when
Defense Distributed founder Cody Wilson posted online instructions for how to manufacture weapons
using 3D printers, the State Department successfully charged him with violating arms export laws - his
open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms
both in the U.S. *and* around the globe. At that point, there's no safe place, anywhere.

And, so much for a market for US arms manufacturers when it's possible to make your own untraceable
weapon.

Essentially, switching the regulation of firearms exports from the State Department to the Commerce
Department would (1) make it easier to provide firearms to oppressive regimes, (2) remove safeguards to
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons
(tough enough as it currently is), and (3) further fuel violence that destabilizes countries and causes mass
migration. Is that what the United States is - an unscrupulous arms merchant? We criticize other
countries for doing this - how is this maintaining high moral ground?

Any *truly* religious person would oppose this action.

WASHSTATEC020485
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 314 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-z848
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0810

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Blank

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020486
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 315 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-ibby
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0811

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The State Department has the resources and mandate to keep American guns out of the hands of
oppressive regimes, international criminals, and terrorists - the Commerce Department does not.

For reasons of national security, the State Department should continue to handle firearms export
regulations.

WASHSTATEC020487
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 316 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g9-7hch
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0812

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dwight Sanders

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports would
facilitate making weapons available to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This is too dangerous and and must not be
allowed!

WASHSTATEC020488
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 317 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-24et
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0813

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue and John Morris

 

General Comment

We oppose a rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need to be moving toward greater control of
firearms, which the Commerce Department does not have the ability to do. We are writing in support of a
petition drive by MomsRising, who support tighter control of firearms to protect the children.

WASHSTATEC020489
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 318 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-tbo7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0814

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Jagger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020490
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 319 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-hin4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0815

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Patenaude

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place because:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020491
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 320 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-7h9z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0816

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Skillicorn

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! Please do not move forward with this plan.

WASHSTATEC020492
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 321 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-djd3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0817

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Dorian

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the US State Dept. to
the US Dept.of Commerce. The Commerce Dept. has neither the resources nor the staff to adequately
enforce export controls. Furthermore, the rule change would remove the State Dept.'s block on 3D print
weapons, remove licensing requirements for brokers, thereby increasing the risk of trafficking, and it
would eliminate the State Dept.'s Blue Lantern program.

WASHSTATEC020493
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 322 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-z6t7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0818

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020494
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 323 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-hp3z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0819

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

YOU all are disgusting!!!

The USSA government has turned into Putin's / NRA entity
How low can you go????

It's tragic!

WASHSTATEC020495
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 324 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-3sq2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0820

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Zarter

 

General Comment

What a danger to our country--semi-automatic weapons being exported to Whoever wants to buy them
and then using them violently abroad against our friends. This is a horrible idea, one which Lurge you to
reject in strong terms.

WASHSTATEC020496
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 325 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-5kei
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0821

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Hunt

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020497
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 326 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-tu8a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0822

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Tramontano

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the

U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to
the Commerce

Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents

like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries

and causes mass migration. Firearms are dangerous. They are used to kill people every day around the
world in acts of

organized crime, political violence, terrorism, and hurnan rights violations. They should be subject to
more controls, not less!

PLEASE don't let this happen. It is wrong and will make the world more violent and dangerous than
ever. The National Rifle

Association has no right to lobby for this outrageous change in United States regulations and policy.

WASHSTATEC020498
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 327 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-clu7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0823

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: sam butler

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020499
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 328 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-qiyd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0824

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Veronica Bourassa

 

General Comment

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020500
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 329 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q9-4glo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0825

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexis Lavko

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020501
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 330 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-bprv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0826

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith West

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020502
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 331 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-edrg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0827

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: james talbot

 

General Comment

For security purposes, | am against any rule change that would change the regulations of firearms export
from the US. State Department to the U.S. Commerce Department. Smells real fishy.

WASHSTATEC020503
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 332 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-18tz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0828

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Moran

 

General Comment

I oppose switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department. The state department is focused on the safety of our nation, which is what
firearms export should be about, not commerce. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. It
would also remove licensing requirements for brokers, increasing the risk of weapons trafficking. Such
changes would make our country - and people in other countries - less safe.

WASHSTATEC020504
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 333 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-s6to
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0829

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Blume

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020505
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 334 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-Ib3f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0830

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Gillespie

 

General Comment

I oppose this rule change switching the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC020506
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 335 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-slwm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-083 1

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Wellington

 

General Comment

We must keep handling of semi-automatic assault weapons and other firearms under the control of the
State Department where safeguarding our nation is the priority. Handling must NOT be moved to the
commerce Department which is all about corporate profit.

WASHSTATEC020507
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 336 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-e}03
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0832

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gaia Cole

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020508
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 337 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-kulf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0833

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Thorne
Organization: None

 

General Comment
The proposed rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms

export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe

WASHSTATEC020509
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 338 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-zlaz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0834

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Addington

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020510
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 339 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-cnlk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0835

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rey Diego

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security. Sensible gun control laws, now.

WASHSTATEC020511
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 340 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-z2c0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0836

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James John Sheehan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It is obvious to me that since Donald J. Trump engineered this change of venue regarding the shipment of
firearms to be less regulated implies his desire

to become friends with autocratic governments who he painfully would love to have their admiration.
Donald J. Trump needs to

be removed from the office of the President of the United States. He is an immature individual with
childish dreams of becoming a King.

He is extremely foolish and unfit to serve....Sincerely , James Sheehan, Laguna Niguel, CA. "May Gad
save our Democracy"!

WASHSTATEC020512
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 341 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-dolw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0837

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Brandt

 

General Comment

There has been a recent increase in gun viclence which might have been impossible. There is no excuse
for reducing access to all guns. Having had a neighbor who had PTSD and who often pointed it at my
children across the fence. I know the constant fear of an unstable person having a gun. I called police
every time this happened, but he always put it away before they arrived. He pointed it at his girlfriend
who was standing outside his house, but who refused to press charges because he own mental health was
challenged. Average people who have no need to protect themselves from other civilians, do not need to
own guns. They do not promote public safety: they heighten fear.

I was married to an alcoholic who insisted on owning a shotgun. Once when he was angry and
despondent, he locked himself in a bedroom where the gun was. When I called the police, they ridiculed
me for being afraid. They didn't recognize that he was drunk and didn't see him in a fit of rage.

Guns contribute nothing to family safety and security. They bring out the absolute worst in human nature
and Lurge you to realize that you cannot legislate mental health and stability and it is your responsibility
to protect lives. At the moment, Congress is not prioritizing human lives over lobbyists and misguided
selfish noisy guns advocates.

WASHSTATEC020513
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 342 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-md9c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0838

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thane Boden

 

General Comment

At any time, this notion of essentially completely deregulating the sales of weapons (of any kind) would
be a decidedly wrong-minded idea; given our current president, well, its difficult not to argue the
outcome could very well be in favor of some of our fiercest enemies. Providing capitalists a way to
expand their profit at the expense of international stability is a patently stupid idea.

The move to switch weapons sales from an arena with congressional oversight to one without cannot be
allowed. Do not allow the Commerce Department to take control of international arms deals.

Thank you,

Thane Boden
Wyoming

WASHSTATEC020514
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 343 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-rbri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0839

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Sells

 

General Comment

I oppose the rule change that would switch regulation of firearms export from the Department of State to
the Department of Commerce. Commerce does not adequate staff to adequately enforce export controls,
and Congress would no longer be informed about arms sales to countries where there are serious human
rights concerns, such as Turkey and the Philippines. In addition, this rule change would eliminate the
Blue Lantern program, which carries out pre-license and post-shipment inspections and publicly reports
on them, and has done so since 1940. It would remove requirements for brokers to be licensed, as well as
a block on the 3D printing of firearms. All of this would make the world a more dangerous place.

WASHSTATEC020515
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 344 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-22ek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0840

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Izzard

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Guns kill people. We need more controls, NOT Less!! Just what we need...a world with more guns.
The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,

organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020516
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 345 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-nspb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0841

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: mia heavyrunner

 

General Comment

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U_S. and around the globe.

WASHSTATEC020517
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 346 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-2bvx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0842

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Hubka

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020518
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 347 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-8b9x
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-201 7-0046-0843

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Jena Janek

 

General Comment

It is imperative that the rule regulating the export of firearms NOT be shifted from the U.S. State
Department to the U.S. Commerce Department.

As it 1s now, firearms are classified as "military", and so they come under the State Department's control.
So Congress can monitor and block large sales of firearms to foreign countries. If firearms were to come
under the purview of the Commerce Department, then Congress would not be informed of sales, nor could
it stop those sales in the name of national security or prevent those sales to countries were there are serious
human rights concerns.

In addition, the Commerce Department lacks the resources to enforce export controls. Its Bureau of
Industry and Security does not have the necessary supply of staff members to handle all these controls. As
a result, it would be far easier for firearms traffickers, terrorist organizations, organized crime, and other
violent persons to secure large amounts of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would ease the way for oppressive regimes to secure American weapons, as well as organized crime and
terrorist organizations. Putting the regulation of firearms under the Commerce Department's umbrella
would simply fuel the violence that destabilizes countries and is the cause of mass migration.

Shifting the firearms exports to the realm of the Commerce Department would result in eliminating the
State Department's Blue Lantern program (begun in 1940) which conducts hundreds of pre-license and
post-shipment inspections, and makes those reports public. Shifting firearms exports to the Commerce
Department would result in the elimination of licensing requirements for brokers, which highly increase the
risk of trafficking. Also, placing firearms exports under the Commerce Department would remove the State
Department's block on the 3D printing of firearms. Without this block, 3D printing of firearms could
happen readily in the United States and around the globe.

Whoever suggested that the export of firearms be shifted from the State Department to the Commerce

Department did not think deeply enough into the ramifications of the idea. This must not be allowed to
happen.

WASHSTATEC020519
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 348 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-5yx]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0844

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shari Silverman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. The
Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

WASHSTATEC020520
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 349 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-buw7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0845

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffery Bovee

 

General Comment

Firearms sales must remain classified as military along with any other weaponry.

WASHSTATEC020521
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 350 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-c13z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0846

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Biswas

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

We must safeguard the interests of our nation rather than relax regulations for the purposes of making
more money for gun manufacturers.

WASHSTATEC020522
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 351 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-16d2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0847

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack David Marcus

 

General Comment

In my opinion, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

I believe the rule change would make the world a far more dangerous place in the following ways:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.

4. The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

WASHSTATEC020523
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 352 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-x3wz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0848

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Derek Gilbert

 

General Comment

Tam writing to OPPOSE the proposed rule change that would switch regulations of firearms export to the
Department of Commerce. There are MANY reasons for opposing this change. Here are some:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of tratficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020524
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 353 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-am43
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0849

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Kaysinger

 

General Comment

I oppose this rule change that would switch the regulation of firearm export from the US State
Department to the US Commerce Department.

WASHSTATEC020525
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 354 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-sz1f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0850

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020526
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 355 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-nt2l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0851

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lascinda Goetschius

 

General Comment

We don't need more guns. We need less guns Too many innocent people are being killed by Assault
weapons

WASHSTATEC020527
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 356 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-srds
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0852

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Cunningham
Organization: Guitar Instruction

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is an incredibly bad idea the origin of which lies in
a basis of greed and nothing else. To allow easier export of weapons with less oversight defies sound
reasoning, common sense, and simple logic. We in the USA already have a severe problem with too
many guns in the wrong hands as evidenced by the massive increase in mass shootings, the likes of
which were exceptionally rare in our past. Why would we want to export that? If anything, we need to
make it far more difficult to export weapons in order to address the all too common violence around the
world. This is yet another senseless and foolish idea from the most corrupt administration in our nations
history.

WASHSTATEC020528
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 357 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-gkel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0853

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gregory Fite

 

General Comment

I oppose the proposed rule change that would switch oversight of arms sales from the State Department
to the Department of Commerce. This is an open invitation to uncontrollable arms sales for profit, over
the interests of national security and public safety.

WASHSTATEC020529
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 358 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-w101
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0854

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Schmidt
Organization: Schmidt Family Farms

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

WASHSTATEC020530
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 359 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-mz05
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0855

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jackie thiry

 

General Comment

I oppose switching the regulation of firearms exports from the State Department to the Commerce
Department because it would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020531
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 360 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-rzm3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0856

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Burns

 

General Comment

I'm writing to protest a proposed switch of gun export regulations from the State Department to
Commerce. This is unnerving. Guns aren't just a commodity to be traded; they can and to kill people.
Firearms currently are classified as "military," which does make sense. Let's face it: guns kill. You don't
want just anyone with a few extra dollars to buy weapons. Currently, the State Department can block the
sale of large amounts of firearms, and I don't believe Commerce is set up to deal with that. Also, the State
Department is informed of large sales, and if the arms are being sent to countries where we don't want
them to go. Commerce deals in, well, commerce. National security isn't part of its mandate. Other
problems with the proposal: A.) It would eliminate the State Departments Blue Lantern program, which
dates to 1940 and carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them.

B.) It would remove licensing requirements for brokers, increasing the risk of trafficking. C.) It would
remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the giobe. In short, the
proposed change is a very bad idea. Please don't go through with it.

WASHSTATEC020532
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 361 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-209}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0857

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bridget Mahoney

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020533
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 362 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-5f63
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0858

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rey Diego

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

-lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of preicense and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

WASHSTATEC020534
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 363 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-zlte
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0859

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Malone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020535
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 364 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-ky8k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0860

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Scheihagen

 

General Comment

I strongly oppose this proposed rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. The export of firearms has serious natonal
security, geopolitical and human rights implications, and should continue to be regulated by the State
Department.

WASHSTATEC020536
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 365 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-flsq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0861

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Anonymous

 

General Comment

I oppose the rule change that would switch firearm regulations from the State department to the U.S.
Commerce Department.

WASHSTATEC020537
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 366 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-olv0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0862

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Cake

 

General Comment

July 3, 2018
Comment on International Traffic in Arms Regulations: U.S. Munitions List Categories I, IL and TI

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I couldnt be more astonished and dismayed that the gun lobby and industries are pushing for a rule
change that would move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business).

Firearms are rightfully categorized as military, and are under the regulation of the State Department.
Congress should continue to be automatically informed about sizeable weapons sales and have the
authority to stop them when that poses a risk to our national security or threatens to increase human
rights violations by facilitating weapons sales to oppressive regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them, be dismantled.

The existing rules must be maintained and strengthened if switching the regulation of firearms exports
from the State Department to the Commerce Department facilitates firearms exports to oppressive
regimes, removes safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuels violence that destabilizes countries and causes
mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to the
Commerce Department. Do not feed into the global oppressors and black market by deregulation.

WASHSTATEC020538
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 367 of 903

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

 

Attachments

I oppose this rule change that would switch the regulations of firearms export from the U

WASHSTATEC020539
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 368 of 903

July 3, 2018
Comment on international Traffic in Arms Regulations: U.S. Munitions List Categories |, Il, and ll

| oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

| couldn’t be more astonished and dismayed that the gun lobby and industries are pushing for
a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).

Firearms are rightfully categorized as “military”, and are under the regulation of the State
Department. Congress should continue to be automatically informed about sizeable weapons
sales and have the authority to stop them when that poses a risk to our national security or
threatens to increase human rights violations by facilitating weapons sales to oppressive
regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Department's Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them, be dismantied.

The existing rules must be maintained and strengthened If switching the regulation of firearms
exports from the State Department to the Commerce Department facilitates firearms exports
to oppressive regimes, removes safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuels violence that
destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to
the Commerce Department. Do not feed into the global oppressors and black market by
deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

WASHSTATEC020540
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 369 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-ulti
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0863

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Wall

 

General Comment

I vehemently oppose the proposed rule change to the ITAR. It is imperative that ANY weapons exports
remain under the purview of the State Department. This is a national security issue and requires
legislative involvement and strong enforcement. The Commerce Department is ill equipped to carry out
such an important task.

WASHSTATEC020541
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 370 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-wbb9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0864

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Casper

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, making us all less safe. I oppose
this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC020542
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 371 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-dhki
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0865

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Han

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the US commerce department. Please dont doit! Thank you

WASHSTATEC020543
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 372 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-wdkf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0866

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bryan Bennett

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020544
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 373 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-9m5e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0867

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Drinkwater

 

General Comment

I oppose this rule change that would switch the regulation of firearms from the U S State department to
the US Department of commerce. Selling weapons outside of the US could be a threat to our security.

WASHSTATEC020545
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 374 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-daqw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0868

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rick Belding

 

General Comment

Making guns more available outside the US is a security issue to me. The State Department needs to keep
control of gun trafficking. We do enough damage to outside nations through our military sales that we
don't need to feed weapons to more groups or individuals. Please do not change this rule regarding US
Munitions. For the good of the world.

WASHSTATEC020546
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 375 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-ufvk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0869

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeanne Dwyer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020547
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 376 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-obod
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0870

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

I very much oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

It makes no sense at all for us to allow the sale and export of arms that could end up in terrorist
organizations, organized crime, traffickers of firearms, dangerous governments that should be under the

control of the US State Department, not the Commerce Department.

This is an atrocity waiting to happen, and we can't allow this to happen. This is a disastrous idea and
should never be implemented.

WASHSTATEC020548
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 377 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-6500
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0871

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Bryant

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. With this rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.

Naturally, arms manufacturers would like this change because they are the most vile people on earth,

dealing in death as they do. They have enough money; ditch this attempt to give them even more obscene
profits by exporting death and destruction.

WASHSTATEC020549
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 378 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-0x00
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0872

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amrita Burdick

 

General Comment

Given the current world situation with civilians dying in ever so many places, it makes a lot more sense
to keep arms traffic under the Department of State, where arms sales can be monitored appropriately.

The Commerce Department does not have staff to adequately monitor arms sales, nor does it have a
vested interest in keeping the world sane and peaceful. Unleashing arms sales to anyone (think organized
crime, terrorist groups) would make the US and the world less safe. Human lives are more valuable than
money. It's time to get US policies back in line with international mores and with our common values.

WASHSTATEC020550
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 379 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-q0hl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0873

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Geoff Hamer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020551
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 380 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-z4em
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0874

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carl Wallenmeyer

 

General Comment

We need fewer, not more, guns in the world. Please don't make the proposed change that would switch
the regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. I
think this change would ultimately make

the sale of weapons much too easy for the wrong people.

WASHSTATEC020552
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 381 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-ligp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0875

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Beth Lavelle

 

General Comment

I strongly oppose the transfer of gun and ammunition export control from the State Department to the
Commerce Department. The oversight and staff needed to protect the American people from the
shipment of arms and ammo to enemies, corrupt dictators and others intent on harming the American
people is inadequate and inexperienced in the Commerce Department. The transfer would be a true
dereliction of duty on the part of anyone entrusted with the safety and security of America.

WASHSTATEC020553
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 382 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-xbvl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0876

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Madden-Bentle

 

General Comment

Military weapons have no place in public hands. Too many children are threatened and fear from their
lives because of someone who is mentally deficient/challenged. Those who have been bullied are also at
risk of turning their thoughts to murdering another child/adult because of the trauma caused them while
being bullied. Automatic weapons should be stopped from any sales and destroyed once the military has
finished with them.

WASHSTATEC020554
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 383 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-wwb7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0877

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Croitiene ganMoryn

 

General Comment
I oppose this rule change.

With this rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. The Commerce Department just does not have the
resources to adequately enforce export controls. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you

WASHSTATEC020555
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 384 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-hgex
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0878

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rosalind Andrews

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020556
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 385 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-z7fw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0879

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara and Jim Dale

 

General Comment

We strongly oppose the change that would place the sales of firearms internationally under the control of
the Department of Commerce rather than the Department of State as has been the law.

Too many dangers exist in this proposal which seems to be based solely on profit motives.

Some of the changes that will cause problems are

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

We see the proliferation of guns anywhere as a threat to security, life and limb. To extend the curse that
our country has come under to others around the world seems profoundly cruel and inhumane.

WASHSTATEC020557
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 386 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-f807
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-0880

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Baratta

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here m the Untted States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1]
This transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security. HERES THE LOW DOWN: Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of large
batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition. The bottom line is that switching
the regulation of firearms exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, any where, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020558
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 387 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-zbpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0881

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Wenberg

 

General Comment

Tam extremely concerned about easy access to both guns and ammunition. This makes it simpler for
people in the US. and traffickers overseas. Isis and others buy guns and ammunition here easily. They
then use it in Terrorist Attacks around the world.

WASHSTATEC020559
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 388 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-jr0u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0882

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Lahm

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020560
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 389 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-12z)0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0883

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: carol Denning

 

General Comment
I oppose the rule change about giving authority to Commerce department. The ban on 3-D printing of

Weapons is essential to the protection of our planet. Also Blue Lantern has been effective; do not stop it
now by transferring to understaffed and alternative mission of Commerce Department.

WASHSTATEC020561
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 390 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-uvob
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0884

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We do not need to change this rule. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. It would eliminate the State
Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. It would remove licensing requirements for
brokers, increasing the risk of trafficking It would remove the State Departments block on the 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how
to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U_S. and around the giobe.

WASHSTATEC020562
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 391 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-f3hm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0885

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Naomi Peuse

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This is very bad.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020563
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 392 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-eyw0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0886

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Brazitis
Organization: retired

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe The bottom line is that switching the regulation of firearms exports from the State Department to
the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020564
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 393 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-8qew
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0887

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Zahra

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Regulation of these exports should remain under
the jurisdiction of the State Department.

WASHSTATEC020565
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 394 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-m44s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0888

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allie §

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020566
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 395 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-7qox
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0889

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annie McCombs

 

General Comment

I strenuously oppose this rule change. The Department of State is the proper oversight department for
regulating the sales of arms outside U.S. borders. Reject this policy change.

WASHSTATEC020567
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 396 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-xcqg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0890

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jim Barber

 

General Comment

Firearms exports are classified as military at this time. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Itis a bad idea brought to you by the NRA, to make the world a more dangerous place than it already is.

WASHSTATEC020568
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 397 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-gy0q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0891

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Hansen

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC020569
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 398 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-e90n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0892

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Georgia Locker

 

General Comment

I STRONGLY OPPOSE SWITCHING THE GOVERNING OF ARMS FROM IT'S PRESENT
DEPARTMENT FOR THE FOLLOWING REASONS:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2.1¢ would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WE ALREADY ARE NOT SAFE IN THIS COUNTRY BECAUSE OF LAXITY IN PEOPLE

IMPORTING AND BUYING ARMS EIN THE COUNTRY. WE EXPORT AND MAKE OTHER
COUNTRIES LESS SAFE. WE NEED TIGHTER RESTRICTIONS, NOT LOOSER ONES.

WASHSTATEC020570
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 399 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-4mp8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0893

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Hansen

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC020571
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 400 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-9viv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0894

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Lipsey

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.
Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in

the name of national security, even to countries where there are serious human rights concerns, such as
the Philippines

and Turkey.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and

Security does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations, and

other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition.

This is totally unacceptable. We must not implement this nile change.

WASHSTATEC020572
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 401 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-bg6t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0895

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Hall

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020573
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 402 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-rz3y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0896

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

This change would serve the gun manufacturers, terrorists and criminal gangs. It would serve NO ONE
else. This is a really dumb idea.

WASHSTATEC020574
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 403 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-w6lg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0897

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hazel Poolos

 

General Comment

T OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS
EXPORT FROM THE

UNITED STATES STATE DEPARTMENT TO THE UNITED STATE COMMERCE DEPARTMENT.
THE SAFEGUARD OF

THE UNITED STATES IS MY FOCUS. WE AMERICANS' SAPETY US MORE IMPORTANT THAN
PROFIT.

WASHSTATEC020575
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 404 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-y8ps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0898

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Sharfman

 

General Comment

Your proposed rule change would have the following effects, which are totally unacceptable in a
civilized society:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020576
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 405 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-wojpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0899

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Letticia Anonymous
Organization: Catholic Charities

 

General Comment

Firearms are dangerous
They kill people
There should be more regulations not Less!

WASHSTATEC020577
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 406 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-xst2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0900

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: The Rev Charles H Hensel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020578
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 407 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-orrx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0901

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Blagen

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Don't do it.

WASHSTATEC020579
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 408 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-pth0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0902

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanna Capitano

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020580
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 409 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-qk30
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0903

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Palencia

 

General Comment

I oppose the rule that would switch the regulations of firearms EXPORT to the US commerce Dept.
YOu might be arming the enemy!!!! Think about it.

WASHSTATEC020581
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 410 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-nu2f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0904

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bob Railey

 

General Comment

Iam registering my strong disapproval of the proposed transfer of oversight for export of firearms from
the Dept. of State to the Dept. of Commerce. The Dept. of State has some interest in minimizing the
amount of weaponry throughout the world. The Dept. of Commerce (especially under the Trump
administration) will have as its only interest maximizing weaponry exported from the USA, without
regard to where the weapons go.

WASHSTATEC020582
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 411 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-uyzy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0905

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julia Stevenson

 

General Comment

I fervently disagree with the idea of switching the regulation of firearms exports from the State
Department to the Commerce Department.

The State Department is the proper entity to handle export licenses of semi-automatic assault weapons
and other powerful firearms.

Transferring this authority to the US Commerce Dept would open new floodgates for arms sales
internationally, with serious implications for our national security.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

Such a move would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

I oppose this rule change.

WASHSTATEC020583
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 412 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-vudh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0906

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Trisha Winn

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020584
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 413 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-8wmf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0907

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020585
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 414 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-7lhw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0908

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Trun a small farm business and live in a rural area where guns and their use for hunting are common. |
have no problem with such guns and their uses. I have a huge problem with the prevalence of assault
weapons easily obtained in this country by just about anyone. Making it easier to ship guns overseas is
even more horrifying considering how they could be used against this country and the peoples of the
countries to whom we sell them. There should be much more control of guns...not less.

WASHSTATEC020586
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 415 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-fmpn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0909

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine O'Neill

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020587
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 416 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-cnvy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0910

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Neale

 

General Comment

I strongly oppose this rule change which favors the interests of gun manufacturers over the safety of
Americans. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020588
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 417 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-t7ws
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0911

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many groups in importing
countries use semi-automatic rifles in armed conflicts, causing enormous damage. US. troops use rifles
in semi-automatic mode much of the time. Many countries prohibit civilian possession of semi-automatic
rifles and handguns, as well as of any larger caliber firearm. Six U.S. states and several large retail chains
also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assault rifles clearly have substantial
military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines and
Turkey. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy
explicitly noted that this move would violate Congressional intent and effectively eliminate Congress
proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Gun
exporters that benefit from these sales should shoulder this cost instead.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking.

The rule would eliminate the State Departments Blue Lantern program for publicly reporting gun and
ammunition exports. It also would move license approval out of the department that compiles the U.S.
Governments information on human rights violations, reducing the ability to deny weapons licenses to
violators. End-use controls also are weakened by eliminating registration of firearms exporters.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a

WASHSTATEC020589
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 418 of 903

lethal weapon. The Commerce Department is unlikely to make the same argument. The new regulations
effectively condone and enable 3D printing of firearms around the world. By effectively eliminating
many means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, this change could cause many preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. The State Department has
developed extensive data, expertise and institutional relations to implement the Leahy Law for security
assistance, which can serve as a critical foundation in both pre-license and post-shipment checks to
control and verify end uses and end users. Commerce does not have these resources.

The rule would eliminate Congressional and public awareness of the total amount of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to an agency whose principle mission is to promote trade.
Firearms are uniquely and pervasively used in criminal violence around the world. Controlling their
export should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC020590
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 419 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-vlkv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0912

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Levin

 

General Comment

Iam appalled the Nations! Rifle Association wants guns for everyone, all around the world. I believe it is
a terrible mistake to make a rule change which would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the US.
Commerce Department. This is dangerous! We have problems with these weapons in our country. Think
about our national security if weapons made in the U.S are used against us. It is totally

disgusting the NRA wants to change the rules do they can sell weapons around the world to foreigners
can maim and kill people around the worid and come out not our country and kell us. All that matters to
the NRA is selling more guns, not the safety of human beings.

WASHSTATEC020591
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 420 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-2m04
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0913

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brenda Troup

 

General Comment

Do not allow the transfer of gun sales to the commerce dept! There are too many weapons sloshing
about, killing civiliitans and creating chaos. Letting an agency which just wants to sell more and more ts
not in the interest of humanity.

WASHSTATEC020592
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 421 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-hf53
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0914

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue VanDerzee

 

General Comment

I oppose the rule change that would make arms sales regulated by the Commerce Department rather than
the Department of State, where the responsibility lies now. This seems to me a short-sighted rule change

which would make it easier for people around the world to kill each other, and us. When American safety
is the buzz word in Washington, DC, why would a mile that makes us less safe even be considered?

WASHSTATEC020593
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 422 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-r9n1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0915

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: D S

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020594
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 423 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9429-j045
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0916

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrick Bosold

 

General Comment
This rule is a really bad idea.
Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

All that, just for the sake of increasing sales volume and profits for U.S. weapons manufacturers?

This is terrible public policy, domestically and internationally. Please drop this proposed rule.

WASHSTATEC020595
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 424 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-gnez
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0917

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene Stalter

 

General Comment

Iam opposed to changes that would allow the NRA to export more weapons. The US has more guns and
gun violence than any other country. The NRA will use these

rule changes cynically to increase the already obscene amounts the weapons manufacturers already
make. They are not concerned about the added danger to a world with too much violence and strife as it
is.

WASHSTATEC020596
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 425 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-888b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0918

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Brown

 

General Comment

There is enough gun violence in the US to prevent sales here. Why would we wish this on anyone else?
Please help the world from becoming a more dangerous place and vote against the sale of military grade
weapons to commercial markets. Thank you.

WASHSTATEC020597
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 426 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-zcaw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0919

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victor Escobar

 

General Comment

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020598
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 427 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-ljuv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0920

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leigh Anonymous

 

General Comment

I oppose this rule change which would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They're used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for considering my thoughts to help make our country, and our world, a safer place.

WASHSTATEC020599
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 428 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g9-y2az
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0921

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Changing oversight of gun sales from the State Dept. to the Dept. of Commerce is an underhanded move
to give more profits to gun manufacturers at the expense of the safety and security of everyone,
everywhere. At a time when this administration is decrying the drug wars and the violence in Central
America, this idea is crazy and dangerous to all countries, including the US.

Please do to allow this to happen. Innocent people will suffer, and the standing of our country will be
soiled beyond measure.

WASHSTATEC020600
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 429 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-2s0c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0922

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Heggie

 

General Comment

Moving arms regulations from the State Department to the Commerce Department will serve to
destabilize the world further. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security. Firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition. This change will definitely not
"make America safer."

WASHSTATEC020601
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 430 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-wlrp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0923

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WASHSTATEC020602
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 431 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-cvoe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0924

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Renee Deljon

 

General Comment

I strongly OPPOSE any change that would move the handling of export licenses of serniautomatic assault
weapons and other powerful (.e., MILITARY-GRADE) firearms from the U.S. State Department to the
U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious NEGATIVE implications for our national security and LIVES around the
world. Goddamn all you mercenary, death and destruction-causing fuckers.

WASHSTATEC020603
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 432 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-qiyve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0925

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Holt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need fewer guns killing people, not more.

WASHSTATEC020604
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 433 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-2q21
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0926

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim Kaminsky

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would also allow the 3D printing of firearms. This is irresponsible and dangerous. I urge you not to
implement this rule change. This is not well thought out and obvious that it is only to benefit the US
manufacturers of fire arms.

Thank you.

WASHSTATEC020605
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 434 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-m7b5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0927

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lesley Boyland

 

General Comment

Tam horrified to hear of a proposal to change the rules on the export licenses of semiautomatic assault
weapons and other powerful firearms from being handled by the U.S. State Department to the US.
Commerce Department.This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

lL understand that firearms exports are classified as military. This is why they are under the regulation of
the State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns.

Please, put our national security first and decline this alarming proposal.

WASHSTATEC020606
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 435 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-y1d5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0928

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Iredale

 

General Comment

It seers wrong to spread the possibility of unregulated firearms, whether within or outside the US.

WASHSTATEC020607
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 436 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942g-abp9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0929

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: richard smith

 

General Comment

Do NOT change the rules by which firearms are sold overseas. It's bad enough America is overrun and
unregulated as far as firearms are concerned, but now weapons manufacturers supported by the NRA
want to export weapons without the rules that the State Dept. requires. This is a moral abomination and
should be rejected forthwith.

WASHSTATEC020608
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 437 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942q-ndxi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0930

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: W. Andrew Stover

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020609
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 438 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-th0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0931

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arwen Griffith

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Commerce should not be the primary driver in gun
movement. Safety is much more important.

WASHSTATEC020610
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 439 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-hey2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0932

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Cosgriff

 

General Comment

I oppose this change.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC020611
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 440 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-6ci0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0933

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Tuvin

 

General Comment

Dear State Department and International ammunitions experts: this week is a true sarnpling and
indication of the need to pass and enforce laws related to reducing the purchase of guns, ammumnitions
and etc. These weapons are purchased, resold and operated by people, who will use force on anyone and
at anylimem

. We can't have our great country become this war zone. Please stop buying and selling of automated
guns.

WASHSTATEC020612
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 441 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-7txz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0934

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Bartoletti

 

General Comment

I strongly object to the sale of assault weapons produced by US gun manufacturers to private citizens
around the world. We need to stop those sales in the US, not propogate them around the world. Have we
lost our collective minds

WASHSTATEC020613
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 442 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-u90y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0935

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Tennison

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are rightly classified as
military. This is why they are under the regulation of the State Department, and why Congress can block
sales of large batches of firearms to foreign countries. With the rule change, Congress would no longer
be automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
This puts the safety of our Nation and our troops abroad at risk.

WASHSTATEC020614
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 443 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-6u0z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0936

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Howard

 

General Comment

I strongly oppose this rule change. Switching the regulation of firearms export from the US State
Department to the US Department of Commerce is a bad idea.

WASHSTATEC020615
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 444 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-whfy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0937

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrick Reid

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the
Commerce Department. This misguided change would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep weapons out of the hands of bad actors like organized crime and
terrorist organizations, and further fuel violence that destabilizes countries.

WASHSTATEC020616
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 445 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-muc4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0938

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samuel Swift

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey .[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government 1.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain

WASHSTATEC020617
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 446 of 903

rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carnes out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

Samuel R. Swift

Attorney at Law
San Jose, CA

WASHSTATEC020618
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 447 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-ufzl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0939

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Nimmons

 

General Comment

There is a reason for regulations. People out to make a buck any way they can need to be reigned in. And
the NRA has no conscience. Moving gun sales from the State Dept. to the Commerce Dept. would be
catastrophic to this country and the world. We already sell guns and bombs and bombers to places that
we shouldn't. We do not have the wisdom or compassion to make it easier for everybody to buy guns
wherever they are or whoever they are. We need to limit guns everywhere to make our world safer. Our
country 1s a very dangerous place because no leaders will regulate guns as they should. Are we mere

set an example...take the high road...teach a better way: peace. We'd all be happier and safer. And there's
the Golden Rule. It's a good rule and we should obey it. That would mean lots more control over where
guns are and who uses them for what purpose. Let's act like we are intelligent about this matter and do
the right thing for the common good.

WASHSTATEC020619
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 448 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-zt3x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0940

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Norma Kline

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. These are examples of how the rule change would
make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3.. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

l urge that the proposed rule change be denied and the U.S. Department of State cotinue to regulate the
export of firearms.

Thank you.

WASHSTATEC020620
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 449 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-qy7|
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0941

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Young

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This change would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes Mass migration.

WASHSTATEC020621
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 450 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-kedl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0942

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nikita Hulbert

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC020622
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 451 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-kedl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0942

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nikita Hulbert

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC020623
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 452 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-a8vt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0943

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Browman
Organization: Moms Rising

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020624
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 453 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-prep
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0944

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Bush

 

General Comment

I think it is absurd, bordering on insane, to eliminate State Department Blue Lantern program, to remove
licensing requirements for brokers, and to remove States block on 3D printing of firearms.

WASHSTATEC020625
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 454 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-986q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0945

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Mutascio

 

General Comment

This BENEFITS NO ONE except for gun manufacturers. And potentially HARMS many people. This is
a very bad ruling.

WASHSTATEC020626
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 455 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-sbem
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0946

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Aydelott

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020627
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 456 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-3400
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0947

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Bendio

 

General Comment

Iam opposed to the rule change for international traffic in arms. There is no reason to change this rule,
other than to increase sales of firearms. Please don't change the rule

WASHSTATEC020628
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 457 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-zv6g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0948

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Crupi

 

General Comment

I oppose this proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

In fact, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Additionally, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. All these represent threats to US.
national security.

Lurge you to oppose this proposed rule change.

WASHSTATEC020629
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 458 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-brkr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0949

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Trisha tenBroeke

 

General Comment

As a citizen concerned with our nation's security, | oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. I have
deep concerns about the effect this rule change would cause. Specifically, I have many concerns,
including that: it would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the
State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

Again, I strongly oppose this rule change. Thank you.

WASHSTATEC020630
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 459 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-k20d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0950

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose changing the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would make it easier for guns to end up in the hands of those outside of the law like organized crime and
terrorist organizations and enemy regimes. It would further fuel violence that destabilizes countries and
causes mass migration.

Selling guns outside of the US is NOT business as usual and must be monitored by expertise of the State
Dept, not the Commerce Department.

WASHSTATEC020631
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 460 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-kbmu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0951

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Billy Angus

 

General Comment

Get nid of the NRA]!
They're nothing but a terrorist organization, plain and simple!!

WASHSTATEC020632
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 461 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-3r6y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0952

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Mattison

 

General Comment

I oppose this rule change that would switch regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous, and are used in to kill people
around the world daily through organized crime, political violence, and terrorism. They should be subject
to more controls, not fewer! Their trade and cormmerce should remain under the auspices of national
security, not commerce.

WASHSTATEC020633
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 462 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-4e1x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0953

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Clarke

 

General Comment

I oppose this rule change. Enough is enough! The world does not need more guns!

WASHSTATEC020634
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 463 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-f8as
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0954

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Geri Collecchia

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020635
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 464 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-uu26
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0955

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Kwiatkowski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I believe it would jepotdize our natuonal security.

WASHSTATEC020636
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 465 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-b238
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0956

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roger Wess

 

General Comment

The Department of State needs to control the sale of arms out of this country, not the Department of
Commerce.

WASHSTATEC020637
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 466 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-rw4w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0957

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erica Stanojevic

 

General Comment

How about we don't loosen restrictions on firearms.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC020638
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 467 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-stz0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0958

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In regard to human life and the safety of our country we need to keep the sale of all assault weapons and
all firearms under the U.S. State Department and not allow it to be transferred to the U.S. Commerece
Department.

WASHSTATEC020639
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 468 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-b8uy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0959

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Lewis

 

General Comment

As an American teacher and someone who cares deeply about ending random violence and human rights
abuses around the world, I firmly OPPOSE the rule change that would move the handling of export
licenses for semiautomatic assault weapons and other powerful firearms from the U.S. State Department
to the U.S. Commerce Department. Personally, I don't trust American weapons manufacturers to be
ethical when it comes to such foreign sales. In addition, the Commerce Department isn't structure to
handle proper oversight of such sales.

Making it easier for weapons manufacturers to sell their wares without the oversight of the US Congress
is insanity and flies in the face of everything the Trump administration says about trying to keep the
Homeland safe from foreign terror and gang threats. Investigations have shown that many of the weapons
used in drug and terror related crimes in Latin America (where I'm currently living and teaching) already
originate in the USA. Taking away Congress's and the US State Department's oversight of large sales of
semi-automatic weapons will only increase the violence in countries where human rights abuses are now
common place. This, in turn, will cause more refugees to flee violence-plagued countries and attempt to
cross into the USA illegally.

Isn't anyone in Washington, D. C. these days able to use critical thinking skills and connect the dots. The
violence always makes it's way back to (and inside) America's borders.

Turge you to reject this rule change!

WASHSTATEC020640
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 469 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-sede
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0960

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This seems like a dangerous threat to our national security. | am against changes to this regulation.

WASHSTATEC020641
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 470 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-f0am
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0961

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dorothy Stegman

 

General Comment

I oppose this rule change which would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020642
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 471 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-s6bp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0962

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: william gorenfeld

 

General Comment

More guns world wide = more violence.

WASHSTATEC020643
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 472 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-9zy6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0963

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Armstrong-Magwood

 

General Comment

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020644
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 473 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-jwh2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0964

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy R Bogen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020645
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 474 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-3fmn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0965

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Funaroff

 

General Comment

Urgent. Do not switch firearms from control by state department to control by commerce dept.

This will promote more violence, destabilizing more governments and forcing more migration.

WASHSTATEC020646
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 475 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-vq46
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0966

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Chase-Chen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020647
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 476 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-dbqy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0967

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nicholas S$ Costa

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020648
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 477 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-piut
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0968

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristy Johnson

 

General Comment

This is absolutely absurd. Let's let the firearms manufacturers export guns so that they could possibly be
used against our own citizens and soldiers. Tell the NRA NO, not only NO but HELL NO!

WASHSTATEC020649
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 478 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-lzf6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0969

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Farmer MD

 

General Comment

Friends, | write in OPPOSITION to a rules change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the US.
Commerce Department. This transfer of authority would facilitate vastly increased sales of arms
internationally, with serious implications for our national security. Such a policy could lead to an
unfortunate future situation where our own combat troops face troublemakers armed with American
made weaponry. This would be an unacceptable outcome! Please maintain the status quo on this issue, as
current regulations have been effective for decades.

WASHSTATEC020650
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 479 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-6cb5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0970

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Walden

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! It is unthinkable that the US would be considering promoting the sale of assault weapons world-
wide.

WASHSTATEC020651
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 480 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-cb82
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0971

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Faigle

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The following reasons highlight why the change should
not occur:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020652
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 481 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-9ftf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0972

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Koster

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020653
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 482 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-yudu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0973

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Olga Abella

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020654
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 483 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-2swv
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-0974
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Hubbard-Reeves

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State Department to
the U.S. Commerce Department.

Rieht now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries [2] With the mle
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaintng weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
larec caches of American guns and ammunition.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would climate the State Departments Blue Lantern program, im place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anvwhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

For multiple reasons, this rule change is not in the interests of the American people and I am in opposition to the
change.

WASHSTATEC020655
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 484 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-mwu5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0975

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Carroll

 

General Comment

I oppose the transfer of authority over the sales of guns from the State Department to the Commerce
Department. Guns involve many factors that put them out of the realm of simple commerce.

WASHSTATEC020656
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 485 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-17n9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0976

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Howard

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change to move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

At present, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security. Weapons sales even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles in obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program (in place since 1940), which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting

WASHSTATEC020657
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 486 of 903

made it possible for anyone with access to a 3D printer, anywhere in the world, to produce a lethal
weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms in the
U.S. and around the globe.

The motto is Make America Great Again our new motto should be KEEP AMERICA SAFE.

Dont allow this transfer occur.

WASHSTATEC020658
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 487 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-77q2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0977

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Weinstock

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department, as it would:

- eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

~ remove licensing requirements for brokers, increasing the risk of trafficking.

- remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

All of this would create a more dangerous society and world.

Thanks very much,
Jonathan

WASHSTATEC020659
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 488 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-yfow
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0978

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Kivel
Organization: SURJ--Showing Up for Racial Justice

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020660
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 489 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-en7k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0979

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Reynolds

 

General Comment

I oppose the rules change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

This rules change benefits the NRA, not American National Security! I oppose it.

WASHSTATEC020661
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 490 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-yk7e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0980

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike Andrewjeski
Organization: self

 

General Comment
No No No No!

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020662
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 491 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-n8n6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0981

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020663
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 492 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-14rt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0982

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Haines

 

General Comment

Please maintain control of Arms and weapons sales through the State Dept. Weapon sales need to be
monitored and kept under tight control. Thank you

WASHSTATEC020664
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 493 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-htnr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0983

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Truax

 

General Comment

I oppose the rule change that would switch the regulation of firearm exports from the US State
Department to the US Commerce Department. Doing this could encourage the sale of large caches of
weapons to foreign governments and organizations further endangering the US citizens.

WASHSTATEC020665
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 494 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-twuy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0984

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lari Tiller Howell

 

General Comment

T understand that the NRA is pushing for a rule change that would move the handling of export licenses
of semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused
on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).[1] This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

I fear that this would be the undoing of civilizing as we know it. At this point in history, with record
unrest, human migration and displacement, adding more arms is disaster to the common man.
Governments cannot win, peace cannot win, humanity cannot win. Changing the overseeing cabinet
depart from the State to the Commerce department can only be for the purpose of selling death.

All it will do is control population growth. ZPG

WASHSTATEC020666
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 495 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-w5q1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0985

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Varnum

 

General Comment

Jurisdiction over U.S. gun exports should be kept within the U.S. Department of State, and NOT
transferred to the Department of Commerce.

WASHSTATEC020667
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 496 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-kz9a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0986

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020668
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 497 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-izeh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0987

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dori Goldman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020669
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 498 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-tbjt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0988

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Price

 

General Comment

No way!! This is the last thing we need. Please, no more.

WASHSTATEC020670
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 499 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-q0lg¢g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0989

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Ivancevic

 

General Comment

This is an ABSOLUTE HORRIBLE IDEA! Just insane. This idea that one bullet for one pull of the
trigger is somehow not worthy of maximum oversight is just natve at the least, and a complete disregard
for human life at the worst. The state department must continue to safeguard our nation and oversee all
firearm sales. This attempt to switch it to the Commerce Department is nothing more than a reckless
money grab at the risk of human lives.

WASHSTATEC020671
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 500 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-7mf4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0990

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Anonymous

 

General Comment

I strongly oppose the proposed rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.

WASHSTATEC020672
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 501 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-iqm3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0991

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donald Rumph

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

I also believe that the United states has showered more than enough grief on citizens of the world

through the excess gifting and sale of military weapons, including firearms but not forgetting shoulder
fired rockets, Abrams tanks, F-35 fighters, and the list goes on. WE need to get in the peace business.

WASHSTATEC020673
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 502 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-4luz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0992

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Wood

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020674
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 503 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-aohj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0993

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Hepfer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. it would allow more arms to enter the U.S., which would
cause more shootings due to the availability.

WASHSTATEC020675
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 504 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-c4i7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0994

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Woodall
Organization: Lady Freethinker

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020676
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 505 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-vetv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0995

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela LaRue

 

General Comment

Our national security comes first. Please keep control of arms sales abroad under control of the State
Department.

WASHSTATEC020677
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 506 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-2kdm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0996

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vaughan Greene

 

General Comment

Don't make tt easier to export firearms. They usually end up with the wrong people anyway.
ENOUGH with guns everywhere.

WASHSTATEC020678
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 507 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-y los
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0997

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hildy Feen

 

General Comment

I strongly oppose the rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business). This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. Below are more reasons why the proposed rule change should not be approved:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

It would impact our national security by facilitating firearms exports to oppressive regimes, removing
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fueling violence that destabilizes countries and causes mass migration.
The world needs less firearms, not more.

Humanity needs less killing, not more.

WASHSTATEC020679
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 508 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-hdv5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0998

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Dishman

 

General Comment

Dear Sir:

I strongely oppose the proposal to switch the regulation of firearms from the U.S. State Department to the
U.S. Department of Commerce. Switching the regulation of firearms exports from the State Department
to the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:It would eliminate the State
Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. It would also remove licensing requirements for
brokers, increasing the risk of trafficking. Additionally it would remove the State Departments block on
the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions
for how to 3D print weapons, the State Department successfully charged him with violating arms export
laws, since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

In summary, firearms are dangerous. They are used to kill people every day around the world in acts of

organized crime, political violence, terrorism, and human rights violations. They should be subject to
more controls, not less!

WASHSTATEC020680
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 509 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-kvrj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0999

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The US State Department is better equipped to keep in
mind the security of the USA.

WASHSTATEC020681
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 510 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-u8z3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1000

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rose Aranita

 

General Comment

The proposed changes to regulating international weapons sales opens the door to increased violence in
other countries where human rights are at risk, strengthening of local gangs having access to more
dangerous weapons, endangers fragile democracies threatened by tyrannical groups, and increases
dangers to civil peace and families. For these reasons, | oppose the shifting of weapons deals to the
Commerce Department. The globe and local citizens would be in danger of losing harmonious
governance and peace in our families across the world.

WASHSTATEC020682
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 511 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-9coz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1001

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allan Campbell

 

General Comment

I oppose this rule because it would allow more firearms. Because the regulations should not be changed
to the Commerce department.

WASHSTATEC020683
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 512 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-tm3v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1002

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Thompsson

 

General Comment

Shifting management of international trade in arms from the state department to commerce is NOT a
good idea at all. The commerce platform will shift the focus from common sense safety to selling as
many guns as possible. Do not do it. RSTHOMPSON MD

WASHSTATEC020684
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 513 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-4rbr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1003

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Craft

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020685
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 514 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-4]0x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1004

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: C. Warren Pope

 

General Comment

This relaxation in export rules for firearms is ridiculous and must be defeated. More guns means more
death and more murders. Don't we have enough trouble in the US?

WASHSTATEC020686
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 515 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-zl4v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1005

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lester Stano

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC020687
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 516 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-z8t2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1006

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020688
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 517 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-5074
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1007

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: PJ Lents

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020689
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 518 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-9ad4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1008

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Clara Salloom

 

General Comment
I oppose this rule change that would switch the regulation of firearms export from the State Department

to the Commerce Department. This change would have serious implications for our national security.
Firearms export regulations should continue to be the responsibility of the State Department.

WASHSTATEC020690
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 519 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-kjla
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1009

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christina Duck

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It's an absolute outrage that this is even happening. We
will just be arming more terrorists with weapons. Don't let this happen!

WASHSTATEC020691
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 520 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-z81z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1010

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Franco Ferrer-San Miguel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020692
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 521 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-fa83
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-1011

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: David Sherman

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

* Tt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

* Tt would remove licensing requirements for brokers, increasing the risk of trafficking.

* Tt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC020693
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 522 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-oo07t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1012

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arthur Burzykowski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020694
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 523 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-ifm2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1013

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: L. Adams

 

General Comment

Tam against changing the regulatory oversight for arms sales to the commerce department. We do not
need to be shipping weapons overseas to people like Duterte & Erdogan.

WASHSTATEC020695
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 524 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-e9bv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1014

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terri Coppersmith

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Please do not change the rules that help make our country and our world a safer place.

WASHSTATEC020696
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 525 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-hav3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1015

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Zarate

 

General Comment

I oppose this rule change.

WASHSTATEC020697
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 526 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-nOzn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1016

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020698
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 527 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-439q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1017

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nanette griesi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020699
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 528 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-yp3l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1018

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jody Benson

 

General Comment

As a gun owner, former hunter, and former ARCAO (Korea: Camp Henry, Camp Humphries, Camp
Casey 71/72 when these bases were primitive), | oppose the rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. I do
not want weapons in the hands of terrorists and criminals in other countries that can be used, not only
against their own people, but against Americans abroad.

Ive travelled the world and been in many conflict zones, including Afghanistan. The lawlessness of these
areas is exacerbated by the fact that everybody owns a weapon. Small arms and light weapons are the
preferred weapon of these small-time bullies, drug dealers, and cartels, as well as big-time terrorists like
ISIS, al-Qaeda, al-Shabaab, Boko Haram.

Making light weapons (the definition includes: revolvers and self-loading pistols, rifles and carbines,
assault rifles, sub-machine guns and light machine guns) available as a commodity anybody can order
without any restrictions over the internet, makes it easy for small arms dealers to buy and resell these
weapons, the favorites of terrorists, criminals, and drug dealers. We dont want American criminals to
have these weapons. Lets not loose them on innocent civilians around the world. Say no to any loosing of
any restrictions of exporting weapons. Dont be tone deaf to American values. Americans dont want more
foreign threats, any more than we want more communities disrupted by gun violence. Make it harder for
these terrorists to get guns, not easier. Keep cheap guns out of the hands of these bullies. Keep American
government workers, international corporate workers, and tourists safe from criminals. People over
profit.

WASHSTATEC020700
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 529 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-181p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1019

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: susan dickerson

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WE NEED TO BAN ALL SEML AUTOMATIC WEAPONS, BUMP STOCKS AND ASSAULT
RIFLES/GUNS AND BUY BACK ALL OF THESE WEAPONS OF WAR.

Our country is being destroyed by guns. For the lives of the people, please do not pass this rule change.

WASHSTATEC020701
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 530 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-mmpd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1020

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Saul

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020702
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 531 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-sv65
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1021

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Roberts

 

General Comment

Recently proposed, suggestion is a tragedy to humankind- expanding USAs reputation as merchant of
death to civilians. Bad enough America is already known for it in military weapons.

Gun manufactures, NRA and others are pushing hard for a rule change that would move the handling of
export licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State
Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

Everything coming out of this administration- coal to soybeans, to auto parts, to steel is labeled national
security when true be told its corporate socialism and another white collar federally funded jobs program.

Export of weapons (all types, make, model, purpose) need to remain with State department not
commerce.

WASHSTATEC020703
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 532 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-pm im
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Keiser

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Please take action to help make America and the world a safer place.

WASHSTATEC020704
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 533 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-ieu7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1023

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change. It is unnecessary and not smart. Good for criminals only. Is this what we want
to encourage unlimited bad guys with unlimited weapons with unlimited power? Some rules were not
meant to be changed. It takes wisdom to know that. It takes conscience to act upon it and stand up for
what is correct.

WASHSTATEC020705
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 534 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-lysr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1024

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marissa Anonymous

 

General Comment

I oppose this change that would switch the regulation of firearms export from the US State Dept to the
Us Commerce Dept.

As aconservative, | am not against domestic gun sales, but Lam against terrorism, and I feel strongly that
national protection is more important than a few bucks of profit. We cannot let gun sales happen to
foreign countries without tight regulation, and the US Commerce dept simply does not have the resources
to adequately police foreign gun sales.

WASHSTATEC020706
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 535 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-zzkg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1025

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Briggs

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. Firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

This rule would also remove the State Departments block on the 3D printing of firearms, made it possible

for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020707
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 536 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-68pz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1026

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rinya Frisbie

 

General Comment

Tam strongly opposed to the proposed rule change that would transfer the oversight of non-military
firearms exports from the State Department to the Commerce Department. The proposed rule is
supported by the NRA and the only purpose is to increase the profits for the US gun industry--one that
loosing support in the USA. The only entity that is requesting this change is the gun lobby and it expects
this change will increase firearms exports by 20%. This will put more guns in the hands of terrorists
around the world. It is even more dangerous because it moves supervision and oversize to an agency that
prioritizes business over national security. The U.S. Congress would also lose its ability to oversee
commercial weapons sales of $1 million or more; this makes no sense. This seems like one more attempt
to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have killed
too many civilians already. Please do not approve this blatant corporate giveaway. The world does not
need more instruments of mass killing--only the gun lobby would think this is a good idea. We the people
are watching as you make these decisions. Please make them wisely as you will be accountable.

WASHSTATEC020708
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 537 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-29zh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1027

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Hamm

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020709
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 538 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-zte9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1028

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Teresa Freedman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020710
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 539 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-480e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1029

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frank Hannwacker

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S State Dept.
to the U.S Commerce Dept.

WASHSTATEC020711
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 540 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-ojz4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1030

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020712
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 541 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-zn53
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1031

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Megan Condit-Chadwick

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Congress needs oversight of arms sales in order to
ensure that the U.S. is not arming countries with human rights violations and those that may threaten our
national security. The ban on 3D printing of weapons also needs to stay in place. Thank you.

WASHSTATEC020713
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 542 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-9918
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1032

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Natalie Blasco

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Iam opposed to this change.

WASHSTATEC020714
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 543 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-ezaa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1033

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Catherine

 

General Comment
To Whom It May Concern:

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The proposed rule change would make the world a far more dangerous place for the following reasons:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearrns. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Thank you for your considerations.

Sincerely,

WASHSTATEC020715
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 544 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-bmgi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1034

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margie Wagner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. We don't need to arm the world; we already have enough
problems with firearms and gun violence in our own country. How can we be assured that guns will be in
the hands of those in the right rather than our enemies? Have we learned nothing from past mistakes with
firearms? Thank you.

WASHSTATEC020716
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 545 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-6gty
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1035

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: nancy august

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Here are a few of the reasons why:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020717
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 546 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-qq7g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1036

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Here are details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

It would totally nullify the ability of the US to keep from arming dangerous foreign nationals, thereby
making attacks on US soil far more likely.

This stupid idea to enrich the already rch arrs dealers boggles the imagination!

WASHSTATEC020718
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 547 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-gwya
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1037

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce D

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would

facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and

terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration.

WASHSTATEC020719
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 548 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-8g11
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1038

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. It is unwise to increase access to these weapons
domestically or internationally. I very much oppose this rule change as it would do much more harm than
good.

WASHSTATEC020720
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 549 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-mthb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1039

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: winn wilson

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC020721
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 550 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-gmo2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1040

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jairo Angulo

 

General Comment

The Founding Fathers never intended for the average citizen to have semi-automatic and fully automatic
guns.

WASHSTATEC020722
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 551 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-vmpg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1041

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue Summerfield

 

General Comment

We do not need semiautomatic guns in the hands of everyone! There are already too many guns in the
hands of irresponsible individuals. Stop the nonsense! Think Compassion!

WASHSTATEC020723
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 552 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-sr6h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1042

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Johmston-Walsh

 

General Comment

Tam totally opposed to changing regulations of gun sale/exports from the U.S State Dept. to the U.S.
Commerce Dept. It would be against security for our country!

WASHSTATEC020724
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 553 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-kgos
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1043

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Dingleberry

 

General Comment

I think moving control of international firearms sales from the State Dept. to the Dept. of Commerce
would be a huge mistake,

especially because Congress would be out of the loop and this could have serious complications for the
international

community.

WASHSTATEC020725
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 554 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-qrzu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1044

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Sanseverino

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Y

WASHSTATEC020726
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 555 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-k082
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1045

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lucy Sommer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

For God's sake, don't do this. [tis a disaster in the making.

WASHSTATEC020727
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 556 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-myt8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1046

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Karen Bates

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020728
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 557 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-50qh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1047

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Quinlan

 

General Comment

I strenuously oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC020729
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 558 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-6wri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1048

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: laura harness

 

General Comment

Please keep arms regulations under the DOS

to keep the world a safer place. Unregulated arms sales will increase violence in the world therefore
increasing immigrants seeking asylum, such as those from central America. The commerce dept is
focused on profit and isn't the appropriate organization to regulate arms sales.

WASHSTATEC020730
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 559 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-w75y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1049

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Annoni

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

L STRONGLY oppose this rule change that would switch the regulations of firearms export from the ULS.
State Department to the U.S. Commerce Department.

WASHSTATEC020731
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 560 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-vnpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1050

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kerry Krebill

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

Other very scary aspects of this change are:

- It would eliminate the State Departments Blue Lantern program, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe. This
alone is REALLY terrifying.

WASHSTATEC020732
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 561 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-timr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1051

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ben Indig

 

General Comment

Tam writing in opposition to a proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

Please do not make the primary focus of international arms sales into an effort to increase American
exports of firearms to help American businesses. The primary issue here is and should remain the
military consequences of such export sales. As such, the State Department should continue to be in
charge of such export licences.

WASHSTATEC020733
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 562 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-cpitb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1052

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Dewey

 

General Comment

I oppose switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

WASHSTATEC020734
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 563 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-25)5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1053

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Barboza

 

General Comment

I oppose this proposed rule change... the Commerce Department absolutely should not be regulating
international arms sales, period. That is the worst idea to come out of the administration.

WASHSTATEC020735
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 564 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-3yf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1054

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Connors-Keith

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.

Commerce Department. With the rule change, Congress would no longer be automatically informed
about sizable weapons

sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau

of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American

guns and ammunition.

WASHSTATEC020736
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 565 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-5eym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1055

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: p perry

 

General Comment

Guns are not the answer to our ills. Please think twice before doing this.

WASHSTATEC020737
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 566 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-myi3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1056

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Smarr

 

General Comment

I strongly oppose the transfer of licensing semiautomatic and other high-powered weapons exports from
the U.S. State Department, which is focused on safeguarding our nation, to the U.S. Commerce
Department, which is focused on promoting American sales. This would obviously greatly increase the
unregulated sale of dangerous weapons to organized crime, tyrannical regimes, and terrorist
organizations, making us all less safe. These gun sales would increase the violence that is causing mass
migrations and the problems that entails for countries (here or in Europe) that are confronted with large
numbers of refugees fleeing violence. Firearms are quite rightly categorized as military, and their export
needs to be carefully restrained, not encouraged. Gun companies will profit; everyone else will be
seriously harmed.

The proposed transfer would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking to criminal and
terrorist purchasers. The Commerce Department does not have the means to check on and enforce
regulations on the sale of weapons all over the globe. There will be a free-for-all of arms sales to the
people and groups most dangerous to global peace and stability.

Furthermore, the proposed transfer would remove the State Departments block on the 3D printing of
firearms. Once instructions for how to 3D print weapons were posted online, the State Department
successfully charged the person posting that with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe. More lethal weapons in the wrong hands mean more deaths of good and innocent folk.
The proposed transfer of weapon exports from the State Department to the Commerce Department is
totally irresponsible and extremely dangerous to the safety of everyone. I strongly urge you to oppose
this proposed change.

WASHSTATEC020738
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 567 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-goxr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1057

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: J Robuck

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020739
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 568 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-bu84
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1058

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christina Sullivan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020740
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 569 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-gifo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1059

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Georgia Shankel

 

General Comment

People in my family have dies from gunshot wounds. People are murdered everyday in the City of
Chicago. I hear gunshots at mght after | go to bed or while I'm watching TV. This has to stop.

WASHSTATEC020741
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 570 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-w91v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1060

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Lawson

 

General Comment

The regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. It must not happen!

WASHSTATEC020742
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 571 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-st71
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1061

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauren vreeland long

 

General Comment

Firearms exports must stay within the state dept and not the commerce dept where it will not have
oversight.

WASHSTATEC020743
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 572 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-7¢5f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1062

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Zimmermann

 

General Comment

I write regarding the pending plan to witch the regulation of firearms exports from the State Department
to the Commerce Department

This is a bad idea that would facilitate firearrns exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place for several reasons. First, it would
eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them. Secondly it would remove
licensing requirements for brokers, increasing the nsk of trafficking. Third, it would remove the State
Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe. That cannot be good.

Please do not allow the regulation of firearms exports to be taken away from the State Department, such

a move would be enormously irresponsible and damaging to the safety of these United States. Thank
you.

WASHSTATEC020744
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 573 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-xo7x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1063

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A Patterson

 

General Comment

I oppose the rule change switching the regulation of firearms exports from the State Department to the
Commerce Department. That rule change would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.
Please do NOT change it.

WASHSTATEC020745
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 574 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942r-cxuo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1064

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Soares
Organization: none

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]
HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020746
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 575 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-1z2d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1065

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kae Bender

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The U.S. State Department focuses on safeguarding our
nation whereas the U.S. Commerce Department focuses on promoting American busimess. Clearly the
concern of firearms in the wrong hands is of fundamental concern to the State Department, whereas the
Commerce Department would only want to sell more arms abroa. We must insist that the security of our
nation take precedence over the profits of some arms providers.

Firearms exports are rightly classified as military" and blocking sales of large batches of firearms to
foreign countries is a reasonable control to prevent the unleashing of weapons into the hands of those
who could cause serious harm to human rights, international relations, or even our own national security.
Further, commercial export of large caches of American guns and ammunition could make it too easy for
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents to
obtain enough weapons to wreak havoc around the world. These are serious concerns.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Exporting firearms should be subject to
more controls, not less! The Commerce Dept. is NOT ready or able to maintain the stringent controls and
oversight that is needed to keep weapons trade restricted enough to handle export licensing, shipment
inspections, and other appropriate restrictions on the types, quantities, and categories of firearms exports.

WASHSTATEC020747
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 576 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-si87
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1066

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Olivier

 

General Comment

I reject changing from state dept to commerce department regulation of international gun sales.
Everything we do destabilizes the world with violence.it is unconscionable to sell more weapons.
Sincerely Carol Olivier

WASHSTATEC020748
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 577 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-ulio
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1067

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Boss

 

General Comment

Don't allow the NRA to dictate what is best for our national interests with this new proposed rule. It will
only make the world less safe in the end. So please reject this rule.

WASHSTATEC020749
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 578 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-do6t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1068

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Connie Marquez

 

General Comment

We need more controls over guns and weapons, and fewer of them.

WASHSTATEC020750
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 579 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-khev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1069

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faye Soares

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020751
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 580 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-ni6g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1070

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marvellen Redish

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020752
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 581 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-s5bi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1071

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathleen Scharosch

 

General Comment
No sale of firearms to foreign countries!!
No change of firearm management from US State Dept to US Commerce Dept! !

There is no common sense in making any of these changes.

WASHSTATEC020753
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 582 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-9alx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1072

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bree M

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. The
Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

The proposed rule would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.
The risk of trafficking would increase because there would no longer be licensing requirements for
brokers.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

This rule would create more unnecessary chaos and violence.

Keep more controls on guns, not less!

WASHSTATEC020754
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 583 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-8z8n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1073

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Kissane

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could
stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration. The rule change would
make the world a far more dangerous place.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020755
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 584 of 903

All of these changes will make the world more dangerous and our country less secure. Please do not
enact this rule change.

WASHSTATEC020756
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 585 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-t0w7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1074

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: donnasue jacobi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. those guns will only be used against USA citizens -- try
to get a handle on safety.

WASHSTATEC020757
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 586 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-fvyj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1075

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Kissilove

 

General Comment

I very strongly oppose this rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. This transfer of authority would open new
floodgates for arms sales internationally, with very serious implications for our national security.

WASHSTATEC020758
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 587 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-18g5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1076

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Dingman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration. Please keep the regulations of firearm export under the responsibility of the
U.S. State Department.

WASHSTATEC020759
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 588 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-s53s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1077

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrew Aguiar

 

General Comment

We dont need more commerce involving the gun trade!

WASHSTATEC020760
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 589 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-s9uc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1078

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Francis Fedoroff

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Guns are weapons not commodities. Gun sales require
special oversight.

WASHSTATEC020761
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 590 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-cjj8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1079

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Yeomans

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! Guns have only one use and that is to lall.

WASHSTATEC020762
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 591 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-3tni
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1080

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Esler

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. I
oppose any rule change here.

WASHSTATEC020763
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 592 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-2yct
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1081

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Maynard

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020764
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 593 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-gp37
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1082

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: robert keenan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC020765
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 594 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-perh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1083

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Smaluk-Nix

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020766
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 595 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-Ix33
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1084

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bart Ryan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere.

This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

It would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

Also...
More guns against America is more guns against America, no matter how thinly or big you slice it for

Republicans or for Democrats. Even the Trump administration should realize how destructive and
dangerous this really is.

WASHSTATEC020767
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 596 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-4h0s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1085

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim Myers

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. How many more people have to be gunned down in
the world or will it take the murder of someone in your family for it to finally hit home! I am trying to
raise my 7 and 8 year old granddaughters, and if | could move to any other country to escape what is
happening to America, I surely would. 1 do not want to raise them where going to school has become
deadly. I am embarrassed to be an American. Itis only about the money anymore.

WASHSTATEC020768
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 597 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-zfry
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1086

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rene Maas

 

General Comment

Hi I am a regular working mom whose kids are grown - so I don't worry about them in school now.
However, if the State Department gives up control of gun and ammunition sales around the world, there
is a terrible tragedy waiting to happen in another country with guns from the US. The State Department
has more resources to track large sales and shipments and to keep Congress informed of these

developments.
Please keep tracking of worldwide gun sales within the State Departrnent - to keep us and the world
safer.

WASHSTATEC020769
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 598 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-z7k8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1087

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Greif

 

General Comment

Firearms exports should continue be classified as "military" and remain under the control of the
Department of State. | oppose the proposed rule change.

WASHSTATEC020770
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 599 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-7ing
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1088

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch regulations of firearms export from US State Department to
US Commerce Department. No! We have too many guns and gun deaths here in the US already.

WASHSTATEC020771
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 600 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-bvck
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1089

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lowell Richardson

 

General Comment

Why would we switch the regulation of firearms exports from the State Department to the Commerce
Department? Our government should not be in the business of promoting lethal firearm sales around the
world. We should reducing

We must limit firearms exports to oppressive regimes, not encourage them. We must strengthen
safeguards that help keep organized crime and terrorist organizations from obtaining weapons, not
weaken them.

Why would our government eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them?

One good example of the danger of unregulated gun sales is the rampent smuggling of guns across the
Mexican border. The vast amount of weapons easily available across the boarder, sourced from
unregulated American gun shows has turned Mexico into a killing field. We do not need to promote the
same death and destruction in other parts of the world by removing licensing requirements for brokers.

And removing the State Departments block on the 3D printing of firearms BY transferring the authority
to the Department of Commerce is simply ridiculous.

WASHSTATEC020772
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 601 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-j291
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1090

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Zwick

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020773
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 602 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-rux5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1091

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tom Secco

 

General Comment

Do not transfer export license responsibility for semiautomatic weapons etc. to the Commerce Dept. Sane
rational people who have foreign policy interests as the basis of their decision making must be in control
not the expedient mercenary interests like the NRA that dominate the Commmerce Dept. Their licensing
practices would help create violence on a massive global basis, all based on the love of money and their
appetite for violence. Stop this movement away from prudence and reason.

WASHSTATEC020774
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 603 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-60h4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1092

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Diaz

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Currently, firearms exports are classified as Military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far less hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The following details on how the rule change would make the world a far more dangerous place concerns
me:

-It would eliminate the State Departments Blue Lantern program (in place since 1940), which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020775
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 604 of 903

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Again, I oppose the rule change because of all the dangers posed; it would make it easier for U.S. gun
manufacturers to export firearms.

Please take action to help make our country and our world a safer place.
Thank you.

WASHSTATEC020776
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 605 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-4lle
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1093

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha White

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020777
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 606 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-5r4g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1094

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jim Yarbrough

 

General Comment
I oppose this rule change that would switch the regulation of firearms export from the U.S. State

Department to the U.S. Commerce Department. This rule change would dangerously reduce control and
oversight of firearms. Firearms export should continue to be regulated by U.S. State Department.

WASHSTATEC020778
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 607 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-ik0p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1095

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Knutsen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020779
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 608 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-n8up
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1096

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Beth Osnes

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020780
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 609 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-cs02
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1097

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dennis Alanen
Organization: none

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020781
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 610 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-ojpj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1098

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samantha Turetsky

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020782
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 611 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-cw5d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1099

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dennis Bricker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020783
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 612 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-m9p}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1100

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Lilly

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department!
Stop the carnage of our children and all people! You have the power and therefore the responsibility!

WASHSTATEC020784
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 613 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-9z01
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1101

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Meisenheimer

 

General Comment

I can't even imagine that anyone who has followed the human carnage that arms dealers bring could even
think of moving the regulation of selling of firearms from the US State Department to the Dept of
Commerce. This is actually even worse than the other dozens of horrible things that have been proposed
lately. Its worse than helping the ice caps meit.Its worse than drilling in the artic or putting lobbyists in
charge of regulating pollution. Nothing is worse for individual suffering than more firepower. Dont even
think about itl!!!

WASHSTATEC020785
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 614 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-8e6p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1102

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virgil Pauls

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department

WASHSTATEC020786
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 615 of 903
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020787
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 616 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-jjq6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1103

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Goettling

 

General Comment

I think giving the gun industry, the right to sell arms internationally, without the state department
overseeing the sales is a gobal disaster waiting to happen. Military weapons should only be sold to the
military, not citizens.

WASHSTATEC020788
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 617 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-z7va
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1104

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Kleymeyer

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020789
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 618 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-1jzk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1105

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jef weisel

 

General Comment

keep state department in charge of export licenses for weapons, especially semi- and automatic weapons!

WASHSTATEC020790
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 619 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-14im
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1106

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Alice Lo Cicero

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Further the rule change would make the world a far more dangerous place:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020791
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 620 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-8b2k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1107

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gail Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020792
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 621 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-dewa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1108

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Krausz

 

General Comment

Currently, firearms exports are classified as military. Thus, they are regulated by the State Department.
The advantage of the current regulatory system is that Congress can block sales of large batches of
firearms to foreign countries, including countries with human rights abuses. With the proposed rule
change addressed here, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, again, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. This situation would be problematic because it
would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirernents for brokers, increasing the risk of trafficking. Further, it would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe, again, posing a serious threat to both
national security and potential human rights abuses around the glove. For these reasons, | am against the
proposed rule change.

WASHSTATEC020793
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 622 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-ubi3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1109

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Holcomb

 

General Comment

The US is already one of the largest exporters of weapons. Please do not make this world more violent by
enacting the proposed rule .

WASHSTATEC020794
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 623 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-xo6b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1110

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gena DiLabio

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the
Commerce Department because it would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration. The
proposed rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please keep the regulation of firearms under the control of the State Department.

WASHSTATEC020795
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 624 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-jw49
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1111

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margie Zalesak

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020796
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 625 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-88]1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1112

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Boreili

 

General Comment

Do not change the regulation of firearms exports from the State Department to the Commerce
Department. The Commerce Department is not equipped to provide oversight of firearms exports. There
would be an enormous risk of weapons getting into the hands of dangerous entities, and the world would
be a much more dangerous place. Keep the regulation of exported firearms under the watchful eye of the
State Department.

WASHSTATEC020797
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 626 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-hqvl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1113

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Ente

 

General Comment

I strongly oppose the proposed rule that would shift responsibility for oversight of international arms
sales from the Department of State to the Department of Commerce. Widespread export of military grade
weapons outside the U.S. poses a serious and credible threat to national security, meaning control should
be vested in the State Department not in the Commerce Department whose primary interest is business
expansion and profitability. In addition, it is clear that the Commerce Department has nerther the staffing
levels nor the expertise required to monitor and manage arms sales abroad.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020798
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 627 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-l4ou
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1114

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Levin

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration

WASHSTATEC020799
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 628 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-ye5x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1115

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue Whitlock

 

General Comment

ARE YOU CRAZY?!?! You want semi-automatic machine guns and other military guns in
ANYBODY'S hands?!?! We would have no more national security and a lot of people would get killed!!
Do not pass this!

WASHSTATEC020800
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 629 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-298)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1116

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose switching the regulation of firearms exports from the Sate Department to the Commerce
Department. Switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. This is an all around bad idea that
would make everyone less safe.

WASHSTATEC020801
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 630 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-ostj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1117

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Walker

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020802
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 631 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-plhp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1118

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020803
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 632 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-pszn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1119

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Anonymous

 

General Comment

America.

WASHSTATEC020804
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 633 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-9yhu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1120

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Edwards

 

General Comment

Dear committee:

Tam Anne Edwards a resident of California. The export of U.S. made firearms is not a wise or ethical
commercial business. Oversight belongs in the U.S State Department. It is already shameful and
frightening enough to have our American people and our new US immigrants shot down by weapons
poorly regulated here in the mainland United States. If we allow the export of guns to become a
commercial enterprise and not a State Department peace regulated issue, we push more violence on
others and ourselves.

"L oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Sincerely,

Anne 8. Edwards.

WASHSTATEC020805
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 634 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-7kpa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1121

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Meckler

 

General Comment

I oppose moving the regulation of overseas gun sales from the State Department to the Commerce
Department. Guns are for killing people. They are not commodities to be sold like soybeans. They are
ugly, killing machines. They should NOT be treated as if they were harmless merchandise. Why are we
as a nation promoting killing?

WASHSTATEC020806
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 635 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-m6ny
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Jackson

 

General Comment

WE HAVE FAR TOO MANY GUNS ALREADY .. DO NOT CHANGE THEIR REGULATIONS

WASHSTATEC020807
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 636 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-t058
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1123

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Dawson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule

change,

Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and TurkeyMeanwhile, the Commerce Department just does not have the resources to
adequately enforce export controls. Its Bureau of Industry and Security does not have staff everywhere.
This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition | It would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe
Sincerely,

Nancy Dawson

WASHSTATEC020808
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 637 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-zyor
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1124

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Dickson

 

General Comment

Please do not open the flood gates of weapon sales to all outside the United States which is what would
happen if this became a ‘business/commerce’ decision rather than, as is the case now, your decision. We
should not become arms sellers to the world - including terrorists and oppressive regimes. There are
enough weapons in the world already to kill everyone many times over. Let's not make our country the
one to add to this.

WASHSTATEC020809
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 638 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-clag
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1125

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martin Watts

 

General Comment
Believe it or not, NOBODY else on Earth wants to be like the US | Especially regarding gun laws !

Time the government became a lot more like the rest of the human race , and BANNED GUNS from the
public {11

WASHSTATEC020810
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 639 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-rjxd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1126

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lois Zeidman

 

General Comment

Iam strongly opposed to the change of oversight of international gun sales. The Department of Sate,
NOT the Department of Commerce, is the Department that currently ts in charge of this and should
continue to be to overseeing Department.

WASHSTATEC020811
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 640 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-2jpp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1127

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Premo

 

General Comment
I oppose this new rule that will change the

export of firearms from the US State Department
to the US Commerce Department!!!!

WASHSTATEC020812
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 641 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-qms3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1128

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Wood

 

General Comment

Tam strongly opposed to the proposal to change the regulation of firearm sales from the state department
to the department of commerce. A move like this would likely destabilize many other countries and
places in the world by providing easier access to firearms with fewer regulations on who can purchase
them and for what purpose. Firearm sales outside of the US are military deals and should be regulated
and controlled tightly. I believe the state department is better equipped and prepared to provide this
regulation than the commerce department.

WASHSTATEC020813
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 642 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-rohj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1129

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing to strongly oppose this rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. This switch would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

This rule change would make the world a far more dangerous place, and I urge you to decide against it.
Thank you.

WASHSTATEC020814
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 643 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-d9f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1130

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Walter Bishop

 

General Comment

The arms that are sold are used to kill people. Charlie Chaplin made the movie, "The Great Dictator" in
1940 as a satire on dictators and war. President Eisenhower warned of the military/industrial complex.
This change is to make arms sales easier on the international market for the arms companies profits and
the worlds determent.

WASHSTATEC020815
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 644 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-o4b]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1131

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jorge De Cecco

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Thanks for rejecting this proposed rule.

WASHSTATEC020816
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 645 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-7ez7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1132

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Sugerman

 

General Comment

My understanding is that most of the guns and ammunition in Mexico and other Central American
countries come from the US. Anything that increases this flow of arms to gangs and cartels will send
more asylum seekers this way. We must be more responsible about arming criminals abroad.

WASHSTATEC020817
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 646 of 903

 

As of: November 29, 2018

BSSTON Tracking No. 1k2-942s-dm54
Comments Due: July 09, 2018

 

UBLIC SUB

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046- 1133

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Georgeanne Matranga

 

General Comment

L oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to the
US. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im the
name of national security, even to countries where there are scrious human nights concerns, such as the Philippines
and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, mereasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source postimg made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms im the U.S. and around the globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Thank you for your attention to my profoundly grave concerns.

Sincerely,
Georgeanne Matranga

WASHSTATEC020818
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 647 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-pewh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 134

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dr. Demian

 

General Comment

DO NOT change the U.S. State Department rules regarding firearms exported from America.
DO NOT allow the U.S. Commerce Department to have control of exports.

Thank you.

Dr. Demian

WASHSTATEC020819
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 648 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-14mi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1135

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020820
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 649 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-lv3q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1136

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenny Stanley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020821
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 650 of 903

 

As of: November 29, 2018
Tracking No. 1k2-042s-m2qy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1137

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Anderson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

These weapons cause loss of life here at home in the US & we do not need to put them in the hands of
possible terrorists or others with an agenda against the US. So many groups around the world would
immediately use the weapons not for defense but for offense, to support causes the US does not support
& take innocent lives. Let's not make it easier for them to get their hands on our weapons!

WASHSTATEC020822
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 651 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-dunl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1138

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn McClure

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. As a nation, we have already exported so many firearms
to Mexico and Central America, that we are nuning their societies, making them more violent each day. I
know with our present administration and their focus on money-making for the US, to move this to the
Commerce Department would do this in so many other countries, as well. We must stop this harmful
practice!

WASHSTATEC020823
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 652 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942s-wa8q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1139

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Lindsay

 

General Comment

I oppose the proposed rule change that would switch the regulation of arms sales from the State
Department to the Commerce Department. The US serves as a model by utilizing the special resources of
the State Department to assure that arms exports are legal and dont result in international arms sales that
may support rogue operators and illegal or terrorist activities abroad. State Department regulation of
international arms sales helps assure that this unique type of commerce aligns with American foreign
policy. The Commerce Department lacks the expertise and resources needed to provide this same type of
oversight.

WASHSTATEC020824
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 653 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-9pkq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1140

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Boyne

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020825
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 654 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-qwwx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1141

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean King

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This change would

1. eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. remove licensing requirements for brokers, increasing the risk of trafficking.

3. remove the State Departments block on the 3D printing of firearms. The rule switch would effectively
enabling 3D printing of firearms in the U.S. and around the world.

Thank you.

WASHSTATEC020826
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 655 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-ea7v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1142

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: phillip pierce

 

General Comment

WASHSTATEC020827
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 656 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-ufc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1143

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Setterberg

 

General Comment

Please do not move firearms registration/sales from the US State Department to the Commerce
Department. The State Department is much better equipped to handle this task.

WASHSTATEC020828
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 657 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-d74r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 144

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RedLion York

 

General Comment
Howdy,

Switching the responsibility for overseeing weapons sales from the State Dept to the Commerce Dept is a
bad idea for these reasons:

a) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

b) It would remove licensing requirements for brokers, increasing the nsk of trafficking.

¢) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The world is dangerous enough. We don't need this change.

WASHSTATEC020829
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 658 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-6jv1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1145

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Wellemeyer

 

General Comment

Moving handling of export licensing of weapons shipped overseas from the Department of State to the
Department of Commerce would flood the world with military type weapons. Organized crime and
terrorist would have almost unrestricted access to high firepower weaponry. Violence prone
dictatorships, and countries with few or no human rights protections could indiscriminately murder more
of their citizens. Congress would not be automatically informed of large firearms shipments that it may
have good reason to ban. Commerce doesn't have the staff or the training to carry out pre-license and
post-shipment inspections and submit the required reports. It would also remove licensing requirements
for brokers, increasing the possibility of trafficking, and it would remove the block on 3D printing of
firearms. In effect, this would allow anyone with a 3D printer to produce lethal weapons.

Firearms are deadly. They are used to kill people every day, around the world, in acts of political
violence, terrorism, organized crime and human rights violations. They must be subject to more controls,

not fewer.

I strenuously oppose the rule change that would switch regulation of firearms export from the
Department of State to the Department of Commerce.

WASHSTATEC020830
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 659 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-bg09
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 146

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. In my opinion, this is a bad decision that could have

implications affecting our national security, and should be rejected outright.

Thank you for your time,

WASHSTATEC020831
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 660 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-wa7i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1147

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jo Coscia

 

General Comment

I oppose the switch of regulation of firearm sales from the state department to the commerce department.

WASHSTATEC020832
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 661 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-lfen
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 148

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phillip Crider Jr

 

General Comment

This particular change could potentially create a threat to United States national security.

WASHSTATEC020833
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 662 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-lw09
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1149

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gerri Battistessa

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020834
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 663 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-h2wj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 150

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arlene Thomas

 

General Comment

Allowing arms sales outside of the US via the Commerce Dept. is much more of a threat to our national
security than small children at our borders. This change further endangers our country...as have so many
things proposed by this administration. Out of country arms sales should be regulated with legislative
oversight as is currently the case. Do NOT allow this rule change to go forward.

WASHSTATEC020835
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 664 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-2f43
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-L 151

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please do not transfer regulation of intenational arms sales to the Commerce department. The last thing
we need is more international weapons trade. You know many of the guns will end up in the wrong
hands and come back to bite us.

WASHSTATEC020836
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 665 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-3zuu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 152

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Peery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. To do otherwise endangers all human beings and leaves
the U.S. open to huge liability issues.

WASHSTATEC020837
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 666 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-jhyj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1153

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Bonnett

 

General Comment

I oppose this rule that would switch regulations from the US State Department to the Commerce
Department.

WASHSTATEC020838
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 667 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-5u9h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 154

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Schwinberg

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The U.S. Commerce Department is focused on
promoting American business, not on safeguarding the nation, which is the responsibility of the U.S.
State Department. This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

WASHSTATEC020839
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 668 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-taiw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1155

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Mach

 

General Comment

The handling of export licenses for gun sales needs to stay in the hands of the State Department. The
Commerce Department has no business dealing with this issue!

If we allow the NRAto manipulate these changes, the following issues arise:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please DO NOT allow these dangerous changes to be bought by a group that is not looking out for the
welfare of this country, nor the world!

Thank you.

WASHSTATEC020840
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 669 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9421-l9sp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1 156

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Peery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. To do otherwise endangers all human beings and leaves
the U.S. open to huge liability issues.

WASHSTATEC020841
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 670 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-1n64
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 157

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Harrison

 

General Comment

I oppose this rule change. This transfer of authority from State to Commerce would open new floodgates
for arms sales internationally, with serious implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020842
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 671 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-hgig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1158

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wallis Anonymous

 

General Comment

We are responsible for so much terrorism around the world because of weapons. Turn off the spigots of
naurder, kidnapping, from Central America, and the world. Bad legislation, which will increase terrorism
for all good people of Earth.

WASHSTATEC020843
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 672 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-cilx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 159

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gale Green

 

General Comment

Please do not put the sales of guns in the hands of the U.S. Dept. of Commerce. It is far too big of a
responsibility for the people there to be expected to make life and death decisions on the fate of
dangerous weapons.

In reality, the responsibility of a governing body is much more in line with reining in the rampant gun
industry that threatens the lives of men, women and children everywhere. There needs to be sober
thought and discussion before ever risking the lives of many who encounter the dangerous side of
weapon proliferation. God be with you.

WASHSTATEC020844
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 673 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-sns0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1160

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Magne

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. A move like this will make the world much more
dangerous. Switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

* It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

* It would remove licensing requirements for brokers, increasing the risk of trafficking.

* It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms should be subject to more controls, not less!

WASHSTATEC020845
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 674 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-loug
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1161

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arturo Urista

 

General Comment

IT OPPOSE the rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Presently, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as Turkey and the Philippines.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far less hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

-It would eliminate the State Departments Blue Lantern program (in place since 1940), which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

WASHSTATEC020846
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 675 of 903

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Again, | oppose the rule change because of all the dangers posed; it would make it easier for US. gun
manufacturers to export firearms.

Keep America, our country and our world a safer place!

Thank you.

WASHSTATEC020847
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 676 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-bw8i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1162

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Stofsky

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The world does not need any more American guns!

WASHSTATEC020848
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 677 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-992w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1163

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020849
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 678 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-6709
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1164

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: anonymous anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020850
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 679 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-Iple
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1165

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Ichioka

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020851
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 680 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-soza
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1166

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mo Kafka
Organization: 262-B Bradford St.

 

General Comment

Thank you for considering this important concern. Currently, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

It is essential that this rule not be changed as it will not benefit national security or international relations
and it will make the world a more dangerous place.

WASHSTATEC020852
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 681 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-rlin
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1167

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Onishea Aguilera

 

General Comment

I myself love guns but I do not support these weak gun laws and I never will support the crooked NRA!!!

WASHSTATEC020853
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 682 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-g4vl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1168

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sean Kelly

 

General Comment

I strongly oppose shifting firearms oversight from the State Department to the Commerce Department.
Streamlining and encouraging the sale of firearms, and reducing inspections and enforcement, is solidly
AGAINST the interests of the U.S.:

Internationally, high firearm availability correlates strongly with high firearm violence and fatalities.
Making firearms more available WITHIN the US. by putting less scrutiny on shipments is the
OPPOSITE of what we need to doin a climate of increasing criminal shooting acts.

Many of the most pressing international crises, from conflict in the middle east to the migration crisis
from Central America, are fueled by violence utilizing American-made weapons. By making it easier to
get American firearms abroad, we are only jeopardizing our OWN national interests.

While it is ultimately impossible to outright prevent individuals from acquiring information to design
and/or manufacture firearms and components via 3D printing techniques, it is senseless to remove
existing barriers to doing so. More firearms of questionable quality in the hands of more people with
questionable training is an absolute recipe for disaster.

WASHSTATEC020854
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 683 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-yps2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1169

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Always

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020855
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 684 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-83df
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1170

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Bernard

 

General Comment

T urge prevention of this rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. Guns are of killing people, and this is a national
security issue, and not just some trade issue.

WASHSTATEC020856
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 685 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-qxx5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1171

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Shook

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020857
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 686 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-erj4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1172

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Pasternack

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020858
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 687 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-x60b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1173

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pete Wilson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. Firearms are dangerous. They are used to kill people every day around the world in acts of
organized crime, political violence, terrorism, and hurnan rights violations. They should be subject to
more controls, not less!

WASHSTATEC020859
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 688 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-9yri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1174

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Gunderson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020860
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 689 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-t4on
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1175

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Max Nupen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020861
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 690 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-k0d3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1176

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Lemmon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It seems IRRESPONSIBLE to hand over such a sensitive
matter to our national security to a body focused on commerce.

WASHSTATEC020862
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 691 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-jtzd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1177

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Cervene

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020863
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 692 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-qge3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1178

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the change of regulation of firearms exports from the State Department to the Commerce
Department. | feel this would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are not a mere commodity and need the oversight of the State Department as they are a national
security concern.

WASHSTATEC020864
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 693 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-o7nf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1179

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Bissell

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1.) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.

2.) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3.) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020865
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 694 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9421-/9og
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1180

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Maicolm

 

General Comment

Great idea. Let's sell our enemies the weapons they need to use against us. As long as someone is making
money, it should be OK (?) Are you out of your goddamned minds?

This is a legitimate question.

John L. Malcolm

WASHSTATEC020866
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 695 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-6usb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1181

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Diehl

 

General Comment

Firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress

can block sales of large batches of firearms to foreign countries. With the rule change, Congress would
no longer be automatically

informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are

serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of

Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns

and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes

countries and causes mass

migration.

WASHSTATEC020867
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 696 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-p4or
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1182

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ron Unger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This is a blatant attempt to hide weapons sales from public oversight and to bypass existing controls over
weapons exports which benefit no one on earth except the owners of the weapons manufacturing
companies.

This rule change is not in the best interest of the people inside or outside of America and should not be
approved.

We need less proliferation of weapons around the world, not more. This proposed rule change will result

in more death and destruction and physical and psychological damage with no benefit to anyone except a
few who will profit handily from the increased sales.

WASHSTATEC020868
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 697 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-ddqy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1183

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjorie Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020869
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 698 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-ev8d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1184

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colleen McGlone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020870
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 699 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-o3u0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1185

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose changing the regulation of firearms exports from the State Department to the Commerce
Department. That change would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration, making the world a far
more dangerous place. The Commerce Department is not equipped to manage the global security issues
that the rule change would cause.

WASHSTATEC020871
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 700 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-lbpx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1186

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Mobley

 

General Comment

WASHSTATEC020872
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 701 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-Limt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1187

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Walker

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

Please do not allow this to happen. BAD idea.
Wendy Walker

WASHSTATEC020873
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 702 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-kj83
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1188

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Montie Richards

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department

to the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally,

with serious implications for national security. Weapons could be sold even to countries where there are
serious

human rights concerns, such as the Philippines and Turkey, and | understand Congress would no longer
be automatically

notified so it could stop such sales. Firearms traffickers, organized crime, terrorist organizations, and
other violent and

dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

WASHSTATEC020874
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 703 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-bddb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1189

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ELLIOT PLINER

 

General Comment

T OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS
EXPORT FROM THE U.S. STATE DEPARTMENT TO THE U.S. COMMERCE DEPARTMENT.

THE COMMERCE DEPARTMENT DOES NOT HAVE THE RESOURCES TO ADEQUATELY
ENFORCE EXPORT CONTROLS.

WASHSTATEC020875
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 704 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-zmw9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1190

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC020876
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 705 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-bs21
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1191

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matthew Boguske

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020877
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 706 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-hpba
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1192

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katy Paynich

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department because switching the regulation of firearms exports from
the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

WASHSTATEC020878
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 707 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-awugq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1193

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Justin Mebane

 

General Comment

This rule change will transfer regulation of foreign arms from the State Department to the Commerce
Department - which does not have the resources necessary to keep track of these sales. This would be a
major threat to our national security and fuel instability in other countries - increasing migration to the
US. This rule needs to be rejected immediately.

WASHSTATEC020879
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 708 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942t-cOhb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1194

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Olesvary

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Military equipment could very well end up in the hands
of people we'd rather not have them.

WASHSTATEC020880
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 709 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-kene
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1195

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Miriam Dunbar

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC020881
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 710 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-99es
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1196

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Craig Emerick

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and

why Congress can block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no

longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to

countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of

Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American

guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes

mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of tratficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense

WASHSTATEC020882
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 711 of 903

Distributed founder Cody

Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating

arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to

produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U.S. and

around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence,

terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020883
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 712 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-001r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1197

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elliot Ross

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020884
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 713 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-yy53
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1198

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donia Connell

 

General Comment

The NRA only cares about making a buck. This switch could and most likely would benefit terrorist
groups being funded by corrupt countries.

If the NRA gets their wish, all the countries weve unjustifiably attacked, who with good cause now hate
us are certain to have top of the line weapons to kill us with.

WASHSTATEC020885
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 714 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-63me
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1199

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Heisler

 

General Comment

Arms sales need to be even more restricted and regulated, not less. US arms sales are contributing to
massive terrorism and human rights abuse because of our loose oversight.

.The American people are sick of the control the NRA has over the legislators who swore to protect and

uphold the will of the American people. The NRA is and operates as a criminal syndicate with the
republican party as it's paid agent in congress.

WASHSTATEC020886
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 715 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-mm3 |
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1200

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Wasserman

 

General Comment

Please do not change the rules about allowing guns into this country. Do not bow to the NRA, You
Republicans have done enough of that . | guess you enjoy people getting killed in this country/ another
way you are ruining it/only making your pockets great |!Shame Shame on Republicans!! History will tell
what you have done to this country to ruin it. Linda W RN MN

WASHSTATEC020887
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 716 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-rrhh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1201

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: robert moeller

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

1 OPPOSE THIS PROPOSED CHANGE.

WASHSTATEC020888
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 717 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-34ro
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1202

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: S Phillips

 

General Comment

Guns are danger and kill humans. They should not be exported to other countries and risk being obtained
illegally through the black market for terrorists and others to obtain them. The safety of humanity is more
important than financial gain.

Please do not allow a change in these rules.

WASHSTATEC020889
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 718 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-u3db
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1203

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Lapetino

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020890
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 719 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-eqjp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1204

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Hall

 

General Comment

I strongly OPPOSE changing the classification of selling firearms to foreign countries that would switch
such sales from the US State Dept. to the US Commerce Dept.

Selling weapons to other countries is not selling a commodity, like wheat; it is selling lethality
and this needs the continued oversight of the State Dept.

WASHSTATEC020891
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 720 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-huz4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1205

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020892
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 721 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-7zlv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1206

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Ryland-Anderson

 

General Comment

I oppose any regulation change Regarding the administration of export of guns change over to the
Commerce Department. This is definitely something that needs to be under the State department. This is
a crucial matter regarding foreign affairs. This is not a commercial matter. To keep our country safe from
terrorism and organized crime our state department has always been and should continue to be the correct
governing body to regulate export and overseeing a gun sales.

WASHSTATEC020893
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 722 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-bc97
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1207

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Morgan-Hickey

 

General Comment

Stop the promotion of guns in the United States or around the worid-

WASHSTATEC020894
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 723 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-8y2x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1208

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrew Reegen

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Keep the State Department in control of the regulation of firearm’s exports.

Thank you

Andrew Reegen

WASHSTATEC020895
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 724 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-widr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1209

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shoshana Katz

 

General Comment

I understand that it is proposed to move the sale of assault rifles from the state department to the
commerce department. If this is allowed to go through we will probably wind up supplying the world,
especially all the wild crazies out there with the very best American arms. What happens when we have
to send American soldiers to various parts of the world to rein in the crazies. Something is really wrong
here.

WASHSTATEC020896
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 725 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-d5bn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1210

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Peters

 

General Comment

Tam greatly concerned about the proposed transfer of firearms sales to the Department of Commerce.
More than ever before in the history of this nation, firearms are being sold and bought for military
purposes, and used by repressive governments and paramilitary groups against their own citizens, not
only dissidents but also residents of regions whose resources are being sold off to outside corporations.
Gang-like power is proliferating. [tis essential that firearms sales be regulated by the State Department,
which is concerned about our international relations and the opinion held about the United States in other
parts of the world. My own safety as a citizen depends on an improvement in our behavior as a nation.

WASHSTATEC020897
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 726 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-qmle
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1211

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anneliese Schultz

 

General Comment

I oppose any rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I believe this would be an extremely dangerous, causing
arms sales to vastly increase internationally, with serious implications for our national security.

If this change were made, firearms exports to oppressive regimes would be facilitated, safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons
would be removed, and the violence that destabilizes countries and causes mass migration would be
fueled!

Please oppose this terrible proposal, and help keep our country safe.

WASHSTATEC020898
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 727 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-chgl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1212

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Theodore Voth

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020899
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 728 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-2ihv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1213

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janice Wilfing

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration. The
Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition. Firearms are dangerous. They are used to kill
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. They should be subject to more controls, not less!

WASHSTATEC020900
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 729 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-9n69
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1214

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lesli Clements

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020901
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 730 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-3vmq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1215

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Fischer

 

General Comment

itis INSANE to sell guns to everyone and not expect them to be turned on us! Please do NOT loosen the
rules for firearms export, just to allow for greedy Corporate Profit.

Right now, firearms exports are classified as military (as they should be). This is why they are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to
foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020902
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 731 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-08r0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1216

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alex Escott

 

General Comment

Hii am a Gun owner and | oppose this rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. thankyou for reading

WASHSTATEC020903
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 732 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942u-xnlw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1217

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauren Schiffman

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! I oppose the proposed changes.

WASHSTATEC020904
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 733 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-q48g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1218

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Winholtz

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights

concerns, such as the Philippines and Turkey.

But this is not just dangerous for people in other countries: weapons made here can be used against us by
outsiders.

What are you thinking!

WASHSTATEC020905
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 734 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-1920
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1219

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Stout

 

General Comment

I do not want the handling of export licenses of semiautomatic assault rifles and other powerful military
style firearms moved from the U.S. State Department to the U.S. Commerce Department. Regardless of
how profitable the sales of more US made weapons would be to our firearms manufacturers, producing
and selling more weapons to more nations of our violent planet would ultimately undermine US safety
and security. Criminals and terrorists would use these additional weapons to prey upon Americans and
our friends abroad and in our own country. There are already too many weapons loose in the world
already. lam a retired US Army combat veteran, and I served to protect my country and our allies and
friends, not to promote the profits of GREEDY multi-national corporations. Furthermore, our arms
industry should be completely nationalized in order to produce necessary weapons and military
equipment for our forces and those of our allies at lower cost and remove the profit motive for selling
weapons of war.

WASHSTATEC020906
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 735 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-sxx0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Haguewood

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020907
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 736 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-nxjr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Clay Woody

 

General Comment

The gun industry is not content, it seems, with unleashing death and maiming on US citizens; now they
want to export our violence--all in the name of greed.

WASHSTATEC020908
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 737 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-qila
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tiffany Freer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020909
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 738 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-3 lmy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1277

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Will Branch

 

General Comment

I oppose the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This change may be beneficial to American
business, but itis detrimental to American security.

WASHSTATEC020910
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 739 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-328h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Antonio Suico

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020911
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 740 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942vy-sllo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1225

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: C Lenihan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change the NRA is pushing for, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

In addition, the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020912
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 741 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-hld5
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-1 226

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Jeanne Graffin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military under the regulation of the State Department, and
Congress can block sales of large batches of firearms to foreign countries. With the proposed rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. It would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It would remove licensing requirements for brokers, increasing
the risk of trafficking. It would remove the State Departments block on the 3D printing of firearms. When
Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC020913
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 742 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-a6ev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Doreen Cameron

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020914
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 743 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-5imdj
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-1228

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: Harold Johnsen

 

General Comment

The CORRUPT and IDIOTIC proposal to switch the regulation of firearms exports from the State Department
to the Commerce Department would facilitate firearms exports to oppressive regimes; would remove safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons; and
would further fuel violence that destabilizes countries and causes mass migration.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the
CORRUPT and INCREDIBLY STUPID proposed rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

The CORRUPT and DANGEROUS proposal to switch the regulation of firearms exports from the State
Department to the Commerce Department would eliminate the State Departments Blue Lantern program, in
place since 1940, which carnes out hundreds of pre-license and post-shipment inspections and PUBLICLY
REPORTS on them.

The CORRUPT and DANGEROUS proposal would remove licensing requirements for brokers, increasing the
risk of trafficking. The CORRUPT and DANGEROUS proposal would remove the State Departments block on
the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how
to 3D print weapons, the State Department successfully charged him with violating arms export laws, since his
open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal
weapon. The CORRUPT and DANGEROUS proposal would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

The Pence and Trump Republican nation-robbing cabal is NOT TO BE TRUSTED! STOP this CORRUPT and
DANGEROUS proposal NOW!

WASHSTATEC020915
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 744 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-nidv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stella Kostopoulos

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020916
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 745 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-jyvv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1230

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Johns

 

General Comment

We oppose this deal with the NRA. The NRA has no right to do this. We will continue to speak out and
speak out we will. We demand answers right now. We demand the truth nght now. This is a very big deal
now. This is a very serious matter and issue nght now. How does this make it safe? It does not make it
safe. This will not go away anytime soon. Gun control has been a huge issue right now. The NRA has
their hands in things they shouldn't have in. We don't have a safe America anymore. Our children don't
feel safe in School anymore. How does this make it right? It does not make it right. We are here to make
sure that our schools are safe. We are here to make sure that we feel safe outside of our homes whether it
would be in parking lots, malls, movie theaters, churchs, walking, parks and play grounds. We need to
make sure that everyday people don't have to fear for their lives anymore. Criminals and guns do not
mix. Keep the guns off the streets. Guns are not toys. Guns are dangerous. Whatever happened to safety
first? Whatever happened to respect and common sense? Whatever happened to morals and values? To
many innocent lives have been taken already. Families of the victims are upset, angry and frustrated on
how the NRA is truly acting. We are all upset on how the NRA is acting these days. It is truly unfair to
us. Itis unfair to the families that lost loved ones. We will keep making noise until things change for the
better. Whatever happened to the gun laws? The laws that we have now don't even work anymore. We
are looking out for the families that lost loved ones. No one else seems to care anymore! Why is that? We
are very disappointed in our government and lawmakers. We don't want to see anymore innocent people
killed. Is this to much to ask? Think is the children and the schools!

WASHSTATEC020917
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 746 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-rw5g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1231

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward LeBlanc

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

L oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020918
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 747 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-brdf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1232

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nola Hansen

 

General Comment

I am opposed to the rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business).[ 1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security!

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

WASHSTATEC020919
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 748 of 903

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the

Firearms are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less! We need to
make the world a safer place. | am opposed to this rule change. Please dont do it. Our safety is more
important than gun makers making more money.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

WASHSTATEC020920
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 749 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-lufy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1233

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dave Kisor

 

General Comment

Safety is not what the NRA and the gun industry are concerned with. It's sales. They don't care who
shoots who, they only see their profit margin going through the roof. The only problem is there are
already too many guns out there already. The only positive here is American weapons tend to jam more
often than European and Asian weapons, so the American profit margin probably won't be as high as
they would like. To that end, the American manufacturers will undoubtedly whine like babies about
unfair competition. American manufacturers don't focus on efficiency, but rather mega sales; whereas,
European and Asian manufacturers strive for efficiency. During WW2, the Luftwaffe had Rhinemetal
design and build a 30MM cannon for their fighters that could take down a bomber with 5 to 7 rounds
outside of the range of our 50 calibers and they did it. Bomber crews called it the Jackhammer and it
terrified them. A Soviet Sergeant named Kalishnakov acquired a German machine gun on the Eastern
front and made some modifications. It was used in the early part of the Korean Conflict and the Army
wasn't concerned. After Shenyang got it and put a sealed receiver group in it, our Armed Forces became
very concerned over this new weapon, that was to become the most widely used a popular weapon in the
world today, the AK-47. Don't expect American weapons to replace that anytime soon.

WASHSTATEC020921
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 750 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-ginc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1234

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alan McKnight

 

General Comment

I strongly oppose the rule change that would move control of export licenses for firearms from the State
Department to the Commerce Department. The Commerce Department is not equipped to prevent the
sale of firearms to foreign countries where violence and crime and military conflict are rife.
Semiautomatic assault weapons and other powerful firearms can destabilize these foreign regions and
cause populations to flee across borders to save their lives. The State Department knows where arms
should not be exported to, and it is responsible for protecting Americans from the impacts violence
elsewhere, including organized crime, civil unrest and terrorism. The Commerce Department, on the
other hand, is focused on promoting businesses, has little incentive to block sales, and lacks the staff to
track hotspots where exporting firearms could be harmful and dangerous to our interests.

WASHSTATEC020922
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 751 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-xp3p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1235

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary McLaughlin Sta. Maria

 

General Comment

I oppose switching control of firearms from the State to the Commerce dept. Be ashamed if money is
worth that to you.

WASHSTATEC020923
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 752 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942v-j8b2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1236

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Sparks

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020924
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 753 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-3wx6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1237

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gloria Morrison
Organization: TMPA

 

General Comment

shame

WASHSTATEC020925
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 754 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-jt4o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1238

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Baker

 

General Comment

Iam appalled at the idea of removing regulation of firearms exports, which would be the practical effect
of having the Commerce Department "regulate" firearms sales. This opens the door to gun purchases by
terrorists and repressive regimes, with no congressional oversight. Selling weapons to terrorists is a dumb
way for gun manufacturers to make a buck, but obviously that's all they care about.

WASHSTATEC020926
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 755 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-rluj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1239

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Vanderborg

 

General Comment

Do not move the export licensing of assault weapons to Commerce. This is a military threat, not a regular
business transaction.

WASHSTATEC020927
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 756 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-riom
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1240

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: emilia novo

 

General Comment

Dear sirs:

I am appalled by the proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the
Commerce Department. This basically means that a set of controls to guarantee that American weapons
would not end up in terrorists hands will disappear. This change would facilitate firearms exports to
oppressive regimes, remove safeguards that help organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration. It
would remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the
State Departments block on the 3D printing of firearms. Think of a world where any terrorist bent on
destroying the USA was easy access to American weapons. Is this the world you want to create?

WASHSTATEC020928
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 757 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-sys7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1241

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Quinet

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. Moving the handling of
export licenses of semiautomatic assault weapons and other powerful firearms from the US. State
Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business) is the NRAs wildest dream and regular citizens worst nightmare.

WASHSTATEC020929
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 758 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-uiex
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1242

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie LAUENSTEIN

 

General Comment

I oppose this proposed rule for the following reasons:

Once the State Departments Blue Lantern program would be eliminated, the pre-license and post-
shipment inspections and publicly reports we desparately need to be informed of, would also be gone.
Removing licensing requirements for brokers bears a great risk of increasing trafficking

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The USA has more firearms than people. What for?

WASHSTATEC020930
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 759 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-auer
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1243

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Friedland
Organization: none

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020931
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 760 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-xocv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1244

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Art Hanson

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less.

WASHSTATEC020932
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 761 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-40c7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1245

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Benson

 

General Comment

I strenuously oppose this proposed rule change

WASHSTATEC020933
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 762 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-bbx7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1246

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Timothy Beitel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020934
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 763 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-zmnu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1247

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: pegey varnado

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. As a lifelong teacher, I know that we need more
STRINGENT gun safety measures. A ploy to make it easier to sell guns and automatic weapons in
particular is grotesque in light of the shootings that occur every few days in this country with ridiculously
ineffective regulations on guns. How many more people have to die by guntire to make the regulations
tighter not more lax. Please show sorne courage and integrity and do not put arms regulations in the
hands of the very businesses who profit from gun sales. My question is who thinks this is a good idea,
who will profit from it, and why can't we get common sense gun laws in place before the next group of
students, workers, first graders, movie goers, people walking down the streets of our nation are
slaughtered with guns that have no place in civilian hands?

WASHSTATEC020935
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 764 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-6n7j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1248

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Natasha Hopkins

 

General Comment

As a constituent concerned with both the security of our nation and the epidemic of gun violence
plaguing America, | oppose this rule change that would switch the regulations of firearms export from
the US. State Department to the U.S. Commerce Department for the following reasons:

Firearms exports, at present, are classified as military hence the reason they are under the regulation of
the State Department; and the reason Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

In order to ensure the security of our nation and to minimize gun-related tragedies, | urge the U.S.

Department of State to abandon the proposed International Traffic in Arms Regulations: U.S. Munitions
List Categories I, , and U1 rule.

WASHSTATEC020936
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 765 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-3cym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1249

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marie L

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Changing the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countnes and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020937
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 766 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-gedq3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1250

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pierre L

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Changing the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020938
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 767 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-lusr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1251

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lena H

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Changing the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020939
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 768 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-apc2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1252

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Changing the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020940
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 769 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-ulhe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1253

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Trump wants to make it easier to export guns. Guns are dangerous; they kill people. There should be
more controls, not less.

Therefore, I oppose this rule change that would switch the regulation of firearms export from the US
State Department to the US Commerce Department.

The US Commerce Department is ill-equipped to handle the responsibility & the huge process.

WASHSTATEC020941
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 770 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-y7o7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1254

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donald Goldhamer

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Firearms are not mere commodities and the Commerce Department is unequipped to properly control
their movement.

WASHSTATEC020942
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 771 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942w-3lme
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1255

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Schroder

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! I oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC020943
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 772 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-d6ck
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1256

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jim Weaver

 

General Comment

We need to limit the spread of weapons of war beyond our borders. This is a national security issue.
Corporations seeking to profit from the sale of arms overseas are placing their profits before the
American people. This is a clear threat to Americans everywhere.

WASHSTATEC020944
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 773 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-vamq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1257

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: J.T. Smith

 

General Comment

Reality check: Firearms are dangerous. They are used to kill people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. They should be subject to far
more controls, not less!

WASHSTATEC020945
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 774 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-v2ie
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1258

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Minster, SSJ

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020946
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 775 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-v370
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1259

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Mastro

 

General Comment

I oppose the rule change that would allow the Dept. of Commerce to regulate arms shipments.

WASHSTATEC020947
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 776 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-boy]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1260

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please keep the regulations on firearms strict and for the safety of citizens. As a matter of fact please
tighten up loopholes. Moving the management of guns to another dept. focused on business is a bad
move.

Where is the care and concern for citizen's rights, the nght to feel safe in school, the right for those who
have been physically threatened to be safe?

Let's get real and keep any regulations in place and increase safeguards where they are needed. For
instance longer wait times for purchase while a thorough check is done. Stronger actions in response to
online or other kinds of threats made regarding shooting. Let's protect our citizens!

Thanks for listening, Mindy

WASHSTATEC020948
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 777 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-kich
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1261

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Cooper

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020949
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 778 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-jsi4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1262

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Dinowitz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer does almost nothing for the citizen while
creating opportunity for industrial profit for the firearms industry and NRA. It also removes
Congressional ability to oversee and help regulate fire arms sales.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not have
the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have
staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

This rule change must be opposed and defeated for the safety of all people both in the US and the worid.

WASHSTATEC020950
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 779 of 903

 

As of: November 29, 2018
Tracking No. 1k2-042x-ox0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1263

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Asbed

 

General Comment

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020951
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 780 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-jf0c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1264

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lee Michelsen

 

General Comment

Tam very concerned with proposed legislation to change the control of exporting firearms from the State
Department to the Commerce Department. Some of the deleterious effects would be:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the glob

Most Sincerely

WASHSTATEC020952
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 781 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-clel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1265

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marie Pabianova

 

General Comment

I object to the latest proposal regarding firearms production and export!

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020953
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 782 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-phaz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1266

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth McCarney

 

General Comment

Tam opposed to changing the way gun sales are regulated . | don't believe the dept .of commerce should
be in chat get of selling military weapons throughout the world. I want congress and the American people
to be aware of who's buying weapons from us and for what purposes.

WASHSTATEC020954
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 783 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942x-sp4f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1267

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jose Greco

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020955
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 784 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-4yox
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1268

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Tyndall

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020956
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 785 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-fhkz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1269

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tara Poelzing

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The State Department focuses on safeguarding our nation while the Commerce Department focuses
primarily on promoting business.

In the case of firearms, safety should come first and foremost. The potential to move more weapons in
the hands of additional dangerous people and regimes must be considered and immediately addressed.
This is the first and easiest step to avoid that situation. Oppose the rule change!

WASHSTATEC020957
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 786 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-a25)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1270

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carios Cunha

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. It is clear that one of the reasons Mexico is having so
many problems is because of the outflow of American firearms to the country. This rule change will
facilitate the process in Mexico and other countries leading to more crime and more immigrants fleeing
to the US:.

WASHSTATEC020958
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 787 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-kj4p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1271

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paula Sjunneson

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020959
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 788 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-q88q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1272

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wend: Smith

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020960
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 789 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-vjd3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1273

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: E Resnik

 

General Comment

Keep gun sales under the Department of State for the safety of all Anericans

WASHSTATEC020961
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 790 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-xl9k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1274

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gavi Stevens

 

General Comment

So now the NRA is trying to dictate foreign policy for our government and what to sell overseas. That is
just how arrogant they are and how much they think they control this administration and Congress. This
overreach by an organization that has grown into one that tries to control governments from the local to
the national has to be stopped before they become the puppet master of our country. We can't allow an
organization whose sole purpose is to put lethal weapons into the hands of as many people as possible to
dictate police to our leaders. Allowing increased exporting of assault weapons overseas just means that
more insurgents will be using those weapons against us, our military forces and our allies forces, causing
that many more deaths and injuries. Is that what you want to be known for? Allowing those young men
to die or be wounded unnecessarily just to benefit one organization's lust for power? I can only hope not.

WASHSTATEC020962
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 791 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-Sitt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1275

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Martin-Haynor

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020963
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 792 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-pcfe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1276

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Kuck

 

General Comment

I strongly oppose this rule that will transfer the sale of arms from the State Department to the Commerce
Department. Having lived in the Caribbean for 23 years, I see how the sale of illegal arms has created
instability in these countries. If they can buy more legally, we will have created the violent situations that
are causing the flow of immigrants to our country. If they cannot come to us, where will the victims of
this violence go?

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

The State Department must continue to oversee the sale of arms, and not remove the restrictions above.

Thank you. Mary Kuck

WASHSTATEC020964
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 793 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-8vue
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1277

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lucy Paschke

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020965
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 794 of 903

 

As of: November 29, 2018

hel | RY Tracking No. 1k2-942y-utp5

Comments Due: July 09, 2018

   

UBLIC SUB

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046- 1278

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA is trying to pull another fast one, and we need all engaged and committed gun safety advocates to take the
time to read through the details of this alert and take action!

The NRA and gun manutacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department Gocused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).]1] This
transfer of authority would open new floodgates for arms sales internationally, with serious unplications for our
national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im the
name of national security, even to countries where there are scrious human nights concerns, such as the Philippines
and Turkey. [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countrics and causes mass migration.[4|

Here are more details on how the rule change would make the world a far more dangerous place:

lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe. [7]

WASHSTATEC020966
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 795 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-In3h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1279

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah McKee

 

General Comment

Sales of armaments are special. The only purpose of armaments is to kill people. At least, with State in
charge of OKing arms sales abroad, it can nix sales to countries and people likely to kill the wrong
people with them. This is in part because State knows who they are. So it has at least a tenuous ability to
control arms sales likely to contribute to world destabilization.

Commerce has none of this capacity. It is concerned with profits to American companies, I believe. Well,

sales of armaments are profitable -- to the armaments corporations. They of course are far less profitable
to the resulting foreign dead.

WASHSTATEC020967
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 796 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-gd80
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1280

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The proposed rule change would make the world a far more dangerous place. It would eliminate the State
Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. It would remove licensing requirements for
brokers, increasing the risk of trafficking. It would remove the State Departments block on the 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how
to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

WASHSTATEC020968
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 797 of 903

 

As of: November 29, 2018

hel | RY Tracking No. 1k2-942y-hu6s

Comments Due: July 09, 2018

   

UBLIC SUB

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046- 128]

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA is trying to pull another fast one, and we need all engaged and committed gun safety advocates to take the
time to read through the details of this alert and take action!

The NRA and gun manutacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department Gocused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).]1] This
transfer of authority would open new floodgates for arms sales internationally, with serious unplications for our
national security.

: Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im the
name of national security, even to countries where there are scrious human nights concerns, such as the Philippines
and Turkey. [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countrics and causes mass migration.[4|

Here are more details on how the rule change would make the world a far more dangerous place:

lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe. [7]

WASHSTATEC020969
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 798 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-q26h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1282

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Heatherly

 

General Comment

You want more unregulated weapons to kill men, women and children. You want more unregulated
weapons to cause death and destruction? You more more unregulated weapons to destabilize the world?
You want more unregulated weapons to make it harder for everyone and encourage terrorism?

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020970
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 799 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-95ef
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1283

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Boehler

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020971
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 800 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-evkk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1284

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M Hewitt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Do not cave in to gun advocates. Stop the nonsensical
proliferation of weapons!

WASHSTATEC020972
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 801 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-7cfs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1285

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Loftin

 

General Comment

SO JUST WHO ARE YOU WORKING FOR THE PEOPLE OF AMERICA OR THE GREEDY NRA
A KNOWN DOMESTIC TERRORIST GROUP WHO CONTINUES TO BRIBE OFFICIALS!!!!
PROVE THAT YOU ACTUALLY HAVE ETHICS, MORALS AND SCRUPLES AND STOP THE
SALES OF THE MACHINES OF WAR, DEATH AND DESTRUCTIONIH!!

WASHSTATEC020973
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 802 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-7kuf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1286

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sally Archibald

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC020974
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 803 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-ytt0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1287

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jno Hunt

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020975
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 804 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-vwit
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1288

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A Davis

 

General Comment

I absolutely 100% oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department

WASHSTATEC020976
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 805 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-y7rv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1289

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Hess

 

General Comment

I oppose changing gun trafficking from the State Department to the Commerce Department

WASHSTATEC020977
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 806 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-8qps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1290

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I support having the State Department continued control of weapons accountability to foriegn countries.

WASHSTATEC020978
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 807 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-ghej
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1291

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Spring

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020979
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 808 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-fha9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1292

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith Dodson

 

General Comment

As a parent and taxpayer, I strongly oppose switching the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC020980
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 809 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-8472
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1293

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tracy Burroughs

 

General Comment

Tam completely opposed to moving control of firearms sake from the Department of State to the
Commerce Department. Supplying arms as a purely financial move is to place all decisions in the
position of being about making money instead of where it belongs - as a national security risk. This is a
terrible idea!

WASHSTATEC020981
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 810 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-o7pg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1294

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Esther Allman

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020982
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 811 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-grne
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1295

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Felicia Bruce

 

General Comment

Switching firearms sales from DOS to Commerce is a bad idea . It compromises our national security! Of
course the DOS should be aware of gun sales! Selling arms is an act of military concern, not trade!
Gangs, terrorists and other nefarious organizations profit from the sale of firearms. To treat it as trade is
absurd.

Clearly T oppose this change as any patriot should.

WASHSTATEC020983
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 812 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-aifs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1296

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandy Irving

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This will hurt our national security.

WASHSTATEC020984
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 813 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-42hd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1297

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Holt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020985
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 814 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-9h1]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1298

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beverly Conway

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! I oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC020986
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 815 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-3qbu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1299

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I had been under the impression that this administration was against foreign terrorists and foreign
criminals who could hurt American citizens. Deregulating weapons sales to foreign buyers makes
America less safe.

Part of the mess in Afghanistan was because they had weapons we sold them when we were trying ta
take out the USSR. Then voila, Taliban!

Because we have legal gun ownership in this country, we have a very active market for guns and
American-made weaponry is very high quality. Do we really want it to be easy for those weapons to get
in the hands of the next Osama bin Laden?

Oh, Isee. Obama killed bin Laden, therefore bin Laden must not have been that bad, and we should
encourage more terrorists to continue erasing Obama's legacy. Because MAGA means Make America
Vulnerable Again, nght?

WASHSTATEC020987
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 816 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942y-pqtq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1300

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020988
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 817 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-m0v7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1301

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjorie Girth

 

General Comment

I oppose this proposed rule, which would change the management of this program from the Department
of State to the Department of Commerce.

WASHSTATEC020989
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 818 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-21fx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1302

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charity Perry

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020990
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 819 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-¢5d5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1303

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Keith Kinder

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020991
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 820 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-l0ah
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1304

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ron Kardos

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC020992
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 821 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-sw0a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1305

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Dipboye

 

General Comment

Tam extremely. extremely opposed to moving oversight of export of weapons from the State Department
to the Commerce Department. Given the situation in our own country and the situation in Mexico and
Central American countries due to lax regulation on firearms in our country, this is exactly the wrong
move in that it would enable the acceleration of gun violence. I strongly urge you to resist this move. We
are at a time when more effective regulation on firearms is critical. We are not at a point where making
more money on guns could possibly be beneficial to anyone other than the manufacturers. Please resist
this change!

WASHSTATEC020993
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 822 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-uxfm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1306

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denis Graves

 

General Comment

Changing the oversight of gun sales from the State Deaprtment to the Commerce Department is a very
bad idea. It will mean more guns available to potential terrorists ete.

WASHSTATEC020994
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 823 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-1jc2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1307

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin O'Donnell
Organization: MomsRising org
Government Agency Type: Federal
Government Agency: USCIS

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020995
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 824 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-rkoa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1308

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less! Do not let the NRA run OUR government
for gun manufacturers profit.

WASHSTATEC020996
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 825 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427z-sszq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1309

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: LeeAnn Chastain

 

General Comment

I adamantly oppose switching the regulation and exportation of gun sales from the US Department of
State to the Department of Commerce. Arming the world with even more guns will only result in greater
societal disasters as the criminal elements become even more powerful and use these weapons to control
the law-abiding populations of the world.

We would be exporting the means for mass shootings and daily carnage that we have in this country,
merely so the NRA could become more powerful and gun manufacturers could reap more profit.

We must not make this change, for our protection here in the United States and for the good of the world.
Please oppose this change and carefully regulate any exportation of guns and ammunition.

Thank you.

WASHSTATEC020997
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 826 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-df03
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1310

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Miller

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020998
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 827 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-242a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1311

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Louise Backer

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security.

The rule change would make the world a far more dangerous place because:

1. It would eliminate the State Departments Blue Lantern program which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms and enable 3D printing of
firearms in the U.S. and around the globe.

Firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition.

We dont need more guns in the world or in the United States. We need more oversight to make sure the
wrong people dont obtain guns and ammunition.

Why are we helping the US gun industry [NRA] with this proposed change? They should not be the ones
to benefit at the incredible expense of innocent peoples safety.

This is morally wrong and unethical. Please do not make the mile change. Do not be beholden to the NRA

and the gun industry just because they want to fill their pockets with the profits from the sales. Think of
the innocent people who would be impacted adversely.

WASHSTATEC020999
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 828 of 903
Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021000
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 829 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-1vli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1312

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beryl Filton

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021001
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 830 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-p27f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1313

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Roeder

 

General Comment

I oppose moving the regulation of firearms exports from the State Department to the Commerce
Department. Doing so would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents such as organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration. This change is not in the
best interest of our people, or anyone's people.

One detail about the change: the removal of the ban on the 3D-printing of firearms is simply not
acceptable.

Please reject this change.

WASHSTATEC021002
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 831 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-mpws
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1314

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Miller

 

General Comment

This rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021003
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 832 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-lato
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1315

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vic Burton

 

General Comment

Please consider these points and not approve this rule change:

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021004
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 833 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-19)y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1316

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Liz Bornstein

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021005
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 834 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-jp7y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1317

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tennie Caldwell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US State
Department to the US Department of Commerce. Firearm exports are classified as military which is why
they are under the regulation of the US State Department so Congress can block large batches of firearms
to foreign countries. With the rule change Congress would no longer be automatically notified about
sizable weapons sales that it could stop in the name of national security, especially to countries like the
Philippines, Turkey, Syria, among others.

The Commerce Department does NOT have the resources to adeequately enforce export controls. Its
Bureau of Industry does not have staff everywhere which means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerout agents would face far fewer hurdles in
order to obtain large quantities of American guns and ammunition.

Changeing this rule would be a very dangerous and irresponsible change to make with regards to
weapons!

Sincerely,

Tenne L Caldwell

WASHSTATEC021006
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 835 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-q2rn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1318

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021007
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 836 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-ve9n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1319

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Beach

 

General Comment

Iam opposed to changing the oversight of international weapon sales from the State Department to the
Commerce Department.

WASHSTATEC021008
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 837 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-5nwf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1320

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alisa Schlacht

 

General Comment

Iam writing to implore you to prevent the rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. The United States should be a
beacon of light for freedom and justice in the world, not a global supplier of weapons to increase
brutality and human suffering. The U.S. Commerce Department should not be responsible for spreading
murderous weapons around the world, which will undoubtedly end up being used cruelly against
innocent people and likely against Americans as well.

WASHSTATEC021009
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 838 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-0367
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1321

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra A.

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC021010
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 839 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427z-fxej
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1322

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Rincon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021011
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 840 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-qs8p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1323

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Zimmerman

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021012
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 841 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-nsda
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1324

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Smedberg

 

General Comment

Tam writing to object to switching the regulation of firearms exports from the State Department to the
Commerce Department. This switch would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021013
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 842 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-476r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1325

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frederica Huxley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021014
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 843 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-u4pt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1326

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Creighton

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021015
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 844 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-6vym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1327

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Grove

 

General Comment

I strongly oppose the proposal to switch gun sails from the state department to the commerce department.
Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC021016
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 845 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-2m0f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1328

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John J Paulhus

 

General Comment

Foolish to change the regulation of firearms exports to Commerce. Don't do it.

WASHSTATECO021017
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 846 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-fp92
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1329

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Weltner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021018
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 847 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-zseq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1330

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terrie Stengel

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021019
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 848 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-lurk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1331

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021020
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 849 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-1g0)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1332

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms

exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist

organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

This would make the world a far more dangerous place:

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2.1t would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

Thanks much.

WASHSTATEC021021
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 850 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-m2ah
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1333

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Our family (from Ohio) opposes the proposed rule change to transfer firearms export regulations from
the State Department to the Commerce Department. This is unnecessary government fiddling, and
dangerous for America. Being driven by business interests Gncluding the NRA and those who profit from
arms sales), there is no reason for doing this that would be in the interest of the US or our security -- both
national and international. The Commerce Department 1s ill-equipped to handle arms exports, making the
US vulnerable to traffickers, criminals, and terrorists, and poorly or unregulated arms exportation could
also lead to instability elsewhere, eventually building negative backlash for our country. (We already see
the mass-migration problems formed partly from some of our foreign policies which now we can learn
from or anticipate -- this is such a case.) There is simply no reason to make this change (except for profit
for a small cadre of people), and many, many reasons not to do so that (which benefit the entire country).
In sum, this is reckless and unnecessary, and it would create cost to American taxpayers for infrastructure
changes that would be profligate and irresponsible.

WASHSTATEC021022
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 851 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-xrlv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1334

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judy Landress

 

General Comment

I strongly Oppose a rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce
Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place.

WASHSTATEC021023
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 852 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-h88n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1335

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021024
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 853 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-vz25
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1336

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Priscilla Drake

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021025
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 854 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-yj4i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1337

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Azzoto

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Guns don;t belong in the hands of just anyone.

WASHSTATEC021026
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 855 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-ahup
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1338

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Schulenberg

 

General Comment

Moving the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021027
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 856 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-kh4g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1339

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Cumming

 

General Comment

I oppose this rule change that would switch the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC021028
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 857 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-yxoo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1340

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laverne Marks

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021029
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 858 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-bi48
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1341

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marie Snavely

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021030
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 859 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-dpvw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1342

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lorraine Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Please, do not make it easier for guns to be put into the
hands of those who may want to do harm to any people.

WASHSTATEC021031
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 860 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-49)¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1343

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Logue

 

General Comment
I oppose the proposed rule change moving the regulation of gun exports from the Dept of State to The

Dept of Commerce. This is an issue directly affecting the safety of our country. The mechanism for this
regulation needs to remain under the State Department.

WASHSTATEC021032
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 861 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-nrau
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1344

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Kraus

 

General Comment

Keep dangerous assault weapons regulations where they are currently and nghtfully placed, in the State
Department. A rule change will increase drug trafficking!

WASHSTATEC021033
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 862 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-nip9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1345

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denise Kline

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The U.S. State Department must remain focused on
safeguarding our nation while the U.S. Commerce Department should continue promoting American
business. This proposed rule change will have profound impact on our national security as well as the
security of nations around the world as new avenues are opened for the worldwide sale of arms. We must
work to make our nation and the world safer. This proposed rule will only increase danger here and
around the world.

WASHSTATEC021034
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 863 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-twru
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1346

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Kussart

 

General Comment

I oppose this rule change that would move the regulation of the export of firearms from the State
Department to the Commerce Department. These weapons are military weapons and should remain that
way. This move would eliminate the State Department's inspection program and public reporting. It
would also remove licensing requirements for brokers which would very likely cause more trafficking,
and it would remove the State Department's block on 3D printing of firearms. Congress would also have
no oversight ability under this move. Therefore, the world would be less safe. I see this rule change as
benefiting gun manufacturers only--there is no other benefit to this change. Keep the regulations where
they belong--with the State Department.

WASHSTATEC021035
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 864 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-2aif
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1347

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Isom

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Thank you

WASHSTATEC021036
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 865 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-4lv1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1348

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Juanita Payton

 

General Comment

I oppose the proposed the rule change to move International Traffic in Arms Regulations, from U.S.
Department of State to the Commerce Department.

WASHSTATEC021037
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 866 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-79zu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1349

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Painter

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC021038
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 867 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-yr5m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1350

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Yost

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC021039
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 868 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-0414
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1351

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurel Brennan

 

General Comment

I am opposed to switching the safeguarding of firearms exports from the state department to the
commerce department. Firearms are dangerous. They are used to kill people every day around the world
in acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less!

WASHSTATEC021040
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 869 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-wm3u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1352

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Hersh-Heskes

 

General Comment

I oppose switching the regulation of firearms exports from the State Department to the Commerce
Department. It would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021041
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 870 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-9bdh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1353

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dwan Dorman

 

General Comment

I oppose the rule change to switch regulations of international arms sales from the U.S. State Department
to the U.S. Commerce Department. This would be dangerous on many levels.

WASHSTATEC021042
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 871 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-km89
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1354

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Biggane

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC021043
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 872 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-glua
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1355

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Baum

 

General Comment

I oppose the proposed rule change that would declassify firearms as military and move the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department. Firearms are
weapons, no matter how much organizations may want to call guns sport accessories , and are used to kill
people. Moving the regulation of firearms exports from the State Department to the Commerce
Department would make firearms exports to dangerous and autocratic regimes easier, remove safeguards
that help keep agents like organized crime and terrorist organizations from getting weapons, and further
fuel violence that destabilizes countries and causes mass migration. Firearms and weapons exports need
more controls and export licensing requirements, not less. Government should not sell out to dangerous
business interests that work against public safety interests. | Oppose this proposal.

WASHSTATEC021044
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 873 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-jhuf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1356

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DEANNA RICHARDSON

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021045
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 874 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-gul4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1357

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aaron Sterr

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021046
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 875 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-wkol
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1358

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Kermiet

 

General Comment

Moving the handling of export licenses of semiautomatic assault weapons and other firearms from the
U.S. State Department ( to the U.S. Commerce Department is a truly dumb idea. Right now, firearms
exports are classified as military. This is why they are under the regulation of the State Department, and
why Congress can block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

This appers to be a move by the gun manufacturers to sell more guns with less oversight. I'm strongly
opposed to this.

WASHSTATEC021047
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 876 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-dm2m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1359

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Johnston

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is a dangerous move that would put people who are
focused on profits rather than public safety in charge of regulating massively lethal weapons. American
arms could (and most likely would) end up in the hands of terrorists, oppressive governments, drug and
firearms traffickers, and other organized criminals, undermining national security and global stability.
Please dont let this happen.

WASHSTATEC021048
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 877 of 903

 

As of: November 29, 2018
U! | Tracking No. 1k2-942z-qs3t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-1 360

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Grady Warren

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).[1] This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even
to countries where there are serious human rights concerns, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fuel violence that destabilizes countries and causes mass migration

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking. [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021049
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 878 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-t5n4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1361

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Donisi-Fechan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021050
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 879 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-oa6h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1362

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victor Sytzko

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021051
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 880 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-2ha6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1363

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Kute

 

General Comment

Please keep the strongest regulations on gun sales to all countries.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021052
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 881 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-dsrt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1364

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frances Lorie

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021053
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 882 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-k9e6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1365

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexandra Pappano

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC021054
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 883 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-xwf9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1366

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy L Cowger

 

General Comment

The US of A already sells and permits the sale of far too many weapons without the wholesale marketing
opened by allowing the Commerce Department to ‘regulate’ the trafficking of arms. The very idea is
ludicrous!

WASHSTATEC021055
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 884 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427-3)2e¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1367

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julia Bumbaugh-Shah

 

General Comment

Right now, firearms exports are classified as military. These exports should stay under the regulation of
the State Department, so that Congress can block sales of large batches of firearms to foreign countries
with serious human rights concerns and be automatically informed about sizable weapons sales that it
could stop in the name of national security.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

WASHSTATEC021056
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 885 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-ik6i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1368

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katy Reddick

 

General Comment

I oppose any change of regulations that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security. These are military grade weapons and must be regulated as such.

WASHSTATEC021057
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 886 of 903

 

As of: November 29, 2018
Tracking No. 1k2-942z-bp9a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1369

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Weissman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Having such exports under the Commerce Department would remove many of the controls which limit
massive firearms sales overseas. It would allow 3-D printers to export patterns for firearms.

WASHSTATEC021058
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 887 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9427z-ese3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1370

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra whalen

 

General Comment

firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.

[2] With the rule change, Congress would no longer be automatically informed about sizable weapons

sales that it could stop in the name of national security. This is a dangerous precedence if the rule
changes.

WASHSTATEC021059
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 888 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-j8rx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1371

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: F Corr

 

General Comment

I believe the State Department should retain regulatory control over the export of munitions. Shifting
these munitions sales to Commerce Department oversight will result in these weapons getting into the
hands of terrorists.

WASHSTATEC021060
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 889 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-cwat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1372

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Kaufmann

 

General Comment

I oppose any rule that shifts regulation of munitions exports from the State Department to the Commerce
Department. This is a measure that jeopardizes national security for the benefit of munitions
manufacturers. There is no reason to do so, other than greed.

WASHSTATEC021061
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 890 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-6qtn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1373

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Scott

 

General Comment

Please do the right thing regarding guns for the safety of people everywhere. Keep control of the NRA
and DO NOT move them to the Department of Commerce.

Thank you,

Linda Scott

WASHSTATEC021062
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 891 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-405k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1374

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: GEORGE RODGERS

 

General Comment

As a global health physician, I can tell you that the rest of the world does NOT need more guns. This
move seems to be a rather transparent attempt to increase the export of our huge national problem - too
many guns.

WASHSTATEC021063
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 892 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-chdm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1375

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caren Flashner

 

General Comment

I oppose the rule change that would switch firearms export regulation from the State Department to the
Commerce Department.I believe the State Department has more interest in the safety of American
citizens than does the Commerce Department, which of course wants to aid businesses in selling as many
guns as possible, regardless of to whom.

WASHSTATEC021064
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 893 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-spia
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1376

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tamara Prince

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Changing oversight and regulation of firearms would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on ther.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

This is a dangerous move.

WASHSTATEC021065
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 894 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-pwel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1377

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Chernetz

 

General Comment

The NRA is going to push more filthy guns into the hands of people who should not own guns. The NRA
is the supplier of domestic terrorism and mentally unstable killers. This epidemic has got to be stopped
now.

WASHSTATEC021066
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 895 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-vixl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1378

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Teagardin

 

General Comment

The American people have made it clear that we are opposed to guns, particularly semi-automatics. Do
your job and listen to the will of the people.

WASHSTATEC021067
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 896 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-79kd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1379

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Meister

 

General Comment

I oppose the proposal to switch regulation of exporting firearms from the State Department to the
Commerce Department.

WASHSTATEC021068
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 897 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-z8hh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1380

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Changing the rule regarding arms regulations is the wrong thing to do. Switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

WASHSTATEC021069
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 898 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-1j0x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1381

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lorna Wood

 

General Comment

I oppose this rule change. Moving handling of export licenses for powerful firearms from the State
Department to the Commerce Department seems likely to promote arms dealing with few if any limits,
which will put our national security and our relationship with our allies at risk. Switching the regulation
of firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

WASHSTATEC021070
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 899 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-wkfw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1382

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Chandler

 

General Comment

We already have endured many instances in which our firearms were used by foreign nationals to kill our
troops. We have also witnessed our firearms being used by terrorists, drug traffickers and extremist
regimes to take innocent lives.

Although they haven't done a stellar job of safeguarding our soldiers or civilian populations, the
Department of State must maintain control of international firearms sales, and foreign firearms sales must
remain classified as "military" ... the Department of Commerce has no resources to even begin to
measure the monumental risks involved in weapons export.

No matter how many people support this change, it must not be made.

WASHSTATEC021071
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 900 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-v7Ik
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1383

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matthew Genaze

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
to the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

Here are more details on how the rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Guns are an epidemic. Guns are a daily act of terrorism. Guns are a direct threat to our democracy. These
facts require direct and significant action immediately. lam only able to support legislators and the
parties they are members of that support aggressive gun regulation legislation.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021072
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 901 of 903

 

As of: November 29, 2018
Tracking No. 1k2-9430-fb9i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1384

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Adams

 

General Comment

The international sales of guns is not good for the world. It is gun trafficking plain simple. I strongly
oppose such a policy.

WASHSTATEC021073
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 902 of 903

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 8:58:15 PM

To: PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]
Subject: RE: Cats I-lll AM - Large Files - Tab 3 Attachment 5

Attachments: Tab 3 Att 5g - Public Comments to the Department of State Proposed Rule.pdf; Tab 3 Att 5h - Public Comments to
the Department of State Proposed Rule.pdf

Email 4 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 3:57 PM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Subject: RE: Cats I-Ill AM - Large Files - Tab 3 Attachment 5

Email 3 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 3:56 PM

To: PM-Staffers Mailbox <PMé-StaffersMailbox@ state.gov>; Windecker, Melissa A <WWindeckerMA@ state gov>
Subject: RE: Cats I-Ill AM - Large Files - Tab 3 Attachment 5

 

Email 2 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 3:56 PM

To: PM-Staffers Mailbox <PMé-StaffersMailbox@ state.gov>; Windecker, Melissa A <WWindeckerMA@ state gov>
Subject: Cats I-lll AM - Large Files - Tab 3 Attachment 5

 

i'm not sure what the maximum limit is on emails, so I’m breaking Tab 3 Attachment 5 into five emails.
Email 1 of 5

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M)}

(202) 663-3097 (F)

WASHSTATEC021074
Case 2:20-cv-00111-RAJ Document 106-26 Filed 09/23/20 Page 903 of 903

Opennet: KhawamJN

 

WASHSTATEC021075
